 

Exhibit 10.1

 

LEASE AGREEMENT

 

300 ROUSE BOULEVARD, LLC

 

Landlord

 

AND

 

IOVANCE BIOTHERAPEUTICS, INC.

 

Tenant

 

AT

 

300 Rouse Boulevard

Philadelphia Navy Yard

Philadelphia, PA

 

Effective Date: May 28, 2019

 

 

 

 

INDEX

 

§   Section   Page           1.   Basic Lease Terms and Definitions   1        
  2.   Premises   6           3.   Use   6           4.   Term; Possession   6  
        5.   Rent; Taxes   7           6.   Operating Expenses   8           7.
  Utilities   10           8.   Insurance; Waivers; Indemnification   11        
  9.   Maintenance and Repairs   12           10.   Compliance   13          
11.   Signs   15           12.   Alterations   16           13.   Mechanics’
Liens   16           14.   Landlord’s Right of Entry   17           15.   Damage
by Fire or Other Casualty   18           16.   Condemnation   19           17.  
Quiet Enjoyment   19           18.   Assignment and Subletting   19         19.
  Subordination; Mortgagee’s Rights   21           20.   Tenant’s Certificate;
Financial Information   22           21.   Surrender   22           22.  
Defaults - Remedies   23           23.   Tenant’s Authority   26           24.  
Landlord’s Authority; Liability of Landlord   27           25.   Notices   28  
        26.   Security Deposit   29           27.   Parking   30           28.  
Landlord’s Work; Tenant’s Work   31           29.   Option to Extend   31      
    30.   Right of First Offer To Purchase.   32           31.   Option to
Purchase   33           32.   Brokers   35           33.   Keystone Opportunity
Zone Provisions   35

 

i

 

 

34.   Back Up Generator   35           35.   Rooftop Equipment   36          
36.   Storage Tanks   37           37.   Lease Contingency   38           38.  
Lender Requirements   39           39.   Key Man Provision   39           40.  
Miscellaneous   39

 

ii

 

 

THIS LEASE AGREEMENT (this “Lease”) is made as of this 28th day of May, 2019
(the “Effective Date”) by and between 300 ROUSE BOULEVARD, LLC, a Delaware
limited liability company (“Landlord”) and IOVANCE BIOTHERAPEUTICS, INC., a
Delaware corporation (“Tenant”).

 

1.          Basic Lease Terms and Definitions.

 

(a)          Land: The parcel of land located at 300 Rouse Boulevard,
Philadelphia Navy Yard, Philadelphia, Pennsylvania, as depicted on the site plan
attached hereto as Exhibit “A”.

 

(b)          Premises: Approximately 135,814 rentable square feet within the
Building to be developed by Landlord on the Land in accordance with Exhibit “E”,
consisting of approximately 65,881 rentable square feet in the portion of the
building designated as Phase 1-A on the site plan attached hereto as Exhibit “A”
(“Phase 1-A”) and approximately 69,933 rentable square feet in the portion of
the building designated as Phase 1-B on the site plan attached hereto as
Exhibit “A” (“Phase 1-B”).

 

(c)          Building: The building to be constructed on the Land is anticipated
to contain approximately 137,014 rentable square feet in the aggregate. The
square footage of the Building set forth in this Section 1(c) is based on
Landlord’s current estimate of the rentable square footage of the Building. When
the Base Building Work has progressed sufficiently (in Landlord’s reasonable
opinion), Landlord shall cause the Base Building Architect to deliver a
certificate to Tenant certifying the rentable square footage of the Building,
which square footage shall be determined based on a calculation in accordance
with BOMA, ANSI Z65.1-2017 and the Base Building Architect’s certification to
Landlord and Tenant that the Building was constructed substantially in
accordance with the Final Base Building Construction Documents. If the rentable
square footage of the Building, as determined in accordance with BOMA standards
as set forth above, differs from the contemplated square footage set forth in
this Section 1(c), then this Lease shall be amended to reflect such difference
and the Minimum Annual Rent shall be adjusted proportionately, subject to the
provisions of this Section 1(c). The calculation of rentable square footage
described above shall be subject to the reasonable verification of the Tenant’s
Design Team based on the standards and methods described herein. If Tenant’s
Design Team cannot verify the Base Building Architect’s calculation and gives
Landlord written notice thereof within fifteen (15) days after Tenant’s receipt
of the Base Building Architect’s certification, then Tenant’s Design Team and
the Base Building Architect shall meet and cooperatively attempt to agree and
confirm the rentable square footage of the Building. If such discussions do not
result in an agreed upon rentable square footage of the Building within five (5)
Business Days after the initiation of such discussions, but Tenant’s
determination differs from Landlord’s by less than one percent (1%), Landlord’s
determination shall control; if Tenant’s determination differs from Landlord’s
by more than one percent (1%), then the final determination shall be made by an
AIA licensed architect selected by Landlord and reasonably acceptable to Tenant,
that has not been engaged by either Landlord or Tenant in the prior three (3)
years (the “Independent Consultant”). The Independent Consultant, shall, within
five (5) Business Days thereafter, determine whether Landlord’s calculation or
Tenant’s calculation shall control, using the standards and methods described
above. Notwithstanding the foregoing, but subject to the last sentence of this
Section 1(c), in no event shall the final determination of the rentable square
footage of the Premises (whether determined by Landlord, Tenant or the
Independent Consultant) be deemed to increase the rentable square footage of the
Premises by more than two percent (2%) from the rentable square footage planned
as set forth above in this Section 1(c), unless the same is the result of one or
more Tenant Change Requests. Capitalized terms used in this Section 1(c) which
are not otherwise defined shall have the meaning ascribed to them in Exhibit
“E”. Notwithstanding anything herein to the contrary, if any reduction in
rentable square footage of the Building or the Premises is the result of the
design or implementation of the Tenant’s Work (through increased floor
penetrations, relocation of walls or columns, or otherwise), there shall be no
reduction in Minimum Annual Rent as a result of such reductions.

 

 

 

 

(d)          Term: Two hundred forty-two (242) months commencing on the
Commencement Date (plus any partial month from the Commencement Date until the
first day of the next full calendar month during the Term).

 

(e)          Commencement Date: The earlier of (i) the date on which Tenant
occupies any portion of the Premises for the normal operation of its business,
subject to Section 1(p) below, or (ii) the date that is the later of (A) one
hundred sixty (160) days after the Phase 1-A Substantial Completion Date, or (B)
the Phase 1-B Substantial Completion Date. The Commencement Date shall be
extended by one day for each day of Landlord Delay (net of any Tenant Delay).

 

(f)          Phase 1-A Delivery Date: The date on which Landlord notifies Tenant
in writing that, while the Building remains in Non-Weathertight Condition (as
defined in Exhibit “E”), the Landlord’s Work has progressed sufficiently for
Tenant to commence that portion of the Tenant’s Work in Phase 1-A of the
Building that may be undertaken by Tenant in a Non-Weathertight environment, as
contemplated in Article II, Section 2 of Exhibit “E” attached hereto. To the
extent that the Phase 1-A Delivery Date is delayed due to Tenant Delay, then the
Phase 1-A Delivery Date shall be deemed to occur on the date on which the Phase
1-A Delivery Date would have occurred but for the Tenant Delay, as reasonably
determined by Landlord. The Phase 1-A Delivery Date is currently anticipated to
occur on or before April 14, 2020. If the Phase 1-A Delivery Date does not occur
by May 29, 2020 (such date to be extended by one (1) day for each day of
Excusable Delay) (the “Outside Phase 1-A Delivery Date”), then as Tenant’s sole
and exclusive remedy therefor, Tenant shall be entitled to one (1) day of
abatement of Minimum Annual Rent for each day thereafter that the Phase 1-A
Delivery Date does not occur. If the Phase 1-A Delivery Date does not occur by
the date that is seventy-five (75) days after the Outside Phase 1-A Delivery
Date (such date to be extended by one (1) day for each day of Excusable Delay),
then as Tenant’s sole and exclusive remedy therefor, Tenant shall be entitled to
two (2) days of abatement of Minimum Annual Rent for each day thereafter that
the Phase 1-A Delivery Date does not occur.

 

(g)          Production Damages. In addition to the abatements of Rent expressed
above in this Section 1(g), if the Phase 1-A Delivery Date does not occur by
October 8, 2020 (such date to be extended by one (1) day for each day of
Excusable Delay), and if, as a consequence thereof, Tenant is required to
outsource any commercial process or laboratory work that Tenant had expected to
perform or fulfill in Phase 1-A of the Premises, then in such event, Landlord
shall also be bound to reimburse to Tenant the difference between the actual
cost (including allocated overhead) Tenant would incur to perform the process or
laboratory work at the Premises, and the actual out of pocket cost to Tenant, if
greater, incurred by Tenant to cause the same work to be performed at an offsite
facility (“Production Damages”); such Production Damages, at Landlord’s
election, to be either (i) paid to Tenant within ninety (90) days next following
Tenant’s submission of a reasonably detailed itemization therefor, or (ii)
offset against monthly Minimum Rent at the rate of ten percent (10%) of Minimum
Rent per month, until repaid in full); provided, however that Landlord’s
liability for Production Damages for the avoidance of doubt, expressly exclusive
of the day-for-day and two (2) day for one (1) day rent credits expressed
above), shall not exceed One Million Two Hundred Thousand Dollars ($1,200,000).

 

 2 

 

 

(h)          Phase 1-A Substantial Completion Date: The date on which Landlord’s
Work with respect to Phase 1-A is Substantially Complete (each as defined in
Exhibit “E” attached hereto). To the extent that the Phase 1-A Substantial
Completion Date is delayed due to Tenant Delay, then the Phase 1-A Substantial
Completion Date shall be deemed to occur on the date on which the Phase 1-A
Substantial Completion Date would have occurred but for the Tenant Delay, as
reasonably determined by Landlord. The Phase 1-A Substantial Completion Date is
currently anticipated to occur on July 16, 2020. If the Phase 1-A Substantial
Completion Date does not occur by the Outside Phase 1-A Substantial Completion
Date (defined below) (as such date may extended by one (1) day for each day of
Excusable Delay), then as Tenant’s sole and exclusive remedy therefor, Tenant
shall be entitled to one (1) day of abatement of Minimum Annual Rent for each
day thereafter that Substantial Completion does not occur. As used herein,
“Outside Phase 1-A Substantial Completion Date” means August 31, 2020, provided
that such date shall be extended by one (1) day for each day beyond the Outside
Phase 1-A Delivery Date that the Phase 1-A Delivery Date does not occur.

 

(i)          Phase 1-B Delivery Date: The date on which Landlord notifies Tenant
in writing that the Landlord’s Work has progressed sufficiently for Tenant to
commence the Tenant’s Work in Phase 1-B of the Building. To the extent that the
Phase 1-B Delivery Date is delayed due to Tenant Delay, then the Phase 1-B
Delivery Date shall be deemed to occur on the date on which the Phase 1-B
Delivery Date would have occurred but for the Tenant Delay, as reasonably
determined by Landlord. The Phase 1-B Delivery Date is currently anticipated to
occur on or before October 7, 2020. If the Phase 1-B Delivery Date does not
occur by November 21, 2020 (such date to be extended by one (1) day for each day
of Excusable Delay) (the “Outside Phase 1-B Delivery Date”), then as Tenant’s
sole and exclusive remedy therefor, Tenant shall be entitled to one (1) day of
abatement of Minimum Annual Rent for each day thereafter that the Phase 1-B
Delivery Date does not occur. Notwithstanding anything herein to the contrary,
the abatements of Rent described in Section 1(f) and this Section 1(i) shall not
be aggregated. For example, if Tenant is entitled to one (1) day of abated
Minimum Annual Rent for each day of delay under Section 1(f) and one (1) day of
abated Minimum Annual Rent for each day of delay under this Section 1(i), Tenant
shall be entitled to one day of abated Minimum Annual Rent per day of delay (not
two). Similarly, if Tenant is entitled to two (2) days of abated Minimum Annual
Rent for each day of delay under Section 1(f), and one (1) day of abated Minimum
Annual Rent for each day of delay under this Section 1(i), Tenant shall be
entitled to two (2) days of abated Minimum Annual Rent for each day of delay
(not three).

 

(j)          Phase 1-B Substantial Completion Date: The date on which Landlord’s
Work with respect to Phase 1-B is Substantially Complete (each as defined in
Exhibit “E” attached hereto). To the extent that the Phase 1-B Substantial
Completion Date is delayed due to Tenant Delay, then the Phase 1-B Substantial
Completion Date shall be deemed to occur on the date on which the Phase 1-B
Substantial Completion Date would have occurred but for the Tenant Delay, as
reasonably determined by Landlord.

 

 3 

 

 

(k)          Termination Right. Notwithstanding anything in this Lease to the
contrary, if Landlord has not Commenced Construction on or before October 31,
2019 (such date to be extended by one (1) day for each day of Excusable Delay),
Tenant shall be entitled to terminate this Lease at any time thereafter, but
prior to the Commencement of Construction, by delivering written notice thereof
to Landlord and Landlord’s lender, which notice shall designate a termination
date for this Lease which is not less than sixty (60) days after the date of the
notice. If Landlord Commences Construction prior to the termination date set
forth in the notice, such termination, and this termination right, shall be null
and void and this Lease shall continue in full force and effect in accordance
with its terms. As used herein, “Commence Construction” and derivations thereof
means that Landlord’s contractor has commenced the removal of underground
obstructions from the site and/or begun to place surcharge on the site.

 

(l)           Expiration Date: The last day of the Term.

 

(m)         Minimum Annual Rent: Payable in monthly installments as follows:

 

Lease Year 

Annual
Minimum Rent

  

Monthly
Minimum Rent

  1*  $3,836,745.50   $319,728.79  2  $3,913,480.41   $326,123.37  3 
$3,991,750.02   $332,645.83  4  $4,071,585.02   $339,298.75  5  $4,153,016.72  
$346,084.73  6  $4,236,077.05   $353,006.42  7  $4,320,798.59   $360,066.55  8 
$4,407,214.57   $367,267.88  9  $4,495,358.86   $374,613.24  10  $4,585,266.03  
$382,105.50 

 

* Minimum Annual Rent, but not Operating Expense payments, shall be abated for
the first two (2) months of the Term (such Minimum Annual Rent referred to
herein as the “Abated Minimum Annual Rent”). Landlord’s management fee shall not
be reduced on account of the abatement in Minimum Annual Rent, and the Minimum
Annual Rent abatement shall be disregarded for purposes of calculating any
management fee based on a percentage of rental revenues. Should this Lease or
Tenant’s right to possess the Premises be terminated on account of a Tenant
Event of Default, Landlord shall be entitled to recover from Tenant (in addition
to all other rights and remedies available to Landlord) an equitably prorated
portion of Abated Minimum Annual Rent.

 

 4 

 

 

Commencing on the first day of the 11th Lease Year, and continuing on the first
day of each Lease Year thereafter during the initial Term of this Lease, the
Minimum Annual Rent shall be increased over the Minimum Annual Rent for the
immediately preceding Lease Year by the greater of (i) two percent (2%), or (ii)
seventy-five percent (75%) of the Average Ten-Year CPI.

 

As used in this Section 1(m), the following terms shall have the following
meanings:

 

“Average Ten-Year CPI” means the sum of the Annual CPI for each of Lease Years
1-10, divided by 10.

 

“Annual CPI” means, for each Lease Year in question, a fraction, expressed as a
percentage, the numerator of which is the Ending Price Index for such Lease Year
and denominator of which is the Starting Price Index for such Lease Year.

 

“Starting Price Index” means the Price Index for the first full calendar month
of the Lease Year in question.

 

“Ending Price Index” means the Price Index for the last full calendar month of
the Lease Year in question.

 

“Price Index” means the “Consumer Price Index of the Bureau of Labor Statistics
for all Urban Consumers (CPI-U) for the United States (1982-84=100)” or a
successor or substitute index promulgated by the Bureau of Labor Statistics
appropriately adjusted to achieve substantially the same result had the
publication of the original Price Index not been discontinued.

 

(n)          Annual Operating Expenses: $626,061.05 for calendar year 2020,
payable in monthly installments of $52,171.75, subject to adjustment as provided
in this Lease.

 

(o)          Tenant’s Share: 99.124% (also see Definitions)

 

(p)          Use: Medical laboratory, general office, accessory storage, and
accessory uses related thereto.

 

(q)          Security Deposit: $5,450,000, subject to adjustment as set forth in
Section 26 hereof.

 

(r)           Addresses For Notices: As set forth in Section 25 below.

 

(s)          Additional Defined Terms: See Rider 1 for the definitions of other
capitalized terms.

 

(t)          Contents: The following are attached to and made a part of this
Lease:

 

  Rider 1: Additional Definitions         Rider 2: Maintenance and Repair
Responsibilities

 

 5 

 

 

  Exhibits: “A” – Site Plan     “B” – Building Rules     “C” – Estoppel
Certificate Form     “D” – Tenant Fit-Out Criteria     “E” – Work Letter     “F”
– Definitive Agreement Terms     “G” – Landlord Environ. Reports     “H” – Form
of SNDA     “I” – Form of Landlord’s Statement     “J” – Memorandum of Lease

 

2.          Premises. Landlord leases to Tenant and Tenant leases from Landlord
the Premises, together with the right in common with others to use the Common
Areas, all in accordance with and subject to the terms and conditions expressly
set forth in this Lease (inclusive of, for the avoidance of doubt, the schedules
and exhibits hereto).

 

3.          Use. Tenant shall occupy and use the Premises only for the Use
specified in Section 1(p) above. Tenant shall have access to the Premises
twenty-four (24) hours a day, seven (7) days a week, subject to such reasonable
security protocols as Landlord may institute at the Property. Tenant shall not
knowingly permit any conduct or condition which may endanger, disturb or
interfere (whether through noise, odor, vibration or otherwise) with the
management of the Building. Tenant shall not use or permit the use of any
portion of the Property for outdoor storage or installations outside of the
Premises without Landlord’s prior written consent, not to be unreasonably
withheld, conditioned or delayed, so long as such storage or installations shall
not violate governing rules and regulations of the Navy Yard including, without
limitation, the CCRs. Tenant may use all Common Areas only for their intended
purposes. Landlord shall have exclusive control of all Common Areas at all
times, subject to Tenant’s rights therein as provided in this Lease.

 

4.          Term; Possession. The Term of this Lease shall commence on the
Commencement Date and shall end on the Expiration Date, unless sooner terminated
in accordance with this Lease. Except as expressly set from in Sections 1(f)
through 1(k) above, Landlord shall not be liable for any loss or damage to
Tenant resulting from any delay in delivering possession due to any
circumstances outside of Landlord’s reasonable control. For the avoidance of
doubt, the parties confirm that the remedies set forth in Sections 1(f) through
1(k) above are Tenant’s sole and exclusive remedies for late delivery or
completion of the Premises by Landlord.

 

 6 

 

 

5.          Rent; Taxes.

 

(a)          Tenant agrees to pay to Landlord, without demand, deduction or
offset other than as expressly set forth in this Lease, Minimum Annual Rent and
Annual Operating Expenses for the Term. Tenant shall pay the Monthly Rent, in
advance, on the first day of each calendar month during the Term to an account
designated by Landlord. In addition, the Monthly Rent for the first full month
shall be paid within five (5) days after the satisfaction or waiver by Landlord
of the Lease Contingency set forth in Section 37 below. If the Commencement Date
is not the first day of the month, the Monthly Rent for that partial month shall
be apportioned on a per diem basis at a daily rate equal to the Monthly Rent for
the first month of the Term multiplied by a fraction, the numerator of which is
one (1) and the denominator of which is the number of days in the calendar month
in which the Commencement Date occurs, and such amount shall be paid on or
before the Commencement Date. Tenant shall pay Landlord a service and handling
charge equal to five percent (5%) of any Rent not paid within five (5) Business
Days after the date due. In addition, any regularly scheduled installment of
monthly Rent, including such charge, not paid within five (5) Business Days
after the due date will bear interest at the Interest Rate from the date due to
the date paid; provided, however that such charge shall not be assessed unless
and until Tenant shall have failed to make payment of any regularly scheduled
installment of monthly Rent after notice and within such grace period more than
once in any twelve (12) month period, and thereafter such charge shall be
payable in the instance of a delinquency in the payment of any regularly
scheduled installment of monthly Rent greater than five (5) Business Days within
such twelve (12) month period. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have the right to make any payment under
this Lease “under protest” and, if Tenant makes payment of such sums under
protest, such payment shall not be regarded as a voluntary payment, and there
shall survive the right on the part of Tenant to institute suit for the recovery
of such sum. Notwithstanding the foregoing to the contrary, if such suit is not
commenced within one hundred twenty (120) days after the payment under protest
has been made, the cause of action shall be deemed waived. If Tenant commences
such suit within the required time period, and it shall be adjudged by a court
of competent jurisdiction that there was no legal obligation on the part of
Tenant to pay such sum or any part thereof, Tenant shall be entitled to recover
such sum or so much thereof as it was not legally required to pay under the
provisions of this Lease.

 

(b)          Subject to Tenant’s right to contest the same in good faith as set
forth below, Tenant shall pay before delinquency all taxes or other charges
levied by a governmental or quasi-governmental taxing authority assessed upon,
measured by, or arising from: (i) Tenant’s use of the Premises and/or the
conduct of Tenant’s business at the Premises (including, without limitation, the
Philadelphia Use and Occupancy Tax); (ii) Tenant’s leasehold estate; or (iii)
Tenant’s property or trade fixtures. Additionally, subject to such right of good
faith contest, Tenant shall pay to Landlord all sales, use, transaction
privilege, or other excise tax that may at any time be levied or imposed upon,
or measured by, any amount payable by Tenant under this Lease (including,
without limitation, the gross receipts portion of the Philadelphia Business
Income & Receipts Tax).

 

(c)          Tenant, at its sole cost and expense may from time to time, if it
shall in good faith so desire, seek by appropriate proceedings to obtain a
reduction in the assessed valuation of the Property for tax purposes, subject to
the following conditions: (i) at the time of any such proceedings, there shall
be at least two (2) Lease Years remaining in the Term, (ii) Tenant shall first
have requested in writing that Landlord undertake such contest and Landlord
shall have refused or failed to do so within sixty (60) days following such
request from Tenant, (iii) Tenant shall, at the time of such request, be leasing
at least 66.67% of the rentable square footage of the Building (other than the
retail portions thereof), (iv) Tenant shall provide to Landlord, in writing, the
basis on which Tenant proposes to contest such Taxes or assessment, including if
relevant the appraised valuation of the applicable tax parcel determined by
Tenant’s consultant, and (v) Tenant shall undertake all measures necessary to
prevent the lien of any taxing authority from being perfected or foreclosed by
reason of Tenant’s contest including, without limitation, where required, paying
all disputed taxes, placing such amounts in escrow or bonding over such lien.
Landlord agrees, at the request of Tenant, to join with Tenant at Tenant’s
expense in said proceedings and Landlord agrees to sign and deliver such papers
and instruments as may be reasonably necessary to prosecute such proceedings. If
such contest shall result in any decrease or refund of Taxes for which Tenant
has been charged hereunder, Landlord shall promptly reimburse to Tenant its
proportionate amount of such decrease or refund.

 

 7 

 

 

6.          Operating Expenses.

 

(a)          The amount of the Annual Operating Expenses set forth in Section
1(n) above represents Landlord’s current good faith estimation of Tenant’s Share
of the estimated Operating Expenses for the calendar year in which the Term
commences (excluding the cost of janitorial service to the Premises, unless
Tenant requests that Landlord undertake such services and the parties agree upon
the cost therefor to Tenant), which amount will be confirmed or adjusted (based
on reasonable supporting documentation demonstrating an increase in third party
costs and expenses constituting Annual Operating Expenses) by Landlord as
necessary prior to the Commencement Date. Furthermore, Landlord may
proportionally adjust such amount from time to time after the Commencement Date
if the estimated Annual Operating Expenses increase or decrease; provided,
however, that Tenant’s monthly installment shall not be reset more than once
during any calendar year; provided further, however, that Landlord may also
invoice Tenant separately from time to time for Tenant’s Share of any
extraordinary or unanticipated Operating Expenses, and Tenant shall have a
period of not less than thirty (30) days within which to pay such expense. By
April 30th of each year (and no later than ninety (90) days after the expiration
or termination of this Lease or, at Landlord’s option, after a sale of the
Property), Landlord shall provide Tenant with an itemized statement of Operating
Expenses for the preceding calendar year or part thereof substantially in the
form set forth as Exhibit “I” attached hereto (the “Landlord’s Statement”).
Within thirty (30) days after delivery of the Landlord’s Statement to Tenant,
Landlord or Tenant shall pay to the other the amount of any overpayment or
deficiency then due from one to the other or, at Landlord’s option, Landlord may
credit Tenant’s account for any overpayment against the next following
installment of Operating Expenses and thereafter until fully exhausted.
Landlord’s and Tenant’s obligation to pay any overpayment or deficiency due the
other pursuant to this Section 6(a) shall survive the expiration or termination
of this Lease. Notwithstanding any other provision of this Lease to the
contrary, Landlord may, in its reasonable discretion, determine from time to
time to alter the method of computing and allocating Operating Expenses,
provided that such method is consistent with generally accepted accounting
principles consistently applied (“GAAP”), and provided, further, that Tenant
shall be able to reasonably and competently audit and analyze, on a line item
basis, changes in Operating Expenses year over year notwithstanding such change
in methodology. Annual Operating Expenses shall be net of all discounts and
reduced by all rebates actually received by Landlord and shall in no event
exceed 100% of the Annual Operating Expenses actually incurred in such year.
There shall be no duplication of costs or reimbursements.

 

 8 

 

 

(b)          So long as no Event of Default has occurred and is continuing, ,
Tenant, or its representative, shall have the right, at Tenant’s sole cost and
expense (except as hereinafter provided), to inspect Landlord’s books and
records relating to the then-current Landlord’s Statement for the purpose of
verifying the information contained therein (the “Tenant Audit”); provided that
(i) Tenant shall have sent notice to Landlord, in writing, no later than one
hundred twenty (120) days after Tenant’s receipt of the Landlord’s Statement to
be verified, of its desire to conduct the Tenant Audit (the “Audit Notice”), and
(ii) Tenant has paid all amounts due under the Landlord’s Statement in full. The
Tenant Audit shall be conducted by an independent firm of certified public
accountants of national standing or professional lease auditor reasonably
acceptable to Landlord, that is not being compensated by Tenant on a contingency
fee basis, during regular business hours at the office in the Philadelphia
metropolitan area where Landlord maintains its books and records. Alternatively,
Landlord may elect to deliver copies of the relevant books and records to Tenant
by courier or overnight mail at Tenant’s notice address set forth in Section 25
of this Lease or such other address as Tenant may designate to Landlord in
writing. The Tenant Audit shall commence, if at all, by no later than thirty
(30) days after all such books and records reasonably required for such Tenant
Audit are made available to Tenant or delivered to Tenant, as provided above,
and shall be completed within sixty (60) days after such commencement. If Tenant
fails to timely deliver its Audit Notice, or if the results of the Tenant Audit
are not delivered to Landlord within forty-five (45) days after the completion
of the audit or if Tenant fails to follow in all material respects the
procedures set forth in this Section 6(b), such Landlord’s Statement shall be
deemed to have been approved and accepted by Tenant as correct. The Tenant Audit
shall be limited strictly to those items in the then-current Landlord’s
Statement, and Tenant shall not be entitled to inspect any of Landlord’s books
and records that apply to any prior Landlord’s Statement except as follows: If
the Tenant Audit uncovers errors or misstatements in Landlord’s books and
records resulting in an overstatement of Annual Operating Expenses, Tenant shall
also have the right to perform a Tenant Audit with respect to the Landlord’s
Statements for the two (2) calendar years immediately prior to the calendar year
which was the subject of the Tenant Audit in question (and, in such event,
Tenant shall be allotted such additional time as may be reasonably be required
in order to complete such additional Tenant Audits) solely with respect to the
particular items of Operating Expenses that the pending Tenant Audit determined
were overpaid. No subtenant has any right to conduct a Tenant Audit and no
assignee other than a Permitted Assignee shall conduct a Tenant Audit for any
period during which such assignee was not in possession of the Premises. Once
having conducted a Tenant Audit with respect to a specific Landlord’s Statement,
Tenant shall have no right to conduct another Tenant Audit of the same
Landlord’s Statement. If an Event of Default by Tenant occurs at any time during
the Tenant Audit, the Tenant Audit shall be immediately suspended until such
time as the Event of Default shall have been cured by Tenant. Tenant
acknowledges and agrees that any records reviewed under this Section constitute
confidential information of Landlord, which shall not be disclosed to anyone
other than (A) the auditor, accountants, attorneys and other professionals
engaged by Tenant and directly involved in the Tenant Audit, or any litigation
arising therefrom, (B) the principals of Tenant who receive the results of the
Tenant Audit, and (C) as otherwise may be required by law. If, as a result of
the Tenant Audit, it is ascertained that Tenant has overpaid its obligations and
is due a credit for a preceding period, then Landlord shall either refund such
amount to Tenant within sixty (60) days after the receipt of the results of
Tenant’s Audit or credit the amount due against Tenant’s next installment(s) of
estimated Operating Expense and each installment thereafter until fully
exhausted. Tenant will not have the right to terminate the Lease on account of
an overpayment. If, as a result of the Tenant Audit, it is ascertained that
Tenant has been underbilled for a preceding period, the amount of such
underbilling shall be paid by Tenant to Landlord with Tenant’s next installment
of estimated Operating Expenses. Tenant shall pay Landlord, within thirty (30)
days of written demand and as Additional Rent, Landlord’s invoice for (x) the
photocopying of documents, (y) the retrieval of documents from Landlord’s
storage archives, and (z) any other reasonable and actual out-of-pocket costs
incurred by Landlord with respect to the Tenant Audit. In the event that the
Tenant Audit shows that Tenant has overpaid Operating Expenses with respect to
the Landlord’s Statement in question by five percent (5%) or more, Landlord
shall reimburse Tenant for the reasonable out-of-pocket costs incurred by Tenant
with respect to the Tenant Audit, not to exceed $7,500 Constant Dollars. If
Landlord disagrees with the result of any Tenant Audit, Landlord may submit such
dispute for final resolution by a court of applicable jurisdiction, and the
non-prevailing party in such litigation shall reimburse the prevailing party for
it reasonable attorney fees and court costs associated with such proceeding.
Neither the Tenant Audit nor any judicial proceeding in connection therewith
shall relieve Tenant from the payment of all Rent (including Additional Rent)
payable under this Lease during the pendency of such proceedings.

 

 9 

 

 

7.          Utilities. Commencing on the Phase 1-A Delivery Date (with respect
to Phase 1-A of the Building) and the Phase 1-B Delivery Date (with respect to
Phase 1-B of the Building), Tenant shall pay for water, storm water, sewer, gas,
electricity, heat, power, telephone, telecommunications, data and other
communication services and any other utilities supplied to the Premises. Except
to the extent Landlord elects, in its sole discretion, to provide any such
services and invoice Tenant for the cost or include the cost in Operating
Expenses, Tenant shall obtain service in its own name and timely pay all charges
directly to the provider. Landlord shall not be responsible or liable for any
interruption in such services, nor shall such interruption affect the
continuation or validity of this Lease; provided, however, that notwithstanding
anything to the contrary contained in this Lease, if any failure, interruption
or reduction in any utility service is within the commercially reasonable
control of Landlord or its Agents acting as a prudent business owner, and such
failure, interruption or reduction renders the Premises wholly or partially
untenantable for the normal operation of Tenant’s business therein for a period
of three (3) consecutive days after Tenant delivers written notice of the
failure, interruption or reduction to Landlord, then Minimum Annual Rent shall
thereafter equitably abate during such period of untenantability in proportion
to the degree to which Tenant’s use of the Premises is reasonably impaired; it
being hereby acknowledged, however, that with respect to a power failure, the
period of untenantability shall not be deemed to have commenced until Tenant’s
backup electrical generator is no longer generating electricity sufficient to
power Tenant’s normal operations within the Building. Landlord shall have the
exclusive right to select, and to change, the companies providing such services
to the Building or Premises. All necessary water, sewer and electric lines,
together with all vaults, conduits and equipment relating thereto will be
brought to the point of interconnection in the Building by Landlord at
Landlord’s sole cost in such locations as reasonably determined by Landlord and
Tenant. Any wiring, cabling or other equipment necessary to connect Tenant’s
telecommunications equipment shall be Tenant’s responsibility, and shall be
installed in a manner consistent with applicable Laws and reasonably approved by
Landlord provided that all necessary cable, data and other telecommunications
connections will be brought to the Premises by Tenant at Tenant’s sole cost and
housed in one or more closets located as reasonably determined by Landlord and
Tenant. In the event Landlord elects to provide any such utility service and
invoice Tenant for the cost thereof, such utilities shall be separately
submetered and Tenant’s costs for such utilities shall not exceed the rate
payable by Landlord to the utility provider and Tenant shall not be charged any
mark-up or overhead charge. If Tenant desires base building HVAC service at any
time other than from 7:00 A.M. to 7:00 P.M. Monday through Friday, and from 8:00
A.M. to 12:00 Noon on Saturday (“After-Hours HVAC Service”), Tenant shall be
able to use automation to activate such service within the Premises so long as
Landlord is able to track such usage via the automated system). The charge for
such After-Hours HVAC Service shall be $65.00 per hour. The charge for such
After-Hours HVAC Service shall be $65.00 per hour.

 

 10 

 

 

8.          Insurance; Waivers; Indemnification.

 

(a)          Landlord shall maintain insurance against loss or damage to the
Building or the Property with coverage for perils as set forth under the “Causes
of Loss-Special Form” or equivalent property insurance policy in an amount equal
to the full insurable replacement cost of the Building (excluding coverage of
Tenant’s personal property and any Alterations by Tenant), and such other
insurance, including rent loss coverage, as Landlord may reasonably deem
appropriate or as any Mortgagee may require.

 

(b)          Tenant, at its expense, shall keep in effect commercial general
liability insurance, including blanket contractual liability insurance, covering
Tenant’s use of the Property, with such coverages and limits of liability not
less than a $2,000,000 Constant Dollars combined single limit with a $5,000,000
Constant Dollars general aggregate limit (which general aggregate limit may be
satisfied by an umbrella liability policy) for bodily injury or property damage;
however, such limits shall not limit Tenant’s liability hereunder. The policy
shall name Landlord, any Mortgagee(s) of which Tenant shall have received
written notice and, at Landlord’s request, any other entity associated or
affiliated with Landlord (as their interests may appear) as additional insureds.
Tenant shall deliver to Landlord on or before the Commencement Date or any
earlier date on which Tenant accesses the Premises, and at least thirty (30)
days prior to the date of each policy renewal (or as soon thereafter as is
reasonably practicable so long as Landlord is furnished such information at
least ten (10) days prior to lapse), a copy of the endorsement to Tenant’s
insurance policy adding such additional insureds and certificate of insurance
evidencing such coverage. Tenant shall also maintain insurance against loss or
damage to Tenant’s furniture, fixtures and equipment with coverage for perils as
set forth under the “Causes of Loss-Special Form” or equivalent insurance policy
in an amount equal to the full replacement cost of such property, or, subject to
Section 8(d) below, Tenant shall self-insure against such risks. All of Tenant’s
insurance policies shall be written on an “occurrence” basis and not on a
“claims made” basis and shall be endorsed to provide that it is primary to and
not contributory to any policies carried by Landlord and to provide that it
shall not be cancelable or reduced without at least thirty (30) days prior
written notice to Landlord; provided, however, if such endorsement shall not be
reasonably available, then Tenant agrees that Tenant shall provide prompt notice
to Landlord of cancellation or reduction in coverage if the said coverage shall
not have been immediately replaced. The insurer shall be authorized to issue
such insurance, licensed to do business and admitted in the state in which the
Property is located and rated at least A VII in the most current edition of
Best’s Insurance Reports.

 

(c)          Landlord and Tenant each waive, and release each other from and
against, all claims for recovery against the other for any loss or damage to the
property of such party arising out of fire or other casualty coverable by a
standard “Causes of Loss-Special Form” property insurance policy with, in the
case of Tenant, such endorsements and additional coverages as are considered
good business practice in Tenant’s business, even if such loss or damage shall
be brought about by the fault or negligence of the other party or its Agents;
provided, however, such waiver by Landlord shall not be effective with respect
to Tenant’s liability described in Section 10(d) below. This waiver and release
is effective regardless of whether the releasing party actually maintains the
insurance described above in this Section 8 and is not limited to the amount of
insurance actually carried, or to the actual proceeds received after a loss.
Each party shall have its insurance company that issues its property coverage
waive any rights of subrogation, and shall have the insurance company include an
endorsement acknowledging this waiver, if necessary. Tenant assumes all risk of
damage to the property of (i) Tenant, or Tenant’s Agents in or about the
Premises or Property, and (ii) any other person whose property is used, leased
or stored by Tenant in or about the Premises or Property, including in each case
any loss or damage caused by water leakage, fire, windstorm, explosion, theft,
act of any other tenant, or other cause.

 

 11 

 

 

(d)          Tenant shall not be permitted to satisfy any of its insurance
obligations set forth in this Lease through any self-insurance or self-insured
retention, provided, however, that Tenant may self-insure up to $1,000,000 of
Tenant’s property insurance described in Section 8(b) above so long as the
Tenant maintains a net worth of at least $1,000,000,000 Constant Dollars and
demonstrates to Landlord, upon request from time to time, that Tenant has
established an insurance reserve of not less than $1,000,000 Constant Dollars to
satisfy such obligation.

 

(e)          Subject to Section 8(c) above, and except to the extent caused by
the negligence or willful misconduct of Landlord or its Agents (subject,
however, to the least sentence of this subsection 8(e)), Tenant will indemnify,
defend, and hold harmless Landlord and its Agents from and against any and all
claims, actions, damages, liability and expense (including fees of attorneys,
investigators and experts) which may be asserted against, imposed upon, or
incurred by Landlord or its Agents and arising out of or in connection with loss
of life, personal injury or damage to property in or about the Premises or
arising out of the occupancy or use of the Property by Tenant or its Agents or
occasioned wholly or in part by any act or omission of Tenant or its Agents,
whether prior to, during or after the Term. Tenant’s obligations pursuant to
this Section 8(e) shall survive the expiration or termination of this Lease.
Without limiting the generality of the foregoing, this indemnity provision is
expressly intended to waive the statutory immunity afforded to Tenant as an
employer pursuant to Section 481(b) of the Pennsylvania Workers’ Compensation
Act, 77 P.S. 481(b), and to permit Landlord and its Agents to seek contribution,
defense and/or indemnity from Tenant in the event that Landlord or any Agent of
Landlord is sued (or any other claim against such party is made) by an employee
of Tenant or anyone claiming by, through or under an employee of Tenant,
including, without limitation, in connection with any negligence or condition,
caused or created, in whole or in part, by Landlord or any of its Agents.

 

(f)           Subject to subsection 8(c) above, and except to the extent caused
by the negligence or willful misconduct of Tenant or its Agents, Landlord will
indemnify, defend, and hold harmless Tenant and its Agents from and against any
and all claims, actions, damages, liability and expense (including reasonable
fees of attorneys, investigators and experts) which may be asserted against,
imposed upon, or incurred by Tenant or its Agents to the extent arising out of
or in connection with loss of life, personal injury or damage to property in or
about the Property and occasioned wholly or in part by the negligence or willful
misconduct of Landlord or its Agents, whether prior to, during or after the
Term. Landlord’s obligations pursuant to this subsection shall survive the
expiration or termination of this Lease.

 

9.          Maintenance and Repairs.

 

(a)          Maintenance obligations, and the responsibility for payment
associated with the performance of such Maintenance, shall be allocated between
Landlord and Tenant in accordance with Rider 2, except as otherwise set forth in
this Section 9.

 

 12 

 

 

(b)          Notwithstanding anything contained in this Lease to the contrary,
Tenant shall be solely responsible for all reasonable and actual third-party
costs and expenses incurred by Landlord for any Alterations or other Maintenance
made necessary because of (i) Tenant’s Alterations, Major Repairs or
installations performed by or on behalf of Tenant, (ii) Tenant’s special or
particular use of the Premises, or (iii) the acts or omissions of Tenant or its
Agents, in each case, to the extent not covered by applicable insurance proceeds
available to Landlord (Tenant being responsible for Landlord’s commercially
reasonable deductible notwithstanding the waiver of claims set forth in Section
8(c)). Moreover, Tenant shall be solely responsible for all costs and expenses
incurred by Landlord for any Maintenance that would have been covered by
warranty but is no longer covered by warranty due to the failure on the part of
Tenant or its Agents to observe the conditions of the applicable warranty.
Tenant agrees to pay to Landlord, within thirty (30) days after being invoiced
therefor (such invoices to include reasonable supporting documentation
therefor), all reasonable and actual third-party costs and expenses for which
Tenant is liable pursuant to this paragraph.

 

(c)          The parties acknowledge that because of the unique nature of
Tenant’s intended Use, the estimated Annual Operating Expenses set forth in
Section 1(n) do not include the cost of janitorial service to the Premises. If
Tenant desires that Landlord provide janitorial services to the Premises,
Landlord and Tenant shall work cooperatively together to determine an
appropriate cleaning specification and Landlord shall thereafter competitively
bid such scope of work to not less than three (3) qualified service providers.
The selection of the final janitorial service provider shall be subject to
Tenant’s reasonable approval. All costs associated with such janitorial service
shall be added to, and become part of, the Annual Operating Expenses and shall
be paid by Tenant in the manner contemplated under Section 6. Alternatively,
Tenant may elect to contract directly for janitorial services for the Premises,
provided that the selection of such service provided shall be subject to
Landlord’s reasonable approval.

 

10.        Compliance.

 

(a)          Subject to the obligation of Landlord to construct the Landlord's
Work in accordance with Exhibit “E”, Tenant will, at its expense, promptly
comply with all Laws now or subsequently pertaining to the Premises or Tenant’s
use or occupancy thereof. Neither Tenant nor its Agents shall use the Premises
in any manner that under any Law would require Landlord to make any Alteration
to or in the Building or Common Areas (without limiting the foregoing, Tenant
shall not use the Premises in any manner that would cause the Premises or the
Property to be deemed a “place of public accommodation” under the ADA if such
use would require any such Alteration), but Tenant shall in all events be
permitted to use the Premises for the Permitted Use as described in Section 1(p)
of this Lease. If Tenant or its Agents shall use the Premises in any manner that
under any Law would require Landlord to make any Alteration to or in the
Premises, the Building or the Common Areas, Tenant shall be solely responsible
for the cost thereof. Tenant shall not use in the Premises any matter causing
offensive or noxious odors, effluents, fumes, dust or ashes to be a nuisance to
persons or parties outside of the Premises.

 

(b)          Tenant will comply, and will cause its Agents to comply, with the
Building Rules. Landlord may adopt (and shall apply in a reasonable and uniform
manner) and Tenant shall comply with reasonable rules and regulations to promote
energy efficiency, sustainability and environmental standards for the Property,
as the same may be changed from time to time, upon reasonable notice to Tenant,
provided that the same do not, other than to a de minimis extent, result in
increased expense or adversely affect any of Tenant’s operations or processes
within the Premises.

 

 13 

 

 

(c)          Tenant agrees not to do anything or fail to do anything which will
increase the cost of Landlord’s insurance or which will prevent Landlord from
procuring policies of insurance customarily obtained by owners of comparable
buildings in the Philadelphia, Pennsylvania office and industrial market
(including public liability) from companies and in a form reasonably
satisfactory to Landlord. If any breach of the preceding sentence by Tenant
causes the rate of fire or other insurance to be increased, Tenant shall pay the
amount of such increase as additional Rent within thirty (30) days after being
billed.

 

(d)          Tenant agrees that (i) no activity will be conducted on the
Premises that will use or produce any Hazardous Materials, except for activities
which are part of the ordinary course of Tenant’s business and are conducted in
accordance with all Environmental Laws (“Permitted Activities”); (ii) the
Premises will not be used for storage of any Hazardous Materials, except for
materials used in the Permitted Activities which are properly stored in a manner
and location complying with all Environmental Laws; (iii) no portion of the
Premises or Property will be used by Tenant or Tenant’s Agents for disposal of
Hazardous Materials; (iv) Tenant will, upon request from Landlord from time to
time, deliver to Landlord copies of all Material Safety Data Sheets prepared by
manufacturers, importers or suppliers of any chemical that Tenant uses on the
Premises; and (v) Tenant will immediately notify Landlord of any known violation
by Tenant or Tenant’s Agents of any Environmental Laws or the release or
suspected release of Hazardous Materials in, under or about the Premises, and
Tenant shall immediately deliver to Landlord a copy of any notice, filing or
permit sent or received by Tenant with respect to the foregoing. If at any time
during or after the Term, any portion of the Property is found to be
contaminated by Tenant or Tenant’s Agents or subject to conditions prohibited in
this Lease caused by Tenant or Tenant’s Agents, Tenant will indemnify, defend
and hold Landlord harmless from all claims, demands, actions, liabilities,
costs, expenses, attorneys’ fees, damages and obligations of any nature arising
from or as a result thereof, and Landlord shall have the right to reasonably
direct remediation activities with respect to same, all of which shall be
performed at Tenant’s cost. Subject to the foregoing, Landlord agrees that
Tenant shall have no responsibility for Hazardous Materials located at, in, on
or under the Premises or any other portion of the Property on or before the
Commencement Date. If at any time during or after the Term, any portion of the
Property is found to contain Hazardous Materials in violation of Environmental
Laws caused by Landlord or Landlord’s Agents, Landlord will promptly remediate
such Hazardous Materials (to the extent required by Laws) and reimburse Tenant
for any costs, expenses, reasonable attorneys’ fees, damages and obligations of
any nature Tenant may incur as a result thereof. With respect to Hazardous
Materials which may be present on the Property prior to the Effective Date of
this Lease and not caused by Landlord or Landlord’s Agents, Tenant agrees to
look solely to the party responsible for the Hazardous Materials, including but
not limited to the Federal Government of the United States and/or the United
States Navy, for any required remediation thereof or redress of any other harm
to Tenant. Landlord shall cooperate with Tenant if it pursues a third-party with
respect to Hazardous Materials at, in, on or under the Premises, including
providing notice and asserting claims against such third-parties at Tenant’s
direction, sole cost and expense. Tenant’s and Landlord’s obligations pursuant
to this subsection shall survive the expiration or termination of this Lease.

 

 14 

 

 

(e)          Landlord represents and warrants that, to Landlord’s knowledge on
the Effective Date of this Lease, there are no Hazardous Materials present on,
in or under the Premises or any other portion of the Property in violation of
Environmental Laws, except as disclosed under the environmental reports listed
on Exhibit “G” attached hereto. As used herein, “Landlord’s knowledge” and words
of similar import means the actual knowledge of John S. Gattuso, President of
Gattuso Development Partners, LLC (an Affiliate of Landlord) on the Effective
Date of this Lease. Landlord represents to Tenant that John S. Gattuso is the
person in Landlord’s organization most likely to have knowledge of the matters
set forth in this Section 10(e). Under no circumstance shall John S. Gattuso, or
any other individual named under this Section 10(e), have any personal liability
whatsoever arising from the representations and warranties set forth herein.

 

11.        Signs.

 

(a)          Except as expressly set forth in this Section 11, Tenant shall not
place any signs on the Property without the prior consent of Landlord (not to be
unreasonably withheld, delayed or conditioned), other than signs that are
located wholly within the interior of the Premises. The foregoing
notwithstanding, Tenant shall have the right to install one (1) exterior
Building mounted sign, and to install its corporate graphics at one mutually
approved location within the lobby of the Building. The location, size, design
and method of installation of all such signage shall be subject to the approval
of Landlord (not to be unreasonably withheld, delayed or conditioned) and, with
respect to any exterior signage, the approval of the Navy Yard Design Review
Advisory Committee (the “DRAC”). Landlord agrees to work diligently with Tenant,
at no cost to Landlord, to assist Tenant in securing any needed approvals from
the DRAC as well as any other municipal authorities. All of Tenant’s signage
shall be subject to all applicable Laws. The design, fabrication, and
installation of such signage, as well as the cost to obtain all necessary
permits and approvals therefor, shall be at Tenant’s sole cost.

 

(b)          In addition to the foregoing (but subject to all Laws and the
approvals described in Section 11(a) above), Landlord shall provide, at
Landlord’s sole cost, a Navy Yard standard illuminated single-tenant monument
sign at the front of the Building and/or at the main entrance to Tenant’s
parking area, as Tenant shall elect; provided, however, if Tenant elects to have
a monument sign in both locations, Tenant shall bear the expense of the second
monument sign. At Landlord’s request, Tenant shall remove its signs at the
termination of this Lease, shall repair any resulting damage, and restore the
Property (including the exterior of the Building) to its condition existing
prior to the installation of Tenant’s signs; provided, however that Tenant’s
removal and repair obligation regarding the monument sign(s) shall be limited to
removing Tenant’s sign panel thereon, and the monument itself may remain.

 

 15 

 

 

12.        Alterations. Except for non-structural Alterations or Major Repairs
that, in either instance, (i) do not exceed $250,000 Constant Dollars in the
aggregate in any given Lease Year, (ii) do not impact the exterior aesthetics of
the Building, the Building lobby, Building core elements, or the Common Areas,
and (iii) do not affect any Building System or the structure of the Building
(other than electrical outlets and switches installed in the ordinary course
which do not exceed the capacity of the Building electrical systems), Tenant
shall not make or permit any Alterations or Major Repairs in or to the Premises
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The foregoing Landlord’s consent
shall not be required for Alterations consisting solely of interior painting or
other interior wall coverings, or the installation of carpet or other floor
coverings (“Cosmetic Alterations”). The cost of Cosmetic Alterations shall not
be considered in calculating the $250,000 Constant Dollars threshold described
in clause (i) above. With respect to Alterations in excess of $250,000 Constant
Dollars or Major Repairs which require Landlord’s prior approval, Tenant’s
selection of its architects and engineers shall also require Landlord’s prior
approval, such approval not to be unreasonably withheld, conditioned or delayed.
With respect to any Alterations or Major Repairs made by or on behalf of Tenant
(whether or not the Alteration or Major Repair requires Landlord’s consent): (A)
not less than ten (10) days prior to commencing any Alteration or Major Repair,
Tenant shall deliver to Landlord the plans, specifications and (if required by
applicable governmental authorities) permits for the Alteration or Major Repair,
together with certificates evidencing that Tenant’s contractors and
subcontractors have commercially reasonable insurance coverage naming Landlord
and any other associated or affiliated entity designated by Landlord, as their
interests may appear, as additional insureds, (B) Tenant shall obtain Landlord’s
prior written approval of any contractor or subcontractor whose contract value
with respect to such Alterations or Major Repairs exceeds $100,000 Constant
Dollars, (C) the Alteration or Major Repair shall be constructed with new
materials, in a good and workmanlike manner, and in compliance with all Laws and
the plans and specifications delivered to, and, if required above, approved by
Landlord, (D) the Alteration or Major Repair shall be performed in accordance
with Landlord’s reasonable requirements relating to sustainability and energy
efficiency, (E) Tenant shall pay Landlord all reasonable out-of-pocket costs and
expenses incurred by Landlord in connection with Landlord’s review of Tenant’s
plans and specifications, and of any supervision or inspection of the
construction Landlord deems necessary, not to exceed $2,500 Constant Dollars,
and (F) upon Landlord’s request, with respect to projects with a contract value
equal to or greater than $100,000 Constant Dollars, Tenant shall, prior to
commencing any Alteration or Major Repair, obtain waivers or releases of liens
(if available) or otherwise provide Landlord reasonable security against liens
arising out of such construction. All labor utilized with respect to any
Alteration or Major Repair shall be harmonious with other labor employed by
Landlord or its Affiliates. Any Alteration by Tenant shall be the property of
Tenant until the expiration or termination of this Lease. At that time, without
payment by Landlord, the Alteration shall remain on the Property and become the
property of Landlord; provided, however, in response to a request for consent
sought by Tenant under this Article, and not otherwise, Landlord may notify
Tenant whether Tenant shall be required to remove the subject Alteration at the
expiration or sooner termination of this Lease. In the absence of such stated
requirement as a part of Landlord’s consent, time being of the essence, Tenant
shall have no such obligation to remove the subject Alteration. Tenant may
install its trade fixtures, furniture and equipment in the Premises, provided
that the installation and removal of them will not affect any structural portion
of the Property, any Building System (other than electrical outlets and switches
installed in the ordinary course which do not exceed the capacity of the
Building electrical systems) or any other equipment or facilities serving the
Building.

 

13.        Mechanics’ Liens. Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the Premises.
Tenant shall keep the Premises and the Property free from any liens arising out
of any labor, services, materials, supplies or equipment furnished or alleged to
have been furnished to Tenant. Tenant shall take all steps permitted by law in
order to avoid the imposition of any such lien. Should any such lien or notice
of such lien be filed against the Premises or the Property, Tenant shall
discharge the same by bonding or otherwise within thirty (30) days of the
earlier of the date (i) Tenant receives written notice from Landlord, or (ii)
Tenant has actual notice, that the lien or claim is filed regardless of the
validity of such lien or claim.

 

 16 

 

 

14.        Landlord’s Right of Entry.

 

(a)          Subject to the provisions of Section 14(b) below, Tenant shall
permit Landlord and its Agents to enter the Premises at all reasonable times
following reasonable notice (except in a bona fide emergency where there is an
imminent threat of material harm to persons or property) to inspect, Maintain,
or make Alterations to the Premises or Property, to install, Maintain and remove
equipment, fixtures, plumbing, wiring and other improvements in and from the
walls, floor, columns or ceiling of the Premises, to verify that Tenant is
performing its Maintenance obligations in accordance with this Lease, to exhibit
the Premises for the purpose of sale or financing, and, during the last eighteen
(18) months of the Term, to exhibit the Premises to any prospective tenant.
Landlord will use all commercially reasonable efforts not to inconvenience
Tenant in exercising such rights, but Landlord shall not be liable for any
reasonable interference with Tenant’s occupancy resulting from Landlord’s entry.

 

(b)          Tenant represents and warrants to Landlord as follows: (i) Tenant’s
business is highly regulated under the federal Food, Drug, and Cosmetic Act
(“FDCA”) and the regulations promulgated thereunder by the U.S. Food and Drug
Administration; (ii) among the regulations to which Tenant’s business is subject
are current Good Manufacturing Practices (“GMPS”) found at 21 CFR Part 211 which
establish minimum standards for activities performed by entities developing drug
products, and which include requirements for separate and defined areas for such
entities, with limited access to certain areas within such areas; (iii) Tenant
is subject to the provisions of the Health Insurance Portability and
Accountability Act of 1996 and related regulations (“HIPAA”) and that HIPAA
requires Tenant to ensure the safety and confidentiality of patient medical
records; and (iv) in order for Tenant to comply with HIPAA and the GMPS of the
FDCA, Tenant must restrict access to the portions of the Premises where patient
medical records are kept or stored; it being hereby understood that the
foregoing representation is being made solely by the initial Tenant under this
Lease and shall not be deemed to be made by any subsequent transferee of Tenant
who would not be able to make this representation in the ordinary course of its
business. To accommodate the foregoing, Landlord agrees that notwithstanding the
provisions of Section 14(a) above, Tenant shall have the right to have its
representative accompany Landlord and its Agents at any time that Landlord or
its Agents are present on the Premises, except in an emergency of the type
described in 14(a) above. Landlord or Landlord’s employees, agents,
representatives, or contractors may not enter those areas of the Premises
designated by Tenant as locations where patient medical records are kept and/or
stored or which are designated by Tenant as sensitive, unless Landlord is
accompanied by an authorized representative of Tenant. Tenant may designate
limited portions of the Premises (where Tenant’s sensitive trade secrets and
processes are located in accordance with GMPS) as areas that Landlord may not
enter without a Tenant representative present. Tenant may, upon receipt of
Landlord’s approval, install or replace locks for any such designated restricted
areas, provided that Landlord is afforded access as described above and in an
emergency.

 

 17 

 

 

15.        Damage by Fire or Other Casualty. If the Premises or the Common Areas
shall be damaged or destroyed by fire or other casualty, Tenant shall promptly
notify Landlord, and Landlord, subject to the conditions set forth in this
Section 15, shall repair such damage and restore the Premises or Common Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or Alterations installed by or on behalf of Tenant.
Landlord shall notify Tenant, within sixty (60) days after the date of the
casualty of the length of time it anticipates that the restoration will take. If
Landlord anticipates that the restoration will take more than twenty-four (24)
months from the date of the date of the casualty, and if Tenant, in Tenant’s
good faith judgment, (i) is reasonably unable to conduct its business, in the
ordinary course, in more than fifty percent (50%) of the Premises (based on
square footage) due to such damage, or (ii) is unable to reasonably and lawfully
conduct the pharmacological or biological operations that Tenant conducts in the
Phase 1-A area of the Building as a result of the casualty, then in either such
event either Landlord or Tenant may terminate this Lease effective as of the
date of casualty by giving notice to the other within thirty (30) days after
Landlord’s notice. If Landlord advises Tenant that the casualty is not expected
to take more than twenty-four (24) months from the date of casualty to fully
repair and restore, but in fact takes more than twenty-four (24) months from
casualty date to repair and restore, then Tenant shall have the right to
terminate this Lease upon ninety (90) days’ notice to Landlord, unless Landlord
shall complete its repair and restoration within such ninety (90) day period, in
which event Tenant’s notice of termination shall be void. In addition, if a
casualty occurs during the last twelve (12) months of the Term, and the cost to
restore such damage shall exceed $2,000,000 Constant Dollars, either party may
terminate this Lease; provided, however, that Landlord shall not have the right
to terminate this Lease if Tenant has the right to extend the Term for at least
three (3) more years and does so timely pursuant to the requirements of this
Lease, but in any event within sixty (60) days following such casualty.
Moreover, Landlord may terminate this Lease if the loss is not covered by the
insurance required to be maintained by Landlord under this Lease. If this Lease
is not terminated as set forth above, Tenant will receive an abatement of
Minimum Annual Rent and Annual Operating Expenses to the extent, and for so
long, as the Premises are rendered untenantable as a result of the casualty.
Landlord shall obtain the agreement of any Mortgagee now or hereafter
encumbering the Building to re-advance insurance proceeds for restoration of the
Building so long as (A) the restoration can reasonably be completed at least one
(1) year before maturity of the mortgage loan, (B) Tenant is not in monetary
default beyond applicable notice and cure periods under the Lease at the time of
the casualty, (C) Tenant continues to have at least 66.67% of the Building under
Lease, and (D) Tenant shall have at least three (3) years remaining under this
Lease or agrees to exercise its option to extend the Term. Alternatively,
Landlord, Tenant and Landlord’s lender may agree on alternative provisions for
the release of insurance proceeds in an SNDA or other agreement among the
parties. Landlord shall restore the Building (including the Tenant’s Work) to an
architectural whole in substantially the same configuration and condition as
existed immediately prior to the happening of such casualty, subject to the
availability of insurance proceeds for such restoration; provided, however, that
if Landlord has failed to carry the insurance required under this Lease, and
such damage would have been covered by such insurance, such requirement to
restore shall be irrespective of whether insurance proceeds advanced to Landlord
are sufficient for same. Tenant agrees that promptly after completing of such
work by Landlord, it will proceed with reasonable diligence and at its sole cost
and expense, to rebuild, repair, and restore Tenant’s Alterations and Tenant’s
signs, furniture, trade fixtures, equipment and other personal property. It is
hereby acknowledged and agreed that Landlord’s lender may, as a condition to
disbursing insurance proceeds for restoration, require that Landlord and Tenant
demonstrate access to, and provide reserves for, sufficient liquid assets to
fund the above-described restoration in the event of any shortfall in insurance
proceeds for such work, and each party agrees to comply with such requirements.

 

 18 

 

 

16.        Condemnation. If (i) all of the Premises or Tenant’s parking are
Taken, (ii) any part of the Premises or Tenant’s parking is Taken and the
remainder is insufficient, in Tenant’s good faith judgment, for (or in the case
of Tenant’s parking, to support) the operation of Tenant’s business in the
ordinary course, or (iii) any material portion of the of the Property is Taken,
and, in Landlord’s good faith judgement, it would be impractical or the
condemnation proceeds are insufficient to restore the remainder, then this Lease
shall terminate as of the date the condemning authority takes possession. If
this Lease is not terminated, Landlord shall restore the Building to a condition
as near as reasonably possible to the condition prior to the Taking, the Minimum
Annual Rent shall be abated for the period of time all or a part of the Premises
is untenantable in proportion to the square foot area untenantable, and this
Lease shall be amended appropriately. Except as hereinafter provided, any
compensation awarded for a Taking shall belong to Landlord. The foregoing
notwithstanding, Tenant may file and prosecute its own claim for moving and
relocation benefits and for compensation for the unamortized value of fixtures,
equipment, improvements and Alterations paid for by Tenant, but Tenant otherwise
hereby assigns all claims against the condemning authority to Landlord,
including, but not limited to, any claim relating to Tenant’s leasehold estate.

 

17.        Quiet Enjoyment. Landlord covenants that Tenant, upon performing all
of its covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease.

 

18.        Assignment and Subletting.

 

(a)          Except as provided in Section 18(b) below, Tenant shall not enter
into nor permit any Transfer voluntarily or by operation of law, without the
prior consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Without limitation, Tenant agrees that Landlord’s
consent shall not be considered unreasonably withheld if (i) the proposed
transferee is an existing tenant of Landlord or an Affiliate of Landlord in the
Navy Yard, (ii) the business, business reputation or creditworthiness of the
proposed transferee is unacceptable to Landlord in its reasonable discretion,
(iii) Landlord or an affiliate of Landlord has comparable space available for
lease by the proposed transferee in the Navy Yard, or (iv) a Tenant Event of
Default has occurred and is continuing. A consent by Landlord to one Transfer
shall not be deemed to be a consent to any subsequent Transfer. In no event
shall any Transfer (whether with or without Landlord’s consent) relieve Tenant
from any obligation under this Lease. Landlord’s acceptance of Rent from any
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease or to be a consent to any Transfer. Any Transfer not in conformity with
this Section 18 shall be void at the option of Landlord.

 

(b)          Provided that there then exists no uncured Event of Default by
Tenant under this Lease, Landlord’s consent shall not be required (i) in the
event of any Transfer by Tenant to a Permitted Transferee, or (ii) in the event
of a sublease of all or any part of the Premises to a Permitted User. The waiver
of subrogation set forth in Section 8(e) shall be binding on all Permitted
Transferees and Permitted Users and other subtenants and licensees of Tenant.

 

 19 

 

 

(c)          The provisions of subsection 18(a) above notwithstanding, if Tenant
proposes to assign this Lease (other than to Permitted Transferee), Landlord may
terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed assignee or without that condition. If Tenant proposes
to enter into a sublease of all or substantially all of the Premises (other than
to Permitted Transferee or a Permitted User), Landlord may amend this Lease to
remove the portion of the Premises to be subleased, either conditioned on
execution of a new lease between Landlord and the proposed sublessee or without
that condition. If this Lease is not so terminated or amended, then Tenant shall
reimburse to Landlord all of Landlord’s reasonable and documented third-party
costs incurred in connection with such Transfer, and thereafter Tenant may
retain all compensation received by Tenant for the Transfer in excess of the
Rent allocable to the Premises transferred.

 

(d)          Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have the right, without obtaining Landlord’s consent, to license
desks, lab space or other minor portions of the office or laboratory space in
the Premises from time to time (up to an aggregate of 10,000 rentable square
feet thereof), so long as such licensees have a business relationship with
Tenant, the uses are in accordance with all Laws and compatible with the
building, and Tenant provides Landlord with prior written notice thereof
together with an insurance certificate of such licensee demonstrating compliance
with the insurance provisions of this Lease or that such licensee is covered
under Tenant’s insurance policies.

 

(e)          If Tenant requests Landlord’s consent to a Transfer, Tenant shall
provide Landlord, at least fifteen (15) days prior to the proposed Transfer,
current financial statements of the transferee certified by an executive officer
of the transferee, a complete copy of the proposed Transfer documents, and any
other information Landlord reasonably requests. Immediately following any
approved assignment or sublease, Tenant shall deliver to Landlord an assumption
agreement or a sublease (as applicable) reasonably acceptable to Landlord
executed by Tenant and the transferee, together with a certificate of insurance
evidencing the transferee’s compliance with the insurance requirements of Tenant
under this Lease. Furthermore, if there is a guaranty of this Lease, Tenant and
transferee shall deliver to Landlord a confirmation of such guaranty by the
guarantor hereunder, or, in the event the applicable Transfer results in a
change of control (directly or indirectly) of Tenant, Tenant shall deliver to
Landlord a new guaranty (on the same form as the existing guaranty) from an
entity reasonably acceptable to Landlord. Tenant agrees to reimburse Landlord
for reasonable and documented out-of-pocket costs incurred by Landlord in
connection with the processing and documentation of any Transfer for which
Landlord’s consent is requested. Notwithstanding the foregoing and anything to
the contrary contained in this Lease, if any Transfer by Tenant that would
otherwise be permitted without the consent of Landlord under Section 18(b) is
subject to restrictions on public disclosures under securities or other Laws, or
a then existing confidentiality or non-disclosure agreement, that prohibits the
Tenant from disclosing the transaction that causes or results in the Transfer
(“Transaction”) to Landlord prior to such transaction being made public, all as
reasonably determined by Tenant’s legal counsel, then in lieu of the requirement
of fifteen (15) days’ prior notice set forth above, Tenant shall provide written
notice of the proposed Transfer to Landlord promptly after the Transaction is
publicly announced by Tenant and the transferee, but in all events not less than
thirty (30) days prior to the consummation of the transactions giving rise to
the Transfer. Any such Transfer shall be subject to the remaining provisions of
Section 18(b).

 

 20 

 

 

19.        Subordination; Mortgagee’s Rights.

 

(a)          This Lease shall be subject and subordinate to any Mortgage now or
in the future given by Landlord encumbering the Premises, provided and upon the
condition that Tenant’s rights and privileges under this Lease, including,
without limitation, possession of the Premises, shall not be disturbed by any
such Mortgagee so long as Tenant is not in default under this Lease after the
delivery of notice and the expiration of all applicable cure periods. This
clause shall be self-operative (subject to the condition set forth below in this
paragraph), but within fifteen (15) days after request, Tenant shall execute and
deliver any further reasonable instruments confirming the subordination of this
Lease and any further reasonable instruments of attornment that the Mortgagee
may reasonably request. However, any Mortgagee may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by giving notice to Tenant,
and this Lease shall then be deemed prior to such Mortgage without regard to
their respective dates of execution and delivery; provided that such
subordination shall not affect any Mortgagee’s rights with respect to
condemnation awards, casualty insurance proceeds, intervening liens or any right
which shall arise between the recording of such Mortgage and the execution of
this Lease. Notwithstanding anything herein to the contrary, as a condition of
Tenant’s subordination of this Lease as set forth above, Landlord shall obtain
from any existing or future Mortgagee and from its construction lender a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”), to be executed
by Landlord, Tenant and Landlord’s Mortgagee, substantially similar in form and
substance to the form of SNDA attached as Exhibit “H” hereto or otherwise in
form and substance reasonably acceptable to the parties thereto. The parties
agree to negotiate any such SNDA diligently and in good faith. The parties
further agree that the form of SNDA attached hereto as Exhibit “H” is
reasonable, and the parties agree to execute same upon the request of the other
party or Landlord’s Mortgagee.

 

(b)          Without limiting the generality of the foregoing, Landlord and
Tenant agree that a form of SNDA shall not be deemed unreasonable on the basis
that it provides that the Mortgagee shall not be (i) liable for any act or
omission of a prior landlord except to the extent that such act or omission
constitutes a continuing beach of or default in the performance of the
landlord’s obligations hereunder, (ii) subject to any rental offsets or defenses
against a prior landlord, except to the extent that such right of offset or
defense relates to a continuing beach of or default in the performance of
landlord’s obligations hereunder, (iii) bound by any material amendment of this
Lease made without its written consent, other than amendments specifically
contemplated hereby (such as, by way of example only, an amendment confirming
the exercise by Tenant of a right to extend the Term hereof), or (iv) bound by
payment of Monthly Rent more than one month in advance or liable for any other
funds paid by Tenant to Landlord unless such funds actually have been
transferred to the Mortgagee by Landlord.

 

(c)          Except as otherwise indicated in Section 15 above, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee.

 

 21 

 

 

20.        Tenant’s Certificate; Financial Information.

 

(a)          Within ten (10) Business Days after Landlord’s request from time to
time Tenant shall execute, acknowledge and deliver to Landlord, for the benefit
of Landlord, Mortgagee, any prospective Mortgagee, and any prospective purchaser
of Landlord’s interest in the Property, an estoppel certificate in the form of
attached Exhibit “C” (or other form requested by Landlord and reasonably
acceptable to Tenant), modified as necessary to accurately state the facts
represented. The estoppel certificate sought hereunder by Landlord shall not be
requested of Tenant more than twice in any twelve (12) month period, except in
connection with a sale or financing of the Property.

 

(b)          Tenant shall furnish to Landlord, Landlord’s Mortgagee, prospective
Mortgagee and/or prospective purchaser reasonably requested financial
information. Landlord agrees to keep any private financial information provided
to it by Tenant confidential (except for disclosure to the parties listed
above), and any Mortgagee, prospective Mortgagee and/or prospective purchaser
with which Landlord shares such information shall be informed by Landlord of the
obligation to keep such information confidential and shall agree to be so bound.
The foregoing covenants of confidentiality notwithstanding, Tenant reserves the
right to require that Landlord execute and deliver a reasonable form of
non-disclosure agreement as a condition to delivering any requested financial
information. The financial information sought hereunder shall not be requested
of Tenant more than twice in any twelve (12) month period, except during the
continuance of an event of default or in connection with a Transfer of this
Lease. The financial information requested of Tenant hereunder shall be limited
to quarterly unaudited financial statements prepared in accordance with GAAP,
certified by Tenant’s chief financial officer. Notwithstanding the foregoing, so
long as Tenant is a publically traded company whose shares are listed on a
nationally or internationally recognized stock exchange, Landlord shall rely on
Tenant’s publicly available financial information, and such information will not
be requested of Tenant hereunder.

 

(c)          Within ten (10) Business Days after Tenant’s request from time to
time, Landlord shall execute, acknowledge and deliver to Tenant, for the benefit
of Tenant, Tenant’s lenders and investors and any prospective acquirer or
partner of Tenant, an estoppel certificate requested by Tenant and in form and
substance reasonably acceptable to Landlord. The estoppel certificate sought
hereunder by Tenant shall not be requested of Landlord more than twice in any
twelve (12) month period.

 

21.        Surrender.

 

(a)          On the date on which this Lease expires or terminates, Tenant shall
return possession of the Premises to Landlord in good condition, except for
ordinary wear and tear, and except for casualty damage or other conditions that
Tenant is not required to remedy under this Lease. Prior to the expiration or
termination of this Lease, and subject to Section 12 above, Tenant shall remove
from the Property (i) all furniture, trade fixtures and equipment, all other
personal property owned by Tenant or its assignees or subtenants, (ii) all
Alterations that were expressly required by Landlord to be removed at the time
such approval, if applicable, was given, and, (iii) with respect to the Phase
1-B location only, all improvements that are inconsistent with office space use.
Notwithstanding anything to the contrary contained in the foregoing, it is
hereby understood that no Tenant wiring and cabling is required to be removed
from the Building, and, with respect to the Phase 1-A location, Tenant
laboratory improvements, trade specific improvements relating to Tenant’s
business (such as piping, equipment exhaust, Thermo-oxidizers, etc.), shall not
be required to be removed. Tenant shall repair any damage resulting from such
removal and shall restore the Property to good order and condition. Any of
Tenant’s personal property not removed as required shall be deemed abandoned,
and Landlord, at Tenant’s expense, may remove, temporarily store, sell or
otherwise dispose of or recycle such property in such manner as Landlord may see
fit and/or Landlord may retain such property or sale proceeds as its property.
If Tenant does not return possession of the Premises to Landlord in the
condition required under this Lease, Tenant shall pay Landlord all reasonable
and actual out of pocket costs Landlord incurs to so restore the Premises.

 

 22 

 

 

(b)          If Tenant remains in possession of the Premises after the
expiration or earlier termination of this Lease, Tenant’s occupancy of the
Premises shall be that of a tenancy at will. Tenant’s occupancy during any
holdover period shall otherwise be subject to the provisions of this Lease
(unless clearly inapplicable), except that (i) there shall be no increase in
Monthly Rent for the first thirty (30) days of the holdover, (ii) the Monthly
Rent for the second thirty (30) days of the holdover shall be 150% of the
Monthly Rent payable for the last full month immediately preceding the holdover,
and (iii) thereafter the Monthly Rent shall be 200% of the Monthly Rent payable
for the last full month immediately preceding the holdover. No holdover or
payment by Tenant after the expiration or termination of this Lease shall
operate to extend the Term or prevent Landlord from immediate recovery of
possession of the Premises by summary proceedings or otherwise. Any provision in
this Lease to the contrary notwithstanding, any holdover by Tenant shall
constitute a default on the part of Tenant under this Lease entitling Landlord
to exercise, without obligation to provide Tenant any notice or cure period, all
of the remedies available to Landlord in the event of a Tenant default, and
Tenant shall be liable for all damages (including consequential damages, except
as limited below) that Landlord suffers as a result of the holdover.
Notwithstanding the foregoing (A) if Landlord enters into a new lease for all or
any part of the Premises prior to the expiration or earlier termination of the
Term, Tenant shall not be liable for consequential damages unless Tenant fails
to fully vacate the Premises in accordance with this Lease within ninety (90)
days after the expiration or earlier termination of the Term, or (B) if after
the expiration or earlier termination of this Lease Landlord provides Tenant
with written notice (the “Negotiation Notice”) that Landlord either (y) is in
active negotiations with a potential tenant for all or part of the Premises (and
Landlord subsequently enters into a lease with such potential tenant), or (z)
has entered into a lease of all or part of the premises, then Tenant shall not
be liable for consequential damages unless Tenant fails to fully vacate the
Premises in accordance with this Lease within ninety (90) days after Landlord
delivers the Negotiation Notice.

 

22.        Defaults - Remedies.

 

(a)          It shall be an Event of Default:

 

(i)          If Tenant does not pay in full when due any and all Rent and,
except as provided in Section 22(c) below, Tenant fails to cure such default on
or before the date that is five (5) Business Days after Landlord gives Tenant
notice of default, provided, however, that with respect to failure to pay any
sum that is not a regular installment of monthly Rent, such failure shall not be
an Event of Default hereunder unless Landlord thereafter delivers to Tenant a
second written notice which contains a statement in BOLD FACE CONSPICUOUS TYPE
that it is a second notice of default and that failure to cure such default
within three (3) Business Days from the date of receipt of the notice shall
constitute an Event of Default under this Lease, and Tenant thereafter fails to
cure such default within such three (3) Business Day period;

 

 23 

 

 

(ii)         If Tenant enters into or permits any Transfer in violation of
Section 18 above;

 

(iii)        If Tenant fails to observe and perform or otherwise breaches any
other provision of this Lease, and, except as provided in Section 22(c) below,
Tenant fails to cure the default on or before the date that is thirty (30) days
after Landlord gives Tenant notice of default; provided, however, if the default
cannot reasonably be cured within thirty (30) days following Landlord’s giving
of notice, Tenant shall be afforded additional reasonable time to cure the
default if Tenant begins to cure the default within thirty (30) days following
Landlord’s notice and continues diligently in good faith to completely cure the
default; or

 

(iv)        If Tenant becomes insolvent, or transfers all or substantially all
of Tenant’s assets, or makes a general assignment for the benefit of creditors,
or offers a settlement to creditors, or if a petition in bankruptcy or for
reorganization or for an arrangement with creditors under any federal or state
law is filed by or against Tenant, or a bill in equity or other proceeding for
the appointment of a receiver for any of Tenant’s assets is commenced, or if any
of the real or personal property of Tenant shall be levied upon; provided that
any proceeding brought by anyone other than Tenant under any bankruptcy,
insolvency, receivership or similar law shall not constitute an Event of Default
until such proceeding has continued unstayed or undismissed for more than sixty
(60) consecutive days.

 

(b)          If an Event of Default occurs, Landlord shall have the following
rights and remedies:

 

(i)          Landlord, without any obligation to do so, may elect to cure the
default on behalf of Tenant, in which event Tenant shall reimburse Landlord upon
demand for any sums paid or costs incurred by Landlord (together with an
administrative fee of 15% thereof) in curing the default, plus interest at the
Interest Rate from the respective dates of Landlord’s incurring such costs,
which sums and costs together with interest at the Interest Rate shall be deemed
additional Rent;

 

(ii)         To enter and repossess the Premises, by breaking open locked doors
if necessary, and remove all persons and all or any property, by action at law
or otherwise, without being liable for prosecution or damages. Landlord may, at
Landlord’s option, make Alterations and repairs in order to relet the Premises
and relet all or any part(s) of the Premises for Tenant’s account. Tenant agrees
to pay to Landlord on demand any deficiency (taking into account all costs
incurred by Landlord) that may arise by reason of such reletting. In the event
of reletting without termination of this Lease, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach;

 

(iii)        To accelerate up to six (6) months of Rent next due and owing, and
declare the same to be immediately due and payable; provided that if Tenant
shall pay such amount within twenty (20) days of written demand by Landlord
therefor, the Event of Default shall be deemed to have been cured and the Rent
for the next six (6) months shall be deemed to have been fully pre-paid; and/or

 

 24 

 

 

(iv)        To terminate this Lease and the Term without any right on the part
of Tenant to save the forfeiture by payment of any sum due or by other
performance of any condition, term or covenant broken and recover from Tenant
upon demand therefor, as liquidated and agreed upon final damages for Tenant’s
default, an amount equal to (i) the net present value of the sum of the Minimum
Rent and Additional Rent reserved under this Lease until the then-scheduled
Expiration Date, less (ii) the net present value of the Fair Market Rent for the
Premises (as reasonably determined by Landlord) net of costs which would be
reasonably incurred by Landlord in re-leasing the Premises, including without
limitation, reasonable demolition and fit-out costs, a one-year tenantless
transition period, brokerage commissions, legal fees and expenses. For purposes
of this Section 22(b)(iv), net present value shall be determined by discounting
future amounts at the rate of four percent (4%) per annum.

 

(c)          Any provision to the contrary in this Section 22 notwithstanding
(i) with respect to installments of Monthly Rent, Landlord shall not be required
to give Tenant the notice and opportunity to cure provided in Section 22(a)
above more than twice in any consecutive 12-month period, and thereafter
Landlord may declare an Event of Default without affording Tenant any of the
notice and cure rights provided under this Lease, and (ii) Landlord shall not be
required to give such notice prior to exercising its rights under this Section
22 if Tenant fails to comply with the provisions of Sections 13, 20(a) or 26,
provided that Landlord has previously delivered the written notice contemplated
in such sections and Landlord thereafter delivers to Tenant a written notice
which contains a statement in BOLD FACE CONSPICUOUS TYPE that it is a second
notice of default and that failure to cure such default within three (3)
Business Days from the date of receipt of the notice shall constitute an Event
of Default under this Lease, and Tenant thereafter fails to cure such default
within such three (3) Business Day period.

 

(d)          No waiver by Landlord or Tenant of any breach by the other shall be
a waiver of any subsequent breach, nor shall any forbearance by either to seek a
remedy for any breach by the other be a waiver of any rights and remedies with
respect to such or any subsequent breach. Landlord shall use commercially
reasonable efforts to mitigate its damages hereunder attributable to an Event of
Default, but efforts by Landlord to mitigate damages shall not constitute a
waiver of Landlord's right to recover damages hereunder. No right or remedy
herein conferred upon or reserved to either party is intended to be exclusive of
any other right or remedy provided herein or by law or in equity, but each shall
be cumulative and in addition to every other right or remedy given herein or now
or hereafter existing at law or in equity. No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the total amount due Landlord
under this Lease shall be deemed to be other than on account, nor shall any
endorsement or statement on any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of Rent due, or Landlord's right to
pursue any other available remedy.

 

(e)           If either party commences an action against the other party
arising out of or in connection with this Lease, the prevailing party shall be
entitled to have and recover from the other party attorneys' fees, costs of
suit, investigation expenses and discovery and other litigation costs, including
costs of appeal.

 

(f)           LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE.

 

 25 

 

 

(g)          WHEN THIS LEASE AND THE TERM OR ANY EXTENSION THEREOF SHALL HAVE
BEEN TERMINATED ON ACCOUNT OF ANY DEFAULT BY TENANT, OR WHEN THE TERM OR ANY
EXTENSION THEREOF SHALL HAVE EXPIRED, TENANT HEREBY AUTHORIZES ANY ATTORNEY OF
ANY COURT OF RECORD OF THE COMMONWEALTH OF PENNSYLVANIA TO APPEAR FOR TENANT AND
FOR ANYONE CLAIMING BY, THROUGH OR UNDER TENANT AND TO CONFESS JUDGMENT AGAINST
ALL SUCH PARTIES, AND IN FAVOR OF LANDLORD, IN EJECTMENT AND FOR THE RECOVERY OF
POSSESSION OF THE PREMISES, FOR WHICH THIS LEASE OR A TRUE AND CORRECT COPY
HEREOF SHALL BE GOOD AND SUFFICIENT WARRANT. AFTER THE ENTRY OF ANY SUCH
JUDGMENT A WRIT OF POSSESSION MAY BE ISSUED THEREON WITHOUT FURTHER NOTICE TO
TENANT AND WITHOUT A HEARING. IF FOR ANY REASON AFTER SUCH ACTION SHALL HAVE
BEEN COMMENCED IT SHALL BE DETERMINED AND POSSESSION OF THE PREMISES REMAIN IN
OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT FOR THE SAME DEFAULT AND
UPON ANY SUBSEQUENT DEFAULT(S) OR UPON THE TERMINATION OF THIS LEASE OR TENANT'S
RIGHT OF POSSESSION AS HEREIN SET FORTH, TO AGAIN CONFESS JUDGMENT AS HEREIN
PROVIDED, FOR WHICH THIS LEASE OR A TRUE AND CORRECT COPY HEREOF SHALL BE GOOD
AND SUFFICIENT WARRANT.

 

Initials on behalf of Tenant:    

 

(h)          THE WARRANT TO CONFESS JUDGMENT SET FORTH ABOVE SHALL CONTINUE IN
FULL FORCE AND EFFECT AND BE UNAFFECTED BY AMENDMENTS TO THIS LEASE OR OTHER
AGREEMENTS BETWEEN LANDLORD AND TENANT EVEN IF ANY SUCH AMENDMENTS OR OTHER
AGREEMENTS INCREASE TENANT'S OBLIGATIONS OR EXPAND THE SIZE OF THE PREMISES.

 

(i)          TENANT EXPRESSLY AND ABSOLUTELY KNOWINGLY WAIVES AND RELEASES (i)
ANY RIGHT, INCLUDING, WITHOUT LIMITATION, UNDER ANY APPLICABLE STATUTE, WHICH
TENANT MAY HAVE TO RECEIVE A NOTICE TO QUIT PRIOR TO LANDLORD COMMENCING AN
ACTION FOR REPOSSESSION OF THE PREMISES AND (ii) ANY RIGHT WHICH TENANT MAY HAVE
TO NOTICE AND TO HEARING PRIOR TO A LEVY UPON OR ATTACHMENT OF TENANT'S PROPERTY
OR THEREAFTER AND (iii) ANY PROCEDURAL ERRORS IN CONNECTION WITH THE ENTRY OF
ANY SUCH JUDGMENT OR IN THE ISSUANCE OF ANY ONE OR MORE WRITS OF POSSESSION OR
EXECUTION OR GARNISHMENT THEREON.

 

Initials on behalf of Tenant:         

 

23.        Tenant’s Authority. Tenant represents and warrants to Landlord that:
(i) Tenant is duly formed, validly existing and in good standing under the laws
of the state under which Tenant is organized, and qualified to do business in
the state in which the Property is located, and (ii) the person(s) signing this
Lease are duly authorized to execute and deliver this Lease on behalf of Tenant.

 

 26 

 

 

24.        Landlord’s Authority; Liability of Landlord.

 

(a)          Landlord represents and warrants to Tenant that: (i) Landlord is
duly formed, validly existing and in good standing under the laws of the state
under which Landlord is organized, and qualified to do business in the state in
which the Property is located, and (ii) the person(s) signing this Lease are
duly authorized to execute and deliver this Lease on behalf of Landlord.

 

(b)          The word “Landlord” in this Lease includes the Landlord executing
this Lease as well as its successors and assigns, each of which (upon the
assignment of Landlord’s rights and obligations hereunder and the assumption
thereof by the assignee pursuant to a writing executed by Landlord and such
assignee, a copy of which shall be furnished to Tenant within ten (10) days
after Tenant’s written request therefor) shall have the same rights, remedies,
powers, authorities and privileges as it would have had it originally signed
this Lease as Landlord. Any such person or entity (as well as their respective
Affiliates), whether or not named in this Lease, shall have no liability under
this Lease after it ceases to hold title to the Premises except for obligations
already accrued (and, as to any unapplied portion of Tenant’s Security Deposit,
Landlord shall be relieved of all liability upon transfer of such portion to its
successor in interest). Tenant shall look solely to Landlord’s successor in
interest for the performance of the covenants and obligations of the Landlord
hereunder which subsequently accrue.

 

(c)           Landlord shall not be deemed to be in default under this Lease
unless Tenant gives Landlord written notice specifying the default and Landlord
fails to cure the default within thirty (30) days thereafter; provided that if
such default cannot be reasonably be cured within such thirty (30) day period,
then so long as Landlord commences to cure within such thirty (30) day period
and thereafter diligently pursues such cure to completion, Landlord shall have
such additional time as is reasonably necessary to complete the cure. If
Landlord shall have failed to cure a default after such written notice from
Tenant, or, if such default cannot be reasonably be cured within such thirty
(30) day period but Landlord shall have failed to have commenced such cure or
continue to diligently prosecute it to completion, Tenant shall have the right
to make such repairs, replacements or perform such maintenance as it deems
reasonably necessary.

 

(d)          Irrespective of whether a default shall have been declared, in the
event that Tenant asserts that Landlord has failed to fulfill its obligations to
Maintain the Building as set forth in Rider 2 hereof, and, as a consequence,
Tenant cannot reasonably operate its business for the permitted Use in the
ordinary course, then Tenant shall provide Landlord with written notice of the
need for immediate attention to remedy such condition; and if Landlord shall
fail to so remedy or fail to otherwise appropriately respond and mobilize within
forty-eight (48) hours of such notice, then Tenant may provide Landlord with a
further notice in BOLD CONSPICUOUS TYPE notifying Landlord if it fails to
appropriately respond within twenty-four (24) hours, Tenant may elect to
exercise self-help remedies, and in the event Landlord has not commenced to cure
its default, or if having commenced a cure Landlord fails to diligently pursue
same to completion, then Tenant may engage in self-help to cure such failure
pursuant to the terms of this Section 24.

 

 27 

 

 

(e)          If Tenant shall undertake self-help remedies in accordance with
this Section 24, Landlord shall reimburse Tenant for Tenant’s reasonable
out-of-pocket costs incurred in undertaking such self-help within thirty (30)
days after Landlord’s receipt of Tenant’s invoice therefor accompanied by
reasonably detailed supporting documentation. If Landlord fails to reimburse
Tenant for such costs and expenses within thirty (30) days after Tenant’s
submission of such invoice and documentation to Landlord, then, in addition to
any remedies Tenant may have at law or equity, Tenant may offset the amount owed
against payments of Minimum Annual Rent (but not Additional Rent) until Tenant
is repaid in full; provided, however, that Tenant may not offset more than ten
percent 10%) of any monthly installment of Minimum Annual Rent in any given
month. In curing any such failure by Landlord hereunder, Tenant shall perform
all work in a good and workmanlike manner, in accordance with all applicable
Laws. Notwithstanding anything herein to the contrary, Tenant shall not be
entitled to exercise self-help, or to offset any Minimum Annual Rent, if the
parties are actively engaged in any legal or administrative proceeding
(including arbitration) respecting Landlord’s alleged default or failure to
cure.

 

25.        Notices. Any notice, consent or other communication expressly
required to be given in writing under this Lease shall be in writing and
addressed to Landlord or Tenant at their respective addresses set forth below
(or to such other address as either may designate by notice to the other), with
a copy to any Mortgagee or other party designated by Landlord in writing from
time to time.

 

If intended for Landlord:

 

c/o Gattuso Development Partners, LLC

150 Rouse Boulevard, Suite 210

Philadelphia, PA 19112

Attention: John S. Gattuso

 

with a copy to:

 

Ensemble Investments, LLC

444 W. Ocean Blvd., Ste. 650

Long Beach CA 90802

Attn: Kambiz Babaoff

 

with a copy to:

 

Cozen O’Connor

One Liberty Place, Suite 2800

1650 Market Street

Philadelphia, PA 19103

Attn: Adam M. Silverman, Esq.

 

If intended for Tenant:

 

The Premises

Attention: Legal Department

With an electronic copy to legal@iovance.com

 

 28 

 

 

with a copy to:

 

999 Skyway Road, Suite 150

San Carlos, CA 94070

Attention: Legal Department

 

and a copy to:

 

Morgan, Lewis & Bockius, LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Eric L. Stern, Esq.

 

Each such communication shall be deemed given if sent by prepaid overnight
delivery service or by certified mail, return receipt requested, postage prepaid
or in any other manner, with delivery in any case evidenced by a receipt, and
shall be deemed to have been given on the day of actual delivery to the intended
recipient or on the Business Day delivery is refused. The giving of notice by
either party’s attorneys, representatives and agents under this Section shall be
deemed to be the acts of the Landlord or Tenant, as the case may be.

 

26.        Security Deposit.

 

(a)          As additional security for the full and prompt performance by
Tenant of the terms and covenants of this Lease, Tenant shall deliver to
Landlord, within five (5) days after the Effective Date, an irrevocable,
assignable (at no cost to Landlord), negotiable, non-documentary standby letter
of credit (an “LC”), issued by a bank reasonably acceptable to Landlord, having
a banking office in Philadelphia, Pennsylvania, in form and content acceptable
to Landlord, for the benefit of Landlord, in the sum of Five Million Four
Hundred Fifty Thousand and 00/100 Dollars ($5,450,000.00) (the “Security
Deposit”). Such LC shall allow partial draws, have a term covering the entire
Term of the Lease, and shall expire not less than sixty (60) days after the
expiration of the Term of the Lease. Tenant's failure to keep the LC in place
for the hereinabove agreed amounts during the entire Term of this Lease, and for
at least sixty (60) days after the expiration of the Term of this Lease
(including any extension thereof) shall constitute an Event of Default under
this Lease. Furthermore, Landlord shall be entitled, without notice, to present
the LC for payment (i) upon the occurrence and during the continuance of an
Event of Default under this Lease (including any holdover), or (ii) if the term
of the LC is to expire prior to the period specified above and Tenant does not
cause the term to be extended, or a new LC issued (from an acceptable bank and
in a form as specified above), at least thirty (30) days prior to such
expiration. If for any reason the LC expires during the Term without being drawn
by Landlord, Tenant shall immediately provide a cash security deposit or new LC
to replace the expired LC. In the event the LC is presented for payment,
Landlord may apply the proceeds on account of the Event of Default, to the cure
of any Event of Default by Tenant under this Lease, or to compensate Landlord
for any loss or damage it may suffer by reason of Tenant’s default under this
Lease. If the LC has been converted into a cash Security Deposit or has been
drawn upon, Tenant shall, within five (5) Business Days following Landlord’s
written demand therefor, restore any portion of the Security Deposit which may
be applied by Landlord to the cure of any default by Tenant under this Lease.
Notwithstanding the foregoing provisions of this Paragraph, to the extent that
Landlord has not applied any portion of the Security Deposit on account of a
default under this Lease, the remaining Security Deposit (after Tenant has made
all payments to Landlord pursuant to the provisions of this Lease) shall be
returned to Tenant promptly after the expiration of this Lease and the full
performance of Tenant hereunder. Until returned to Tenant after the expiration
of the Lease and the full performance of Tenant hereunder (including, without
limitation, any payment due by Tenant as a result of a reconciliation of
Tenant's Additional Rent obligations), the Security Deposit shall remain the
property of Landlord.

 

 29 

 

 

(b)          As used herein, “Deposit Reduction Condition” means each of the
following: (i) Tenant shall have developed a pharmacological or biological
product lawfully being offered for sale in the United States; (ii) no monetary
Event of Default has been previously declared in the payment of any regularly
scheduled installment of monthly Rent within the prior eighteen (18) months;
(iii) for the two (2) consecutive fiscal years prior to each reduction, Tenant
shall have generated Income From Operations (meaning earnings before interest
and tax) equal to or greater than 200% of the annual Rent obligation under this
Lease; and (iv) Tenant’s Total Current Assets shall be equal to or greater than
the Total Current Assets cited in Tenant’s Quarterly Report on Form 10-Q for the
financial period ending March 31, 2019. If as of the expiration of the seventh
(7th) Lease Year the Deposit Reduction Condition is satisfied (as demonstrated
by reasonable supporting documentation provided by Tenant), and, provided the
Deposit Reduction Condition remains satisfied, on each anniversary date
thereafter, the Security Deposit shall be decreased by $1,000,000, until the
total amount of the Security Deposit equals $1,450,000. If on any anniversary of
a Lease Year (after the expiration of the seventh (7th) Lease Year) the Deposit
Reduction Condition is not satisfied, no reduction in the Security Deposit shall
take place in that Lease Year. Under no circumstances shall the Security Deposit
held under this Lease be reduced below $1,450,000.

 

27.        Parking.

 

(a)           Landlord agrees that during the Term of this lease Tenant shall
have the exclusive right to use not less than 318 unreserved parking spaces
(“Tenant’s Exclusive Parking”) on the surface parking fields or future parking
structure serving the Building located on all or a portion of the parking areas
depicted on the Site Plan attached hereto as Exhibit “A” the “Parking Areas”),
together with the non-exclusive right to utilize the on-street parking generally
available in the Navy Yard, which shall include not less than 57 on-street
parking spaces on the streets immediately surrounding the Property. Except as
set forth herein, Landlord shall not relocate Tenant’s Exclusive Parking without
Tenant’s prior consent, such consent not to be unreasonably withheld,
conditioned or delayed. If due to construction activities on the Parking Areas
Tenant’s Exclusive Parking is temporarily diminished, Landlord shall provide (or
cause to be provided), at no additional cost to Tenant, temporary alternative
parking at least equal to the number of spaces so displaced, in a location to be
determined by Landlord in consultation with Tenant that is not more than 1200
feet from the Building (or, if more than 1200 feet, a shuttle shall be provided
at no additional cost to Tenant); provided, however, that such temporary parking
shall not last for more than eighteen (18) months, whereupon Tenant’s Exclusive
Parking shall be returned to all or a portion of the Parking Areas (which may
include, at Landlord’s election, all or part of Tenant’s Exclusive Parking being
located within a parking structure). The foregoing provisions notwithstanding,
Tenant shall bear no responsibility for any cost or expense of constructing the
aforementioned parking structure, and no fee shall be assessed for the use
thereof by Tenant’s visitors, employees or other invitees.

 

 30 

 

 

(b)           Landlord shall be permitted to allow not more than fifty (50)
parking spaces of Tenant’s exclusive parking to be used by third parties during
evening and weekend hours, provided that (i) such spaces shall be located in the
areas most remote from the main entrance to the Building, (ii) such use does not
have an adverse impact on the ability of parking for Tenant, its employees and
invitees (as shall be reasonably determined by Tenant), (iii) such third party
parking shall be by valet only, and (iv) Landlord enters into an agreement, with
such third party users in form and substance reasonably acceptable to Tenant,
that provides, among other things, that such third parties pay a proportionate
share of the costs to Maintain and operate such parking facilities. Landlord
shall cause the party utilizing the aforementioned fifty (50) space to
indemnify, defend and hold the Tenant harmless from and against all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including without limitation attorneys’ fees and court costs) arising from the
use of the parking lot by the third parties described herein.

 

28.        Landlord’s Work; Tenant’s Work. The Landlord's Work shall be
constructed by Landlord in accordance with the provisions of the Work Letter
attached as Exhibit “E” hereto and made a part hereof. The Tenant's Work shall
be constructed by Tenant in accordance with the Tenant Fit-Out Criteria attached
as Exhibit “D” hereto, and the provisions of the Work Letter attached as Exhibit
“E” hereto, each of which are made a part hereof.

 

29.        Option to Extend. Provided that (i) no Event of Default shall have
occurred in the past twelve (12) months preceding the date on which Tenant gives
timely notice that it is exercising its option to extend the Term, and (ii)
there then exists no uncured Event of Default by Tenant under this Lease at the
time of Tenant’s exercise, Tenant shall have the right and option to extend the
Term for that period of time which, when added to the initial Term of this
Lease, shall cause the overall Term of this Lease to be twenty-nine (29) years
and eleven (11) months (the “Extension Term”), exercisable by giving Landlord
prior written notice thereof at least eighteen (18) months in advance of the
Expiration Date, it being agreed that time is of the essence. For the avoidance
of doubt, the right to extend the term hereunder shall inure to the benefit of
any Permitted Transferee who is the legal successor to, or the assignee of, all
of Tenant’s rights under this Lease. The Extension Term shall be under the same
terms and conditions as provided in this Lease except as follows:

 

(a)          The Extension Term shall begin on the Expiration Date, and
thereafter the Expiration Date shall be deemed to be the last day of the
Extension Term;

 

(b)          All references to the Term in this Lease shall be deemed to mean
the Term as extended pursuant to this Section 29; and

 

(c)          The Minimum Annual Rent payable during the Extension Term shall be
the Minimum Annual Rent for the last Lease Year of the initial Term, increased
(commencing on the first year of the Extension Term) by the same annual
percentage increases for Lease Years 10-20 of the initial Term (as determined
pursuant to Section 1(m) above).

 

 31 

 

 

30.        Right of First Offer To Purchase.

 

(a)          Provided that (i) no Event of Default shall have occurred in the
past twelve (12) months preceding the date of Landlord’s Offer (defined below),
(ii) there then exists no uncured Event of Default by Tenant under this Lease,
and (iii) that the Tenant named in this Lease is leasing the entire Premises,
then before Landlord may sell or convey the Property to any third party during
the Term (including the sale of all or substantially all of the direct or
indirect ownership interests in Landlord to a third-party that is not then a
holder (or the Affiliate of a holder) of direct or indirect ownership interests
in Landlord) (a “Sale”), Landlord shall first offer to so sell the Property to
Tenant, by giving written notice (“Landlord’s Offer”) of the material business
terms and conditions on which Landlord is willing to sell the Property, which
notice shall set forth at least the purchase price, closing period, due
diligence period (if any), and terms of payment applicable to the proposed Sale.
For the avoidance of doubt, the transfer of direct or indirect ownership
interests in Landlord among or between the then-current holders of direct or
indirect ownership interests in Landlord shall not trigger this right of first
offer, so long as such transaction(s) are not undertaken with the intent of
defeating Tenant’s right of first offer to purchase hereunder. For the avoidance
of doubt, the right of first offer hereunder shall inure to the benefit of any
Permitted Transferee who is the legal successor to, or assignee of, all of
Tenant’s rights under this Lease. Furthermore, Landlord shall not undertake any
transaction which would give rise to the ROFO within the first eighteen (18)
months following the Commencement Date.

 

(b)          Tenant shall have thirty (30) days after the date of receipt of
Landlord’s Offer within which to notify Landlord in writing whether Tenant
accepts Landlord’s Offer on the terms and conditions therein contained. If
Tenant accepts Landlord’s Offer in writing within the thirty (30) day period
described above, the parties shall proceed to negotiate in good faith toward the
goal of entering into a mutually acceptable Agreement of Sale and Purchase (a
“ROFO Definitive Agreement”) on the terms set forth in Landlord’s Offer. The
ROFO Definitive Agreement shall incorporate the terms and conditions set forth
on Exhibit “F” attached hereto, except to the extent that any of the material
business terms set forth in Landlord’s Offer deviate from such provisions, in
which case Landlord’s Offer shall control.

 

(c)          If Tenant does not accept Landlord’s Offer in writing within the
thirty (30) day period described in Section 30(b), or Tenant accepts Landlord’s
Offer but the parties fail to enter into a ROFO Definitive Agreement within
thirty (30) days thereafter, then Tenant shall be deemed to have declined the
Landlord’s Offer, subject to the remainder of this Section 31(c). If Tenant
declines, or is deemed to have declined, Landlord’s Offer, Landlord may make a
Sale to any other person or entity; provided, however, that (i) if Landlord
fails to enter into a definitive agreement for the sale of the Property within
twelve (12) months after Tenant declines, or is deemed to have declined
Landlord’s Offer, or (ii) if having entered into a definitive agreement within
the time period specified in clause (i) above, Landlord fails to complete
closing thereunder within ten (10) months thereafter, or (iii) if Landlord
desires to make a Sale for a purchase price which is less than ninety-two
percent (92%) of that set forth in Landlord’s Offer, then in any such event
before entering into a Sale Landlord shall first re-offer the Property for Sale
to Tenant (at such reduced purchase price, if applicable) in accordance with the
procedure in Section 30(a). If Tenant declines, or is deemed to have declined,
Landlord’s Offer, or if for any reason this right of first offer terminates, at
Landlord’s request Tenant shall confirm the same to Landlord (and to any third
party that Landlord may designate) in writing within five (5) days after
Landlord’s written request for such confirmation.

 

(d)          This right of first offer will expire contemporaneously with the
expiration or earlier termination of this Lease. Furthermore, this right of
first offer shall be extinguished by any Sale or any other transfer of the
Property made in accordance with the terms of this Section 30, except for the
transfers described in Section 30(e) below.

 

 32 

 

 

(e)          Notwithstanding anything herein to the contrary, this right of
first offer shall not apply to (and “Sale” shall not mean or include) (i) any
mortgage financing, sale leaseback financing transaction, foreclosure sale or
other statutory sale or non-judicial sale by any holder of a mortgage on
Landlord’s interest in the Property, or a deed in lieu of foreclosure, or to a
foreclosure of a direct or indirect equity interest in Landlord under the
Uniform Commercial Code or otherwise, or a transfer in lieu thereof, or any
similar event relating to a fee mortgage or security interest, or to any sale or
transfer thereafter made by the holder of such mortgage or security interest or
its Affiliate, (ii) the sale or transfer of less than all or substantially all
of the direct or indirect ownership interests in Landlord, or any direct or
indirect partnership or membership interests by Landlord or its partners,
members or shareholders, unless such sale or transfer, together with other sales
or transfers of direct or indirect ownership interests in Landlord made as part
of a series of related and contemporaneous transactions, results in the sale or
transfer of all or substantially all of the direct or indirect ownership
interests in Landlord to a third-party that is not an Affiliate of Landlord, or
a then-current holder of direct or indirect ownership interests in Landlord, or
an Affiliate thereof, (iii) a sale or transfer, whether in fee or by transfer of
direct or indirect ownership interests in Landlord, to an Affiliate of Landlord,
or to any party (or its Affiliate) that then holds direct or indirect ownership
interests in Landlord, (iv) a sale or transfer as part of the sale of three (3)
or more properties by Landlord and/or its Affiliates (in one or more related
transactions), or (v) transfers of direct or indirect ownership interests in
Landlord to third parties in connection with the initial formation and
capitalization of Landlord or its parent companies. This right of first offer
shall not be extinguished by any transaction described in this Section 30(e)
above, but shall continue thereafter until exercised or extinguished as set
forth above. No such transaction(s) shall be undertaken with the intent of
defeating Tenant’s right of first offer to purchase hereunder.

 

31.        Option to Purchase.

 

(a)          Subject to the provisions of this Section 31, Tenant shall have the
option to purchase the Property at the expiration of the fourteenth (14th) Lease
Year of the Term by giving written notice thereof to Landlord not later than
eighteen (18) months prior to the expiration of such Lease Year (the “Purchase
Notice”); it being agreed that time is of the essence. In no event shall any
exercise by Tenant of this purchase option relieve Tenant from its obligation to
pay all Rent under this Lease and to perform all of its other obligation
hereunder, in each case accrued to the date of closing on Tenant’s acquisition
of the Property.

 

(b)          If Tenant timely exercises its purchase option in accordance with
this Section 31, the parties shall proceed to enter into an Agreement of Sale
and Purchase for the transaction which shall incorporate the terms and
conditions set forth on Exhibit “F” attached hereto (a “Purchase Option
Definitive Agreement”). If either party fails to enter into a Purchase Option
Definitive Agreement within thirty (30) days after the delivery of Tenant’s
Purchase Notice, such party shall be in default of this Lease; provided,
however, that neither party shall have any obligation to enter into a Purchase
Option Definitive Agreement if the other party requires material modifications
to such form of agreement.

 

 33 

 

 

(c)          Within thirty (30) days following receipt of a Purchase Notice,
Landlord shall advise Tenant in writing of the proposed purchase price for the
Property representing Landlord’s good faith determination as to the fair market
value of the Property. If Tenant does not agree to such amount (or such other
amount as may be acceptable to Landlord), Tenant shall have the right to require
the purchase price to be determined by an average of three appraisals to be
performed by appraisers having the MAI (Member of Appraisal Institute)
designation, one of which appraisers shall be designated by Tenant, the second
of which shall be designated by Landlord and the third of which shall be
appointed by the first two appraisers. None of the appraisers selected shall
have an existing or recent (within the prior five (5) years) business
relationship with the party making the selection. Tenant’s election shall be
made by advising Landlord in writing within ten (10) days following receipt of
Landlord’s purchase price notice, which notice from Tenant shall designate
Tenant’s suggested appraiser, if applicable. Each of the appraisers shall
appraise the Property utilizing the income approach, the comparable approach and
the replacement cost approach; provided, however, that in utilizing the income
approach, the appraisers shall assume a payment of rent by a credit tenant
leasing the Premises at the then current fair market rent under a five (5) year
lease without any options to purchase or rights of first refusal. In no event,
however, shall the purchase price be less than an amount derived by taking the
average Minimum Annual Rent over the entire initial Term of this Lease, divided
by a capitalization rate of five percent (5%). Landlord and Tenant each shall
pay the fees of its designated appraiser and one-half of the fees of the third
appraiser. Tenant shall be solely responsible for any prepayment penalty,
breakage fee or other cost or expense (in excess of the outstanding principal
and ordinary accrued interest thereon) arising in connection with the
pre-payment of any mortgage or other financing encumbering the Property or
Landlord’s interest therein.

 

(d)          Settlement for the purchase of the Property shall be held at 10:00
a.m. on the first day of the fifteenth (15th) Lease year of the Term or, if such
date is not a Business Day, on the first Business Day thereafter.

 

(e)          The option to purchase set forth in this Section 31 shall
terminate, be void and of no further force or effect, if (i) Tenant fails to
deliver its Purchase Notice within the time period described above, (ii) an
Event of Default shall have occurred in the past twelve (12) months preceding
settlement on the sale and purchase of the Property pursuant to Tenant’s
Purchase Notice, (iii) on the date of Tenant’s Purchase Notice, or at the time
of settlement, there then exists any uncured Event of Default by Tenant under
this Lease, (iv) on the date of Tenant’s Purchase Notice, or at the time of
settlement, the Tenant named in this Lease is not the sole tenant of the entire
Premises, (v) Landlord offers the property for sale to Tenant via Landlord’s
Offer referenced in Section 30 above, and the Property thereafter sells either
to Tenant or to a third party subject to and in conformance with the ROFO
process, (vi) there occurs any foreclosure sale or other statutory sale or
non-judicial sale by any holder of a mortgage on Landlord’s interest in the
Property, or a deed in lieu of foreclosure, or to a foreclosure of an equity
interest in Landlord under the Uniform Commercial Code or otherwise, or a
transfer in lieu thereof, or any similar event relating to a fee mortgage or
security interest, or to any sale or transfer thereafter made by the holder of
such mortgage or its Affiliate, or (vii) the Property is taken by a condemnation
or otherwise for any public or quasi-public use. If for any reason Tenant’s
purchase option terminates, at Landlord’s request Tenant shall confirm the same
to Landlord (and to any third party that Landlord may designate) in writing
within five (5) days after Landlord’s written request for such confirmation. For
the avoidance of doubt, the ROFO hereunder shall inure to the benefit of any
Permitted Transferee who is the legal successor to, or assignee of, all of
Tenant’s rights under this Lease.

 

 34 

 

 

32.        Brokers. Each party represents and warrants to the other that such
party has dealt with no broker, finder or other intermediary in connection with
this lease other than Jones Lang LaSalle (“Broker”). Each party shall indemnify,
defend and hold the other harmless from and against all claims, demands, causes
of action, losses, damages, liabilities, costs and expenses (including without
limitation attorneys’ fees and court costs) arising from any claims for
commissions made by any other broker, finder or other intermediary claiming
through the indemnifying party). Landlord shall be responsible for paying a
leasing commission to Broker in accordance with the terms of a separate
brokerage agreement, and Landlord shall indemnify, defend and hold Tenant
harmless against any claim, loss cost or damage (including reasonable attorney
fees and costs) arising by Landlord’s failure to pay such commission in
accordance with the terms of such separate brokerage agreement.

 

33.        Keystone Opportunity Zone Provisions. The parties acknowledge that
the Premises is located within a Keystone Opportunity Improvement Zone. During
the entire Term of this Lease, Tenant hereby covenants to comply with the
requirements under Pennsylvania and Philadelphia law governing the use and
occupancy of a property located within a Keystone Opportunity Improvement Zone.
Tenant agrees that such compliance shall be the sole responsibility of Tenant,
and that Landlord shall have no responsibility or liability therefor. Landlord
agrees to timely make any filings necessary to maintain and (to the extent
approved by applicable governmental authorities) extend the designation of the
Premises as being within a Keystone Opportunity Improvement Zone.

 

34.       Back Up Generator.

 

(a)          During the Term, Tenant shall be permitted to install and operate
at its sole expense, one (1) back-up generator (“Generator”) in an appropriate
location outside of the Building, but on the Property, designated by Landlord
and reasonably acceptable to Tenant, which location shall be provided to Tenant
by Landlord for no additional Minimum Annual Rent, but subject to the
reimbursement by Tenant of any applicable and reasonable costs (including costs
to screen the area from view) actually incurred by Landlord with respect to the
Generator. Tenant shall comply with the provisions of Sections 10, 12 and 13 of
this Lease with respect to the installation and alteration of, and improvements
to, the Generator, and the size, location, installation and screening from view
of such Generator shall be subject to reasonable review and approval of
Landlord. Tenant shall maintain the Generator in good order and condition at its
sole cost and expense. Tenant shall comply at all times with all applicable Laws
with respect to the Generator and its installation, maintenance, operation and
removal. Tenant shall obtain all necessary approvals for the Generator from all
governmental authorities having jurisdiction over the installation and operation
of the same, if applicable. Neither Tenant, nor Tenant’s agents, employees or
contractors will have access to the Generator, other than in the event of an
emergency or for its scheduled installation, maintenance or removal, without
first giving Landlord the opportunity to have its representative accompany such
person. Landlord agrees to reasonably cooperate with Tenant, at no cost to
Landlord, in connection with the installation of the Generator.

 

 35 

 

 

(b)          Tenant covenants and agrees that neither Tenant nor its agents,
employees or contractors will cause any damage to the Building during the
installation, operation, Maintenance or removal of the Generator. Provided that
the Generator is in good working order and condition, Tenant shall leave the
Generator in place and upon the expiration or termination of this Lease, the
Generator shall become the property of Landlord; if the Generator is not in good
working order, then at Landlord’s direction Tenant shall remove the same from
the Property at the expiration or termination of this Lease. Tenant shall take
all necessary steps to ensure that all necessary approvals for the Generator, as
obtained by Tenant pursuant to Section 34(a) above, are timely modified,
reissued and transferred, as necessary, to reflect the Generator becoming the
property of Landlord. Tenant’s indemnification of Landlord pursuant to Section
8(e) of this Lease also applies to the Generator and Tenant’s use of any portion
of the Property therefor. The permission granted in this Section 34 for Tenant
to install and operate the Generator shall not be deemed to make the portion of
the Property affected thereby part of the Premises for any purpose under this
Lease.

 

35.       Rooftop Equipment. During the Term, Tenant shall be permitted to
install, Maintain and repair supplemental HVAC equipment, satellite dish
antennae, microwave dishes or other state-of-the-art communications devices
(collectively, the “Rooftop Equipment”) on the roof of the Building under and
subject to the following conditions:

 

(a)          Tenant shall comply with all Laws and shall obtain, and deliver to
Landlord written evidence of, any approval(s) required under any easements,
covenants or restrictions encumbering the Property.

 

(b)          Tenant shall obtain Landlord’s prior approval of the location,
size, design and esthetic appearance of the Rooftop Equipment on the roof of the
Building and of the specifications for the Rooftop Equipment, such approval not
to be unreasonably withheld, conditioned or delayed. Tenant agrees to consult
with Landlord’s roofing contractor prior to installation and strictly to comply
with the roofing contractor’s recommendations and requirements. Tenant shall pay
all reasonable and actual third-party costs incurred by Landlord in connection
with the Rooftop Equipment including, without limitation, all architectural,
engineering and contractors’ fees. The Rooftop Equipment shall be screened from
view, at Tenant’s sole cost. Such screening shall be designed by the base
building architect and shall be otherwise reasonably acceptable to Landlord.

 

(c)          Tenant shall comply with the provisions of Sections 10, 12 and 13
of this Lease in connection therewith.

 

(d)          At least three (3) Business Days prior to installation, Tenant
shall notify Landlord of the date and time of the installation. Landlord shall
be afforded an opportunity to be present with Tenant at the installation but
Tenant may proceed without Landlord’s representative if Landlord’s
representative does not appear at the scheduled time.

 

(e)          Tenant shall Maintain the Rooftop Equipment in a safe, good and
orderly condition consistent with industry standards and in accordance with all
applicable Laws. The installation, maintenance, repair and removal of the
Rooftop Equipment shall be performed at Tenant’s sole expense in a manner which
will not impair the integrity of, damage or adversely affect the warranty
applicable to, the roof or any other portion of the Property. If Tenant voids,
in whole or in part, and roof warranty, Tenant shall be solely responsible for
all costs associated therewith.

 

 36 

 

 

(f)           No later than the expiration or sooner termination of the Term, at
Tenant’s sole expense, Tenant shall remove the Rooftop Equipment and repair any
resulting damage.

 

(g)          No person shall have access to the roof without Landlord’s
permission, except as expressly set forth in this Section 35. Tenant’s
indemnification of Landlord pursuant to Section 8(e) of this Lease also applies
to the Rooftop Equipment and Tenant’s use of any portion of the Premises
therefor. Without limiting the foregoing, Tenant solely shall be responsible
(except to the extent caused by the gross negligence or willful misconduct of
Landlord or its contractors) for any damages or injury caused by or in any way
relating to the Rooftop Equipment, including, but not limited to, damage or
injury caused by reason of the Rooftop Equipment collapsing or being blown from
the roof or any other portion of the Property.

 

36.        Storage Tanks.

 

(a)          During the Term, subject to the approval of PAID in accordance with
the CCRs, Tenant shall be permitted to install and operate at its sole expense,
nitrogen and carbon dioxide gas storage tanks (“Storage Tanks”) in an
appropriate location outside of the Building, but on the Property, designated by
Landlord and reasonably acceptable to Tenant, which location shall be provided
to Tenant by Landlord for no additional Minimum Annual Rent (but subject to the
reimbursement by Tenant of any applicable and reasonable third-party costs
actually incurred by Landlord with respect to the Storage Tanks). Tenant shall
comply with the provisions of Sections 10, 12 and 13 of this Lease with respect
to the installation and alteration of, and improvements to, the Storage Tanks,
and the size, location and installation of such Storage Tanks shall be subject
to reasonable review and approval of Landlord. The Storage Tanks shall be
screened from view, at Tenant’s sole cost. Such screening shall be designed by
the base building architect and shall be otherwise reasonably acceptable to
Landlord. Tenant shall maintain the Storage Tanks in good order and condition at
its sole cost and expense. Tenant shall comply at all times with all applicable
Laws with respect to the Storage Tanks and its installation, maintenance,
operation and removal. Tenant shall obtain all necessary approvals for the
Storage Tanks from all governmental authorities having jurisdiction over the
installation and operation of the same, including without limitation the
aforementioned approval of PAID in accordance with the CCRs. Landlord agrees to
reasonably cooperate with Tenant, at no cost to Landlord, in connection with the
installation of the Storage Tanks.

 

(b)          Tenant covenants and agrees that neither Tenant nor its agents,
employees or contractors will cause any damage to the Building during the
installation, operation, Maintenance or removal of the Storage Tanks. At the
expiration or sooner termination of the Term, Tenant shall remove the Storage
Tanks at its own cost and shall repair any damage to the affected portions of
the Building or Property caused by such operation or removal; provided, however,
that at Landlord’s request Tenant shall leave the Storage Tanks in place and
upon expiry it automatically shall become the property of Landlord. Tenant shall
take all necessary steps to ensure that all necessary approvals for the Storage
Tanks, as obtained by Tenant pursuant to Section 36(a) above, are timely
modified, reissued and transferred, as necessary, to reflect the Storage Tanks
becoming the property of Landlord. If Tenant does not remove the Storage Tanks
as set forth above and Landlord does not elect to have Tenant leave the Storage
Tanks in place, Tenant hereby authorizes Landlord to remove and dispose of the
same and charge Tenant for all reasonable costs and expenses incurred. Tenant’s
indemnification of Landlord pursuant to Section 8(e) of this Lease also applies
to the Storage Tanks and Tenant’s use of any portion of the Property therefor.
The permission granted in this Section 36 for Tenant to install and operate the
Storage Tanks shall not be deemed to make the portion of the Property affected
thereby part of the Premises for any purpose under this Lease.

 

 37 

 

 

37.        Lease Contingency.

 

(a)          As used herein:

 

(i)           “Contingency Deadline” means October 31, 2019. Landlord shall have
the one-time right to extend the Contingency Deadline by up to ninety (90) days
by delivering written notice thereof to Tenant prior to the Contingency
Deadline.

 

(ii)          “Lease Contingency” means that Landlord shall have obtained (i)
fee title to the Land (or such other beneficial rights to the Land as Landlord
may determine, subject to Tenant’s reasonable approval), (ii) all development
rights from Liberty Property Trust and/or the Philadelphia Authority for
Industrial Development necessary for the development of the Building on the
Property, (iii) a zoning and use permit allowing for the Building (as described
in the Base Building Schematic Documents listed in Exhibit “E”) and Tenant’s
permitted Use described in Section 1(p) above, and (iv) a fully executed and
binding commitment, from a lender and on terms and conditions reasonably
acceptable to Landlord, for construction financing sufficient, in Landlord’s
reasonable opinion, for the design, construction and development of the Building
on the Property.

 

(iii)         “Termination Date” means the date for termination identified in
the Termination Notice, which date shall not be more than thirty (30) days after
the delivery of the Termination Notice.

 

(iv)        “Termination Notice” means written notice terminating this Lease,
effective as of the Termination Date, for failure of the Lease Contingency to be
satisfied on or before the Contingency Deadline.

 

(b)           Landlord agrees to use diligent good faith efforts to cause the
Lease Contingency to be satisfied on or before the Contingency Deadline, and
Tenant shall cooperate reasonably with Landlord in such efforts. If the Lease
Contingency is not satisfied on or before the Contingency Deadline, then
Landlord may terminate this Lease (effective as of the Termination Date) by
delivering a Termination Notice to Tenant at any time after the Contingency
Deadline but prior to the satisfaction of the Lease Contingency. Notwithstanding
the foregoing, if the Lease Contingency is satisfied prior to the Termination
Date, then Tenant may void such Termination Notice by delivering written notice
thereof to Landlord within fifteen (15) days after the satisfaction of the Lease
Contingency, whereupon this Lease shall not terminate and shall continue in full
force and effect in accordance with its terms. If this Lease is terminated as
set forth above, then effective as of the Termination Date neither party shall
have any further rights or obligations under this Lease except (i) that Landlord
shall return the Security Deposit and any prepaid Rent to Tenant within fifteen
(15) Business Days after the Termination Date, and (ii) for those obligations
that expressly survive the termination of this Lease.

 

38 

 

 

(c)           Subject to the provisions of this Section 37(c), if Landlord
terminates this Lease on account of a failed condition pursuant to Section
37(b), Tenant shall be relieved of all obligations under that certain Indemnity
Agreement dated March 16, 2019 (the “Indemnity Agreement”), and any sums paid by
Tenant to Landlord thereunder shall be promptly refunded to Tenant.
Notwithstanding the foregoing, if the failed condition giving rise to Landlord’s
termination is the result of (i) Landlord’s inability to secure reasonably
acceptable financing due to the creditworthiness of Tenant or Tenant’s failure
to provide information reasonably requested by Landlord’s lender, or (ii)
Landlord’s inability to obtain a satisfactory zoning or use permit due to
Tenant’s intended use of the Premise (other than the Use as defined in Section
1(p) above), then Tenant shall not be relieved of its obligations under the
Indemnity Agreement, the Indemnity Agreement shall be deemed to be in full force
and effect, and Tenant shall promptly reimburse Landlord for Tenant’s share of
Reimbursable Expenses (as defined in the Indemnity Agreement).

 

38.       Lender Requirements. Tenant agrees to provide to Landlord’s
construction lender with such information as such lender may reasonably require
to assess Tenant’s ability to pay and perform its obligations under this Lease,
to the extent not available from public filings by Tenant, including, without
limitation, Tenant’s most recent federal tax returns. Tenant may require that
such party execute a reasonable form of non-disturbance agreement for such
purposes.

 

39.       Key Man Provision. The parties acknowledge that Gattuso Development
Partners, LLC (“GDP”) holds an indirect ownership interest in Landlord and
serves as the indirect managing member of Landlord. John S. Gattuso (“Gattuso”)
is a principal in GDP. Landlord agrees that GDP shall continue to hold an
indirect ownership interest in Landlord and (subject to death or incapacity)
Gattuso shall continue to be a principal in GDP and GDP shall continue to be
such indirect managing member of Landlord, for not less than eighteen (18)
months after the Commencement Date.

 

40.       Miscellaneous.

 

(a)           The captions in this Lease are for convenience only, are not a
part of this Lease and do not in any way define, limit, describe or amplify the
terms of this Lease.

 

(b)           This Lease, inclusive of the schedules and exhibits hereto,
represents the entire agreement between the parties hereto and there are no
collateral or oral agreements or understandings between Landlord and Tenant with
respect to the Premises or the Property. No rights, easements or licenses are
acquired in the Property or any land adjacent to the Property by Tenant by
implication or otherwise except as expressly set forth in this Lease. This Lease
shall not be modified in any manner except by an instrument in writing executed
by the parties. The masculine (or neuter) pronoun and the singular number shall
include the masculine, feminine and neuter genders and the singular and plural
number. The word “including” followed by any specific item(s) is deemed to refer
to examples rather than to be words of limitation. The word “person” includes a
natural person, a partnership, a corporation, a limited liability company, an
association and any other form of business association or entity. Both parties
having participated fully and equally in the negotiation and preparation of this
Lease, this Lease shall not be more strictly construed, nor any ambiguities in
this Lease resolved, against either Landlord or Tenant.

 

39 

 

 

(c)           Landlord may grant such easements, rights of access, and other
rights and encumbrances in and to the Property or any portion thereof (excluding
the interior of the Premises), and the parking areas or facilities serving the
Property, provided the same do not, individually or in the aggregate, materially
and adversely impact (i) Tenant’s Use specified in Section 1(p) above, (ii)
pedestrian or vehicular access to, or egress from, the Premises, or (iii)
Tenant’s parking at the Property.

 

(d)          Each covenant, agreement, obligation, term, condition or other
provision contained in this Lease shall be deemed and construed as a separate
and independent covenant of the party bound by, undertaking or making the same,
not dependent on any other provision of this Lease unless otherwise expressly
provided. All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.

 

(e)           Except as set forth in Section 21(b) hereof with respect to
Tenant, in no event shall either party be liable to the other for any loss of
business or profits of the other or for consequential, punitive or special
damages of any kind. Neither Tenant nor Landlord nor any principal of Tenant or
Landlord nor any owner of the Property, whether disclosed or undisclosed, shall
have any personal liability with respect to any of the provisions of this Lease
or the Premises.

 

(f)           If any period expires or action is to be taken under this Lease on
a day which is not a Business Day, the time frame for the same shall be extended
until the next Business Day.

 

(g)          The parties acknowledge that the Property is subject to the CCRs.

 

(h)          Landlord acknowledges that Tenant shall file with the Securities
and Exchange Commission (the “SEC”) a Current Report on Form 8-K and/or a
Quarterly Report on Form 10-Q, describing the material terms of the transactions
contemplated hereby and including a copy of the Lease as an exhibit thereto. In
addition, Landlord acknowledges and agrees that Tenant may, from time to time,
make additional disclosures relating to or concerning the Lease to the SEC or
other governmental agencies, as may be required by securities Laws or other
applicable Laws, and that nothing in this Lease shall be construed so as to
prevent any such disclosures.

 

(i)            If any provisions of this Lease shall be declared unenforceable
in any respect, such unenforceability shall not affect any other provision of
this Lease, and each such provision shall be deemed to be modified, if possible,
in such a manner as to render it enforceable and to preserve to the extent
possible the intent of the parties as set forth herein. This Lease shall be
construed and enforced in accordance with the laws of the state in which the
Property is located.

 

(j)            This Lease shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective heirs, personal representatives and
permitted successors and assigns. All persons liable for the obligations of
Tenant under this Lease shall be jointly and severally liable for such
obligations.

 

(k)          This Lease may be executed in counterparts, each of which shall
constitute an original, but which, taken together, shall be one original
agreement. Any counterpart of this Lease may be executed and delivered by
electronic transmission (including, without limitation, e-mail) or by portable
document format (pdf) and shall have the same force and effect as an original.

 

40 

 

 

(l)            Tenant shall have the right to record a memorandum of this Lease
substantially in the form set forth on Exhibit J attached hereto and made part
hereof with the Recorder of Deeds for the City of Philadelphia following the
completion of the subdivision of the Land.

 

(Remainder of this page intentionally left blank)

 

41 

 

 

IN WITNESS WHEREOF, intending to be legally bound, Landlord and Tenant have
executed this Lease as of the date first above written.

 

  Landlord:       300 ROUSE BOULEVARD, LLC       By: /s/ John S. Gattuso  
Name:  John S. Gattuso   Title:  Authorized Signatory

 

[Signatures continued on next page]

 

Landlord's Signature Page to Lease

 

 

 

 

[Signatures continued from prior page]

 

  Tenant:       IOVANCE BIOTHERAPEUTICS, INC.       By: /s/ Maria Fardis   Name:
Maria Fardis   Title: President and CEO

 

Tenant's Signature Page to Lease

 

 

 

 

Rider 1 to Lease Agreement

 

ADDITIONAL DEFINITIONS

 

“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.

 

“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, the party in question, (ii) any successor, directly or indirectly,
to such party by merger, consolidation or reorganization, and (iii) any
purchaser of all or substantially all of the assets, stock, membership or
partnership interests of such party as a going concern.

 

“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees and, in the case of Tenant, Tenant’s
Permitted Users.

 

“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be.

 

“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.

 

“Building Systems” means any electrical, mechanical, structural, plumbing,
heating, ventilating, air conditioning, sprinkler, life safety or security
systems serving the Building.

 

“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the Commonwealth of Pennsylvania.

 

“CCRs” means the Declaration of Restrictive Covenants, Agreements and Easements
for the Corporate Center of the Philadelphia Navy Yard established by PAID, as
declarant, dated February 12, 2007 and recorded in the land records of
Philadelphia, Pennsylvania on February 20, 2007 as Document No. 51652673, as
amended from time to time.

 

“Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, driveways, sidewalks, parking, loading and landscaped
areas.

 

“Constant Dollars” means the present value of the U.S. dollar to which such
phrase refers. An adjustment shall occur on January 1 of the sixth (6th)
calendar year following the date of this Lease, and thereafter at five (5) year
intervals. Constant Dollars shall be determined by multiplying the dollar amount
to be adjusted by a fraction, the numerator of which is the Current Index Number
and the denominator of which is the Base Index Number. The “Base Index Number”
shall be the CPI for the month of the date of this Lease; the “Current Index
Number” shall be the CPI for the month of September of the year preceding the
adjustment year; the “Index” shall be the CPI.

 

Page 1 of 6

 

 

“CPI” means the United States Department of Labor, Bureau of Labor Statistics,
All Items Consumer Price Index for All Urban Consumers (CPI-U) for the U.S. City
Average (1982-84 = 100). If the manner in which such Consumer Price Index is
determined shall be changed, or if 1982-84 shall no longer be used as the base
year, such adjustment shall be made in calculations using such successor or
revised index as may be specified by the issuing agency for the purpose of
compensating for the change, or if in the absence of such specification, there
shall be made such adjustment, if any, as Landlord reasonably determines to be
appropriate. If such Consumer Price Index shall become unavailable to the public
because publication is discontinued, or otherwise, Landlord shall substitute
therefor an index reasonably determined by Landlord to be comparable.

 

“Environmental Laws” means all federal, state or local laws, ordinances, rules
or regulations (including the rules and regulations of the federal Environmental
Protection Agency and comparable state agency) in effect during the Term of this
Lease relating to the protection of the environment or protection of human
health from Hazardous Materials released into the environment and applicable to
the Property and the use of the Property under this Lease.

 

“Event of Default” means a default described in Section 22(a) of this Lease.

 

“Excusable Delay” has the meaning set forth in Exhibit “E”.

 

“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use, treatment,
storage or disposal of which is regulated, restricted, or prohibited by any
Environmental Law.

 

“Interest Rate” means interest at the rate of 1.00% per month.

 

“Land” has the meaning set forth in Section 1(a) above.

 

“Landlord’s Work” shall have the meaning set forth in Exhibit “E”.

 

“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities
(including the ADA) or of any private association or contained in any
restrictive covenants or other declarations or agreements, now or subsequently
pertaining to the Property or the use and occupation of the Property.

 

“Lease Year” means the period from the Commencement Date through the succeeding
twelve (12) full calendar months (including for the first Lease Year any partial
month from the Commencement Date until the first day of the first full calendar
month) and each successive 12-month period thereafter during the Term.

 

“Maintain” or “Maintenance” means to provide such maintenance, repair and, to
the extent necessary and appropriate, replacement, as may be needed to keep the
subject property in good condition and repair consistent with other Class “A”
Buildings of this type developed for the same or substantially similar Use in
the Philadelphia Navy Yard. Maintenance also includes utilizing such Building or
Building Systems-performance assessment tools or optimizing practices that
Landlord in its discretion reasonably deems necessary or appropriate for
planning, designing, installing, testing, operating and maintaining the
Building, Building Systems and Common Areas in a sustainable, energy efficient
manner and providing a safe and comfortable work environment, with a view toward
achieving improved overall performance and minimizing impact on the environment.

 

Page 2 of 6

 

 

“Major Repair” means with respect to Maintenance to be performed by Tenant, any
(i) structural Maintenance, (ii) non-routine Maintenance to any Building System,
(iii) roof Maintenance, and (iv) Maintenance project reasonably expected to cost
more than $50,000.

 

“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.

 

“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.

 

“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.

 

“Operating Expenses” means all reasonable, documented costs, fees, charges and
expenses incurred or charged by Landlord in connection with the ownership,
operation, maintenance and repair of, and services provided to, the Property
and, subject to the last sentence of Section 27 hereof, any parking areas made
available to Tenant under this Lease (whether or not located on the Property)
including, but not limited to (i) the charges at standard retail rates without
for any utilities provided by Landlord pursuant to Section 7 of this Lease, (ii)
the cost of insurance carried by Landlord pursuant to Section 8 of this Lease
together with the cost of any commercially reasonable deductible paid by
Landlord in connection with an insured loss, (iii) Landlord’s actual, documented
cost to Maintain the Property (other than as provided in subsection (a) of Rider
2 of this Lease), (iv) to the extent not otherwise payable by Tenant pursuant to
Section 5 of this Lease, all levies, taxes (including real estate taxes, sales
taxes and gross receipt taxes), assessments, liens, license and permit fees,
together with the reasonable and actual cost of contesting any of the foregoing,
which are attributable to the Property and applicable to the Term, and which are
imposed by any authority or under any Law, or pursuant to any recorded covenants
or agreements, upon or with respect to the Property, or any improvements
thereto, or directly upon this Lease or the Rent or upon amounts payable by any
subtenants or other occupants of the Premises, or against Landlord because of
Landlord’s estate or interest in the Property, (v) the annual amortization (over
their estimated economic useful life in accordance with GAAP) of the costs
(including reasonable financing charges) of improvements or replacements that
would be classified as a capital expenditure under sound real estate accounting
practices consistently applied and which are: (a) performed with Tenant’s prior
written consent (not to be unreasonably withheld, conditioned or delayed) to
reduce Building Operating Expenses, but only to the extent of such reduction;
(b) to repair or Maintain the Building or Building Systems (but excluding
footings, foundations, structural steel columns and girders and the Building
exterior walls, including the structural elements of the perimeter curtain wall
system, and replacement of the Building roof for the first ten (10) years of the
initial Term); or (c) to comply with any Laws first enacted or applicable to the
Building after the Commencement Date, (vi) a management fee not to exceed five
percent (5%) of all Rent payable to Landlord under this Lease, and (vii) a
property service fee covering employees of and vehicles utilized by Landlord
providing repair, maintenance and related services to the Property, and
equipment, tools and materials used in connection with and other costs related
to such services, equitably allocated to the Property if used by Landlord or its
Affiliates to provide repair or maintenance services to other properties owned
by same, all of which shall be consistent with the service level set forth in
Rider 2 of this Lease; (viii) the cost of maintaining, operating and repairing
(but not developing and constructing) a parking structure in the Property or
neighboring property, if any, with Tenant’s share of repair, operation and
maintenance to be a fraction, the numerator of which is 318 and the denominator
of which is the total number of parking spaces in the structure; and (ix) costs
to process the certification or re-certification of the Building pursuant to any
applicable environmental or energy rating/bench marking system (such as Energy
Star or LEED) including applying, reporting, and tracking costs and related
reasonable consultant’s fees associated therewith.

 

Page 3 of 6

 

 

The foregoing notwithstanding, Operating Expenses will not include: (A)
depreciation on the Building, (B) financing and refinancing costs (except as
provided above), interest on debt, amortization payments, late fees or other
charges on any loan, borrowing, mortgage, or rental under any ground or
underlying lease, (C) leasing commissions, advertising expenses, tenant
improvements or other costs directly related to the leasing of the Property, (D)
income, excess profits or corporate capital stock tax, capital levy, franchise,
transfer, recordation, profit, gift, estate, succession, inheritance or other
tax imposed or assessed upon Landlord, unless such tax or any similar tax is
levied or assessed in lieu of all or any part of any taxes includable in
Operating Expenses above, and all interest or penalties due to Landlord’s
lateness or failure to pay taxes when due (except to the extent caused by the
failure of Tenant to timely pay same), together with any environmental
surcharges, fines or other charges imposed by any federal, state or local
governmental agency (except to the extent resulting from Tenant’s breach of the
terms of this Lease, (E) the cost of capital improvements (except as expressly
set forth herein), (F) late charges and penalties on any charges payable by
Landlord, except to the extent caused by Tenant’s failure to timely pay any
amounts due hereunder, (G) repairs or other work occasioned by fire, windstorm
or other insured casualty or hazard, except to the extent of a commercially
reasonable deductible amount, (H) repairs, restoration or rebuilding
necessitated by condemnation, (I) organizational expenses associated with the
creation and operation of the entity which constitutes Landlord, (J) any
penalties or damages required to be paid by Landlord, except to the extent
caused by any default by Tenant hereunder, (K) salaries of executive personnel
of Landlord above the level of property manager, (L) fees, costs and expenses
incurred by Landlord in connection with the construction of the Base Building
Work, (M) costs incurred to test, survey, cleanup, contain, abate, remove, or
otherwise remedy hazardous wastes, Hazardous Materials or hazardous waste
conditions located on, in or under the Property on the Effective Date of this
Lease or caused by Landlord or Landlord’s Agents, (N) political and charitable
contributions, (O) the cost of any repair, restoration, replacement or other
item, to the extent Landlord receives payment therefor under any applicable
warranty; Landlord agreeing to use good faith efforts to recover under such
warranty, (P) Landlord’s general corporate overhead and all general
administrative overhead expenses for services not specifically performed for the
Property, (Q) costs to repair construction defects with respect to the original
construction of the Building or repairing any Latent Defects (other than those
caused by Tenant, or its contractors or employees) reported to Landlord within
one (1) year of discovery, (R) any penalties, fines, damages, late charges or
interest incurred as a result of any violation of any applicable law by Landlord
or Landlord’s agents, contractors or employees, unless the violation results
from the act or omission of Tenant or Tenant’s agents, contractors or employees,
(S) costs relating to withdrawal liability or unfunded pension liability under
the Multi-Employer Pension Plan Act or similar law, (T) any expenses in
connection with a subdivision of the Property, (U) legal, accounting and other
expenses incurred by Landlord in connection with any financing, refinancing or
sale of the Property or Landlord’s interest therein, and (V) costs incurred to
the extent due to a breach by Landlord of the terms and conditions of this
Lease. If Landlord elects to prepay real estate taxes during any discount
period, Landlord shall be entitled to the benefit of any such prepayment.
Landlord shall have the right to directly perform (by itself or through an
affiliate) any services provided under this Lease provided that the Landlord’s
charges included in Operating Expenses for any such services shall not exceed
competitive market rates for comparable services. Landlord agrees to
competitively bid services provided under this Lease at least once every two (2)
years with respect to such service, it being hereby understood, however, that
Landlord shall not be obligated to select the lowest bid if, in Landlord’s
reasonable judgment, the reputation or service quality of such provider would
not be consistent with Landlord’s standards or that of a Class “A” office or
medical laboratory building.

 

Page 4 of 6

 

 

“PAID” means the Philadelphia Authority for Industrial Development.

 

“Permitted Transferee” means an Affiliate of Tenant, provided that (i) the
Affiliate has a tangible net worth as determined in accordance with GAAP (but
excluding intellectual property and any other intangible assets) immediately
after the Transfer that is not less than $550,000,000 Constant Dollars, (ii)
subject to Section 18(e) hereof, Tenant provides Landlord notice of the Transfer
at least fifteen (15) days prior to the effective date thereof, together with
current financial statements of the Affiliate certified by an executive officer
of the Affiliate, and (iii) in the case of an assignment or sublease, Tenant
delivers to Landlord an assumption agreement or a sublease (as applicable)
reasonably acceptable to Landlord executed by Tenant and the Affiliate, together
with a certificate of insurance evidencing the Affiliate’s compliance with the
insurance requirements of Tenant under this Lease, and (iv) if there is a
guaranty of this Lease, Tenant delivers to Landlord a confirmation of such
guaranty by the guarantor hereunder, or, in the event the applicable Transfer
results in a change of control (directly or indirectly) of Tenant, Tenant
delivers to Landlord a new guaranty (on the same form as the existing guaranty)
from an entity reasonably acceptable to Landlord.

 

“Permitted User” means a third party whose use of the Premises complies with all
Laws, is consistent with the structural and functional capabilities of the
Building, and is generally compatible with the other uses in the Navy Yard
Corporate Center, each as reasonably determined by Landlord in its good faith
judgment, and provided that (i) Tenant provides Landlord notice of the sublease
at least fifteen (15) days prior to the effective date thereof, and (ii) Tenant
delivers to Landlord a sublease reasonably acceptable to Landlord, in final or
near final form, executed or to be executed by Tenant and the Permitted User,
together with a certificate of insurance evidencing the Permitted User’s
compliance with the insurance requirements of Tenant under this Lease prior to
such Permitted User’s occupancy.

 

“Property” means the Land and the Building, and all appurtenances to them.

 

“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.

 

Page 5 of 6

 

 

“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.

 

“Tenant Delay” has the meaning set forth in Exhibit “E”.

 

“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.

 

“Tenant’s Work” shall have the meaning set forth in Exhibit “E”.

 

“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises, or (iii)
any transfer, directly or indirectly, of a controlling interest in Tenant,
including, without limitation, by sale, merger, consolidation or reorganization.
Transfers to Permitted Transferees, as defined herein, shall be deemed Transfers
expressly permitted by Landlord hereunder.

 

Page 6 of 6

 

 

Rider 2 to Lease Agreement

 

MAINTENANCE AND REPAIR RESPONSIBILITIES

 

Maintenance obligations, and the responsibility for payment associated with the
performance of such Maintenance, shall be allocated between Landlord and Tenant
in accordance with this Rider 2, except as otherwise set forth in Section 9 of
this Lease.

 

a.Landlord’s Obligation to Maintain at Landlord’s Expense. Landlord shall
Maintain the Building footings, foundations, structural steel columns and
girders and the structural elements of the exterior curtain wall system, at
Landlord’s sole expense, without reimbursement from Tenant; unless (i) the costs
of such Maintenance would have been covered by warranty but is no longer covered
by warranty due to the acts or omissions of Tenant or its Agents, or (ii) such
Maintenance is required due to the acts or omissions of Tenant or its Agents, in
which event, Tenant agrees to pay to Landlord, within thirty (30) days after
being billed therefor, any and all costs incurred by Landlord in performing such
Maintenance.

 

b.Landlord’s Obligation to Maintain at Tenant’s Expense. Landlord shall Maintain
the following, the costs of which shall, subject to warranties covering the cost
of repair for such items, be recoverable as Operating Expenses: (i) the Building
roof (but excluding replacement of the Building roof or any part thereof for the
longer of the manufacturer’s and installer’s warranty period or the first ten
(10) years of the initial Term) and routine, non-structural maintenance of
exterior walls (including, without limitation, exterior façade painting and
caulk repair); (ii) the base Building life safety systems (including, but not
limited to, fire sprinkler systems, fire pumps and fire alarm panels and
devices); (iii) the main utility lines to the point of connection into the
Building (e.g., main electricity and water/sewer service to the Building);
(iv) any Building Systems not exclusively serving the Premises or the premises
of another tenant; (v) the irrigation systems, storm water facilities and
detention ponds; (vi) the elevators and related systems; and (vii) any fencing
(other than fencing exclusively serving the Premises), exterior landscaping,
asphalt/concrete, snow and ice removal from sidewalks, parking areas, loading
areas and driveways. In addition to the foregoing, Landlord shall, as an
Operating Expense, be responsible for the following: exterior pest control;
exterior window cleaning; exterior stair systems; and sanitary lift stations.

 

c.Supplemental Service. If Tenant requests and Landlord then furnishes any
service or maintenance over and above the scope of services or maintenance
required to be provided by Landlord under this Lease, then Tenant shall pay to
Landlord, within thirty (30) after being billed therefor, Landlord’s charge for
such supplemental service or maintenance (together with a supplemental service
fee of 10% thereof).

 

Page 1 of 5

 

 

d.Tenant’s Obligation to Maintain at Tenant’s Expense. Except as otherwise
expressly provided in subsections (a) and (b) above, Tenant shall Maintain, at
its sole expense, the following: (i) the Building Systems exclusively serving
the Premises (including, without limitation, exterior lighting and supplemental
life safety systems relating to Tenant’s use of the Premises (including, but not
limited to, specialty sprinkler systems and fire suppression systems)); (ii) the
Premises and all fixtures and equipment in the Premises (including, without
limitation, the floor/concrete slab, all interior and exterior doors and
windows, all dock equipment (including dock doors, levelers, bumpers, dock
shelters, ramps and dock lights) and all telephone, telecommunications, data and
other communication lines); and (iii) fencing exclusively serving the Premises.
In addition to the foregoing, Tenant, at its sole cost, shall be responsible for
the following: security; interior pest control; interior window cleaning;
subject to Section 9(c) above, janitorial service; trash and recyclables
collection services (including dumpsters); office/warehouse lighting (including
all bulbs and ballasts); and ceiling tiles. Major Repairs shall be subject to
Landlord consent and other applicable provisions of Section 12 of this Lease.
Tenant shall perform each of its Maintenance obligations (i) with a service
provider and a service agreement consistent with Landlord’s reasonable
requirements established from time to time, and (ii) upon request by Landlord,
provide documentation evidencing the satisfactory payment and completion (or
results) of any such Maintenance. Upon request by Landlord, Tenant shall provide
Landlord with a copy of all current service agreements. All Maintenance by
Tenant shall utilize materials and equipment which are comparable to those
originally used in constructing the Building and Premises. Tenant, upon receipt
and any Landlord request, shall provide Landlord with copies of all written
information (including, without limitation, agreements, contracts, records,
reports, certificates, invoices and receipts) relating to any Tenant Maintenance
hereunder documenting the satisfactory completion (or results) of such work (or
testing) throughout the Term of the Lease. Should Tenant fail to provide such
written information as required, then Landlord, at its election, may utilize a
third-party vendor to perform inspections with regard to Tenant’s Maintenance
obligations and, in such case, Tenant shall pay to Landlord, within thirty (30)
days after being billed therefor, the out-of-pocket costs actually incurred by
Landlord to verify that Tenant is performing its Maintenance obligations in
accordance with this Lease. Tenant, at its sole expense, will be solely
responsible for ensuring that any Maintenance affecting the Building roof that
is the responsibility of Tenant under this Lease is performed in a manner that
does not violate the Building’s roof warranty, and Tenant shall be solely
responsible for any costs or expenses that are not covered by such warranty.
Notwithstanding the foregoing, if a replacement of any Building System,
equipment or fixture exclusively serving the Premises, is required during the
Term of this Lease, then Landlord, at its sole option, may elect to replace such
system itself, at Tenant’s sole expense, in which event Tenant agrees to pay to
Landlord, within thirty (30) days after being billed therefor, any and all costs
incurred by Landlord in performing such replacement.

 

e.Green Cleaning Policy

 

Tenant will develop, implement, and maintain (at Tenant’s sole cost and expense)
a green cleaning program for office spaces (laboratory, manufacturing, and
warehouse spaces are excluded from this program requirement to the extent such
programs would have an adverse impact thereon, including Tenant’s operations). 
As part of this agreement, Tenant has signed a contract with a cleaning company
that solely specifies green cleaning products.  A Green cleaning policy will be
developed that at a minimum includes:

 

Page 2 of 5

 

 

·Purchase sustainable cleaning and hard floor and carpet care products meeting
the sustainability criteria outlined in the LEED Existing Buildings: Operations
and Maintenance rating system. A commitment to purchase at least 30% of the
total annual purchases of these products (by cost) is required. A higher % is
preferred but not required.

·Purchase cleaning equipment meeting the sustainability criteria outlined in the
LEED Existing Buildings: Operations and Maintenance rating system. All powered
cleaning equipment must meet these requirements.

·Establish standard operating procedures addressing how an effective cleaning
and hard floor and carpet maintenance system will be consistently utilized,
managed and audited. Specifically address cleaning to protect vulnerable
building occupants.

·Develop strategies for promoting and improving hand hygiene, including both
hand washing and the use of alcohol-based waterless hand sanitizers.

·Develop guidelines addressing the safe handling and storage of cleaning
chemicals used in the building, including a plan for managing hazardous spills
or mishandling incidents.

··Develop requirements for staffing and training of maintenance personnel
appropriate to the needs of the building. Specifically address the training of
maintenance personnel in the hazards of use, disposal and recycling of cleaning
chemicals, dispensing equipment and packaging.

·Provide for collecting occupant feedback and continuous improvement to evaluate
new

·technologies, procedures, and processes.

 

The Green Cleaning Policy shall include:

 

·Scope

·Performance Metric

·Goals

·Procedures and Strategies

·Responsible Parties

 

f.Low Mercury Lighting Plan

 

To reduce toxic materials introduced into the environment by minimizing mercury
content in the building that is brought in via light bulb use.

 

Develop, implement, and maintain a Lamp Purchasing Plan that specifies the
maximum levels of mercury permitted in mercury containing lamps purchased for
the project building and associated grounds. The plan shall:

 

·Include both indoor and outdoor fixtures, as well as both hard-wired (built-in)
and portable fixtures.

 

Page 3 of 5

 

 

·Target 80 picograms per lumen-hour or less for the overall average mercury
content in lamps.

·Require that at least 90% of purchased lamps (measured by the quantity of
lamps) comply with the target level.

·Count lamps containing no mercury toward plan compliance only if they have
energy efficiency at least as good as their mercury-containing counterparts.

·Exception: Screw-based integral compact fluorescent lamps (CFLs) may be
excluded from both the plan and the performance calculation if they comply with
the voluntary industry guidelines for maximum mercury content published by the
National Electrical Manufacturers Association (NEMA). Screw-based, integral CFLs
that do not comply with NEMA guidelines must be included in the purchasing plan
and the performance calculation.

 

The Low Mercury Lighting Plan shall include:

 

·Scope

·Performance Metric

·Goals

·Procedures and Strategies

·Responsible Parties

·Time Period

 

g.ID Credit: Integrated Pest Management Plan (IPMP)

 

The tenant will develop, implement, and maintain an integrated pest management
plan for office spaces (laboratory, manufacturing, and warehouse spaces are
excluded from this program requirement to the extent it would have an adverse
impact thereon, including Tenant’s operations). IPM calls for using least-toxic
chemical pesticides, minimum use of chemicals, use only in targeted locations
and use only for targeted species. IPM requires routine inspection and
monitoring.  As part of this agreement, Tenant has signed a contract with a pest
management company that specifies integrated pest management practices.  An
integrated pest management plan will be developed that, at minimum, includes:

 

·Integrated methods, site or pest inspections, pest population monitoring,
evaluation of the need for pest control and 1 or more pest control methods,
including sanitation, structural repairs, mechanical and living biological
controls, other nonchemical methods, and if nontoxic options are unreasonable
and have been exhausted, a least toxic pesticide. 

·Specification of the circumstances under which an emergency application of
pesticides in a building or on surrounding grounds being maintained by building
management can be conducted without complying with the earlier provisions.

·A communications strategy directed to building occupants that addresses
universal notification.  Universal notification requires advance notice of not
less than 72 hours before a pesticide under normal conditions and 24 hours after
application of a pesticide in emergencies, other than a least toxic pesticide,
is applied in a building or on surrounding grounds that the building management
maintains.

·Any cleaning products included in the integrated pest management plan must meet
the criteria outlined in the LEED Existing Buildings: Operations and Maintenance
rating system, credit EQc3.3 Green Cleaning – Sustainable Cleaning Products,
Materials Purchases.

 

Page 4 of 5

 

 

The Integrated Pest Management Plan shall include:

 

·Scope

·Performance Metric

·Goals

·Procedures and Strategies

·Responsible Parties

·Time Period

 

h.Tenant’s Failure to Maintain. If Tenant fails to Maintain the Premises or
Property in accordance with this Lease, then Landlord, subject to Tenant’s
notice and cure rights expressly provided in this Lease, shall have the rights
and remedies set forth in Section 22 of this Lease; provided, however, that in
the case of a condition that Landlord reasonably believes poses an imminent
threat to life, safety or damage to property, Landlord may take immediate action
to correct such failure, and Tenant shall pay to Landlord, within thirty (30)
days after being billed therefor, any and all costs incurred by Landlord in
connection with such correction, together with an administrative fee of 15% of
such costs.

 

i.Tenant Notice Requirement. If Tenant becomes aware of any condition that is
Landlord’s responsibility to repair, Tenant shall promptly notify Landlord in
writing of the condition. Moreover, regardless of which party bears
responsibility for repair, Tenant shall immediately notify Landlord in writing
if Tenant becomes aware of any areas of water intrusion or mold in or about the
Premises.

 

Page 5 of 5

 

 

EXHIBIT “A”

 

SITE PLAN

 

[Intentionally Omitted]

 

A-1

 

 

EXHIBIT “B”

 

BUILDING RULES

 

[Intentionally Omitted]

 

B-1

 

 

EXHIBIT “C”

 

TENANT ESTOPPEL CERTIFICATE

 

[Intentionally Omitted]

 

C-1

 

 

Exhibit “D”

 

300 ROUSE BOULEVARD TENANT FIT-OUT CRITERIA

 

[Intentionally Omitted]

 

D-1

 

 

EXHIBIT “E”

 

WORK LETTER ATTACHED TO LEASE

 

between

 

300 ROUSE BOULEVARD, LLC, as Landlord

 

and

 

IOVANCE BIOTHERAPEUTICS, INC., as Tenant

 

The Base Building Work and the Tenant’s Work, each as defined below, shall be
designed, constructed and completed in accordance with this Exhibit “E”.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Lease to which this Exhibit “E” is attached (the “LEASE”).

 

Article I

 

Landlord’s Work

 

1.           Design and Construction of The Landlord’s Work.

 

A.          Generally. The construction of the base building core and shell of
the Building, and all site work and other improvements to be constructed in
connection therewith by Landlord (collectively, the “BASE BUILDING WORK”), shall
be designed and constructed by Landlord at Landlord’s expense (except as
otherwise set forth herein), and will be described in the Final Base Building
Construction Documents (as hereinafter defined). The Base Building Work and any
other work to be constructed by Landlord in connection therewith is referred to
herein as the “LANDLORD’S WORK”. Landlord shall contract with Landlord’s general
contractor (Penntex Construction, or another general contractor or construction
manager selected by Landlord and reasonably acceptable to Tenant) (“LANDLORD’S
GENERAL CONTRACTOR”) to perform Landlord’s Work in accordance with the Final
Base Building Construction Documents. All Landlord’s Work shall be performed by
or on behalf of Landlord in a good and workmanlike manner and in accordance with
all local, state and federal laws, ordinances, building codes (including any
variances lawfully granted) and other applicable requirements of duly
constituted public authorities and in accordance with the terms of this Exhibit
“E”. Landlord shall be responsible for obtaining all necessary building permits
and other governmental permits and approvals necessary for the construction of
Landlord’s Work. Tenant shall cooperate with Landlord, at Landlord’s cost, in
Landlord’s efforts to obtain such permits and other approvals for Landlord’s
Work.

 

B.          Base Building Construction Documents. Landlord has prepared, and
Tenant has approved, the schematic design documents for the Base Building Work
included or listed on Schedule 1 to this Exhibit “E” (collectively, the “BASE
BUILDING SCHEMATIC DOCUMENTS”), which shall be developed into the Final Base
Building Construction Documents in the manner described below in this Subsection
1.B.

 

 

 

 

(i)       Landlord has engaged DIGSAU as architect (such architect, or such
replacement architect as Landlord may select from time to time with Tenant’s
reasonable approval, the “BASE BUILDING ARCHITECT”) to design and oversee the
Base Building Work. Landlord shall cause the Base Building Architect to prepare,
and forward to Tenant for Tenant’s review and approval, design development
documents for the Base Building Work consistent in all material respects with
the final Base Building Schematic Documents (the “BASE BUILDING DESIGN
DEVELOPMENT DOCUMENTS”), which shall consist of drawings, proposed
specifications, and other documents to fix and describe the size and character
of the Base Building Work as to architectural, structural, mechanical, plumbing
and electrical systems, materials and such other elements as may be appropriate.
Schedule 2 hereto sets out the time schedule for submittal of the Base Building
Design Development Documents to Tenant, for Tenant’s comments thereon to
Landlord and the Base Building Architect, and for the resubmittal of revised
Base Building Design Development Documents by the Base Building Architect to
Tenant. In the event Tenant fails to provide any comment on and/or does not
approve the Base Building Design Development Documents within the appropriate
time period indicated on Schedule 2, Tenant shall be deemed to have waived the
right to comment on the Base Building Design Development Documents as last
presented by Landlord as of such date. Any comments or suggested changes of
Tenant shall be in writing and may be noted on the applicable drawings and plans
provided they are legible and sufficiently detailed as warranted under the
circumstances, including specific references and notations on applicable
drawings and plans to highlight areas in which changes are requested. Tenant’s
comments (and the grounds for any disapproval of the Base Building Design
Development Documents) shall be limited to reasonable changes requested with
respect to newly developed or enhanced features, or different features in the
Base Building Design Development Documents that materially deviate from the Base
Building Schematic Documents (as opposed to refinements of features that existed
in the Base Building Schematic Documents). If Tenant so advises Landlord of
requested changes as permitted above due to material deviations from the Base
Building Schematic Documents in a timely manner in accordance with Schedule 2
hereto, Landlord shall, at Landlord’s election, either (A) incorporate such
changes into the Base Building Design Development Documents within the time
period provided in Schedule 2, or (B) pay the reasonable and verifiable costs
incurred, or to be incurred, by Tenant by reason of the deviation from the Base
Building Schematic Documents.

 

(ii)      The Base Building Architect shall then prepare complete construction
documents for the Base Building Work consistent with the final Base Building
Design Development Documents, which shall consist of drawings and specifications
setting forth in detail the requirements for the construction of the Base
Building Work and shall be furnished to Tenant on the dates required therefor
under the timetable described in Schedule 2 (the “BASE BUILDING CONSTRUCTION
DOCUMENTS”). Landlord shall not permit the Base Building Construction Documents
to materially deviate from the Base Building Design Development Documents (other
than refinements of features that existed in the previous set of Base Building
Schematic Documents or Base Building Design Development Documents) without
Tenant’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed. The final plans and specifications developed in
accordance with the procedures outlined in this Section 1.B are referred to
herein as the “FINAL BASE BUILDING CONSTRUCTION DOCUMENTS.”

 

-2-

 

 

(iii)     Any actual delays resulting from Tenant’s making or suggesting changes
to any of the proposed Base Building Design Development Documents, or the
proposed Base Building Construction Documents (other than with respect to new
features or inconsistencies with prior documents as permitted in Subsections
1.B(i) and 1.B(ii) of this Exhibit “E”) shall extend on a day-for-day basis all
obligations of Landlord relating to (a) the incorporation of such changes into,
and completion of, the proposed Base Building Design Development Documents
and/or to the proposed Base Building Construction Documents, and (b) the
completion and delivery of the Base Building Work, and such delay shall be a
Tenant Delay. For the avoidance of doubt, any changes to the Landlord’s Work
that Tenant desires to make but which are outside the scope of Tenant’s review
process described in this Subsection B shall be addressed pursuant to the Tenant
Change Request procedures in Subsection C below.

 

(iv)     If Landlord desires to make changes to any of the Base Building
documents described above that would trigger Tenant’s right to review the
proposed changes, or Tenant’s right to request changes pursuant to Sections
1.B(i) or 1(B)(ii) above, then as an alternative to the process set forth above
Landlord may seek Tenant’s prior written approval of such change, which approval
shall not be unreasonably withheld, conditioned or delayed, and if so approved,
Tenant shall have no right to request changes with respect thereto under any
other provision of this Section 1.B.

 

C.          Tenant Change Requests.

 

(i)       If Tenant desires to make changes to the Base Building documents
described above beyond the scope of changes that Tenant is permitted to request
pursuant to the provisions of Section 1.B above (a “PROPOSED CHANGE”), Tenant
may seek Landlord’s approval for such changes, which approval shall not be
unreasonably withheld, conditioned or delayed, provided that (i) such changes do
not adversely impact the structure, aesthetics, quality or material value of the
Building, as determined by Landlord in Landlord’s sole discretion, (ii) the cost
of implementing such changes and undertaking any necessary Preliminary Design
Work (defined below) shall be borne solely by Tenant and shall be paid for in
advance, and (iii) any delay resulting from Landlord’s review of such request,
the undertaking of any Preliminary Design Work or the implementation of such
changes shall be a Tenant Delay (provided, however, that Landlord agrees to use
commercially reasonable efforts to review any such request in a timely manner).
As soon as reasonably practicable after Tenant requests a Proposed Change,
Landlord shall notify Tenant as to whether additional architectural,
engineering, geotechnical or other design work (the “PRELIMINARY DESIGN WORK”)
is required in order for Landlord’s General Contractor to provide a “not to
exceed” price for the requested work. For the avoidance of doubt, Preliminary
Design Work does not constitute the full design and engineering required to
implement the Proposed Change; rather it is preliminary in nature and is
intended only to allow the Landlord’s General Contractor to accurately price the
Proposed Change.

 

-3-

 

 

(ii)       If Preliminary Design Work is not required, then Landlord shall
promptly deliver to Tenant, for Tenant’s approval, a written Tenant Change
Request for Construction (a “TCR-C”) which shall include (i) an itemized
estimate of the cost implications, if any, of the Proposed Change, which shall
be expressed as a “not to exceed” amount; (ii) any additional design,
engineering or consultant fees required to study and/or document the Proposed
Change; (iii) an estimate of any anticipated impact on the Substantial
Completion of the Landlord’s Work resulting from the Proposed Change; and (iv)
the period of time within which Tenant must execute the TCR-C to evidence its
approval thereof. If Tenant does not execute the TCR-C within the specified time
period, Tenant shall be deemed to have disapproved the TCR-C. If Tenant executes
the TCR-C within the specified time period, Landlord shall incorporate the
Proposed Change into the Base Building Work. All TCR-Cs shall be completed on an
open book basis and Landlord shall be entitled to a management fee equal to
three and one-half percent (3.5%) of all hard costs required to implement the
TCR-C. At Tenant’s request, Landlord shall competitively bid the work that is
the subject of the TCR-C to not less than three (3) qualified subcontractors,
provided that (a) the work in question costs in excess of $100,000, (b) the bid
process and the selection of the contractor can be undertaken without undue
interference in the Landlord’s Work, and (c) Landlord shall not be required to
select the lowest bid if Landlord reasonably believes that another contractor is
more qualified to do the work or would provide a superior result.
Notwithstanding the foregoing, Landlord shall not be required to competitively
bid work that is the subject of a TCR-C if such work was previously awarded as
part of the base building construction contract. If the cost of performing the
Proposed Change is less than the amount estimated in the TCR-C, such savings
shall accrue to the benefit of the Tenant.

 

(iii)     If Preliminary Design Work is required, then Landlord shall promptly
deliver to Tenant, for Tenant’s approval, a written Tenant Change Request for
Design (a “TCR-D”) which shall include (i) the estimated cost for Landlord’s
Architect to prepare Preliminary Design Work sufficient for Landlord’s General
Contractor to accurately price the Proposed Change; (ii) an estimate of any
anticipated impact on the Substantial Completion of the Landlord’s Work
resulting from the preparation of the Preliminary Design Work; and (iii) the
period of time within which Tenant must execute the TCR-D to evidence its
approval thereof. If Tenant does not execute the TCR-D within the specified time
period, Tenant shall be deemed to have disapproved the TCR-D. If Tenant executes
the TCR-D within the specified time period, Landlord shall cause Landlord’s
Architect to prepare the Preliminary Design Work within the time period
specified in the TCR-D. The completed Preliminary Design Work shall be delivered
to Tenant and Landlord’s General Contractor promptly upon completion, and shall
be used by Landlord’s General Contractor to establish a “not to exceed” price
for the Proposed Change. Based on such price, Landlord shall then prepare a
TCR-C for the Proposed Change, which shall be in form and substance, and
presented to Tenant for Tenant’s review and approval, in accordance with the
provisions of Subsection 1.C(ii) above.

 

D.         Changes/Field Adjustments to Landlord’s Work. Landlord shall have the
right to make reasonable non-material changes/field adjustments in and to the
Final Base Building Construction Documents to the extent that the same shall be
necessary or desirable in order to adjust to actual field conditions or to cause
the Landlord’s Work to comply with any applicable requirements of public
authorities and/or requirements of insurance bodies. All changes/field
adjustments shall be noted on the applicable plans or documents, and such plans
or documents, as noted with such changes/field adjustments, shall constitute the
final as-built drawings and specifications for the Landlord’s Work.

 

-4-

 

 

E.           Payment for Landlord’s Work. Landlord shall pay and be responsible
for, at its sole expense, all costs and liabilities incurred in connection with
the design and performance of Landlord’s Work, except as otherwise expressly set
forth herein.

 

2.           Punch List for Landlord’s Work.

 

A.          Generation of Punch List. In conjunction with Base Building
Substantial Completion (as defined below), Landlord and Tenant, working with the
Base Building Architect, shall cooperate reasonably together to jointly generate
a punch list (in form and substance reasonably acceptable to the parties) of all
asserted defects or incomplete work items, if any, in Landlord’s Work (the “BASE
BUILDING PUNCH LIST”). Landlord shall correct or complete, as applicable, all
items on the Base Building Punch List that constitute valid defects or
incomplete work items, respectively, as described in Section 2.B below. The Base
Building Punch List shall be attached to the Base Building Architect’s
certificate of substantial completion of the Landlord’s Work. Subject to
Sections 2.B and 4 below, and except for Latent Defects (defined below) in the
Landlord’s Work called to Landlord’s attention within one (1) year of discovery,
any and all such defects or incomplete work items not set forth in the Base
Building Punch List shall be conclusively deemed to be waived by Tenant. As used
in this Exhibit “E”, “LATENT DEFECTS” means defects in materials or workmanship
that could not be detected by a reasonable visual inspection of the materials,
workmanship or area in question at the time of the generation of the punch list.

 

B.          Completion of Base Building Punch List Items. Within 60 days
following the date of the generation of the Base Building Punch List, Landlord
shall complete all items on the Base Building Punch List, unless the nature of
the defect or variance or incomplete work item listed therein is such that a
longer period of time is required to repair or correct the same, in which case
Landlord shall exercise due diligence in correcting such defect or variance or
completing such incomplete work item at the earliest possible date and with a
minimum of interference with the operation of Tenant. Any disagreement that may
arise between Landlord and Tenant with respect to whether an item on the Base
Building Punch List constitutes a valid defect or incomplete work item, or
whether such Base Building Punch List item has been properly completed, shall be
resolved by the decision of the Base Building Architect, acting in a neutral,
reasonable manner using the best professional judgment of qualified and
experienced architects exercising such professional judgment on similar projects
(the “ARCHITECT’S STANDARD OF CARE”). The delivery of a substantial completion
certificate from the Base Building Architect (subject to the provisions of
Section 3 of this Exhibit “E” respecting Landlord’s obtaining a temporary
certificate of occupancy for the core and shell of the Building) shall be deemed
to constitute substantial completion of the Landlord’s Work; provided that the
foregoing shall not impair the obligations of Landlord to correct the conditions
or complete incomplete work items identified on the Base Building Punch List or
Latent Defects in the Landlord’s Work, to Maintain the Premises and the Building
as required pursuant to this Lease, or Tenant’s rights under this Section 2, or
the obligations of Landlord pursuant to the construction warranty set forth in
Section 4 of this Exhibit “E”.

 

-5-

 

 

3.           Substantial Completion of Landlord’s Work.

 

A.          Determination of Substantial Completion. As used in this Lease,
“SUBSTANTIAL COMPLETION” or “SUBSTANTIALLY COMPLETE” for the Landlord’s Work
shall mean that Landlord has delivered to Tenant (i) physical possession of, and
access to, the Premises, (ii) a certificate of the Base Building Architect, in
the form of AIA form G704-2017 or such other form as may be agreed upon by the
parties, certifying that the Base Building Work has been substantially completed
(subject to the Base Building Punch List (which shall be attached to the
certificate of substantial completion) and any elements of Landlord’s Work that
cannot be completed due to ongoing or incomplete Tenant’s Work) substantially in
accordance with the final plans and specifications developed in accordance with
this Exhibit “E” and all applicable laws, codes and ordinances, and (iii) a
certificate of occupancy (temporary or otherwise) or equivalent instrument (a
“C/O”), for the Landlord’s Work, provided that a C/O shall not be required for
the determination of Substantial Completion of the Landlord’s Work if such C/O
is not available due to ongoing or incomplete Tenant’s Work. Without limiting in
any fashion the above, a certificate of substantial completion shall not be
deemed to have been properly executed or delivered unless and until (a) Landlord
has delivered physical possession of, and full access to and use of, the
Premises for its intended use, except for Base Building Punch List work; (b)
except as may be reasonably required for Landlord to complete the Base Building
Punch List work, all applicable areas are free and clear of Landlord’s
construction and debris, temporary protection, and any temporary walls or
walk-ways; (c) all building envelope (façade & roof) work is complete, (d) all
building systems have been tested, balanced, and are operational and in good
working order, and (e) access to loading docks and service elevators is
available for Tenant’s use as permitted in the Lease. Tenant agrees to cooperate
reasonably with Landlord in Landlord’s efforts to obtain the C/O and agrees, to
the extent that ongoing or incomplete Tenant’s Work negatively impacts on
Landlord’s ability to obtain a C/O for the Landlord’s Work, to suspend or
re-sequence Tenant’s Work and (to the extent safe, practicable and in accordance
with law) cause same not to appear to be in an “in process” condition on any day
on which a physical inspection of the Premises is undertaken for issuance of
such C/O. Landlord shall notify Tenant in writing if Landlord is unable, or if
Landlord reasonably believes it will be unable, to obtain the C/O or
Substantially Complete the Landlord’s Work due to the status of the Tenant’s
Work.

 

B.          Excusable Delays. The time for Substantial Completion of the
Landlord’s Work and each portion thereof shall be extended for additional
periods of time equal to the time lost by reason of Excusable Delays. As used in
this Exhibit “E”, “EXCUSABLE DELAYS” means, with respect to the time for
performance by Landlord of its obligations under this Exhibit “E”: strikes or
other labor disturbance for which the Landlord, Landlord’s General Contractor or
any of Landlord’s subcontractors are not responsible; governmental restrictions
enacted after the Effective Date of the Lease; governmental limitations and
approvals which could not have been reasonably anticipated by Landlord;
unavailability or delays in obtaining materials not caused by the negligence of
Landlord or Landlord’s General Contractor; war or other national emergency; acts
of terrorism; accidents not caused by the gross negligence or willful misconduct
of Landlord or Landlord’s General Contractor; floods; fire damage or other
casualties to the extent not caused by the gross negligence or willful
misconduct of the Landlord or Landlord’s General Contractor or its
subcontractors; issues respecting soil compaction that could not reasonably be
anticipated based on Landlord’s engineering reports, and other soil conditions
which could not have been reasonably anticipated by Landlord; extraordinary
weather conditions (including high winds) that prevent safe operations at the
site; any cause similar or dissimilar to the foregoing beyond the reasonable
control of Landlord or its contractors, subcontractors or suppliers, and not
avoidable by the application of reasonable commercial actions or due diligence,
or; any Tenant Delay.

 

-6-

 

 

C.          As-Built Drawings and C/O. Within 90 days following the Substantial
Completion of Landlord’s Work, Landlord shall deliver to Tenant as-built
drawings and specifications and copies of any operating manuals for the
Landlord’s Work. As soon as reasonably practicable after the Substantial
Completion of Landlord’s Work and the substantial completion of the Tenant’s
Work, Landlord shall use commercially reasonable efforts to obtain a final
certificate or certificates of occupancy (or equivalent instruments as may be
required under local legal requirements) for the Building, including without
limitation, using reasonable efforts to arrange for any required inspection
thereof to be conducted as soon as reasonably practicable after the date
Landlord has satisfied any conditions set forth on any temporary certificate(s)
of occupancy issued therefor or any portion thereof.

 

4.           Landlord’s Construction Warranty. Landlord covenants and warrants
that it shall perform all of the design and construction work associated with
the Landlord’s Work in a good and workmanlike manner consistent with first-class
building construction, the Lease, this Exhibit and the Final Base Building
Construction Documents; that all design and engineering services and work shall
be consistent with the standard of care required of highly experienced
architectural and design firms providing similar services; that all materials
and equipment shall be new and of good quality and in good and proper operable
condition; and, that the Landlord’s Work shall be free from material defects in
materials or workmanship. Any Landlord Work not conforming to these conditions
and requirements shall be considered defective. Landlord shall repair or replace
at its expense, and without including such costs in Operating Expenses, all
defective materials or workmanship in the construction of the Landlord’s Work
brought to its attention within one (1) year following Substantial Completion,
or within such longer period as may be provided by any warranty obtained by
Landlord from its contractor or supplier or, with respect to Latent Defects,
within one (1) year of discovery (the “LANDLORD’S CONSTRUCTION WARRANTY
PERIOD”). The foregoing shall be the sole and exclusive warranty relating to
construction, and Tenant expressly WAIVES AND DISCLAIMS ALL OTHER WARRANTIES,
INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. TENANT FURTHER WAIVES ANY
OTHER REMEDIES ARISING FROM ANY BREACH OF WARRANTIES RELATING TO CONSTRUCTION OF
THE PREMISES, INCLUDING WITHOUT LIMITATION ANY CLAIMS FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES. The foregoing warranty shall be void to the extent any
negligence or willful misconduct of Tenant voids or impairs any warranty on
materials or workmanship in favor of Landlord.

 

-7-

 

 

Article II

 

Tenant’s Work

 

1.           Tenant Improvement Construction Documents. All leasehold
improvements that Tenant desires to make to the Premises (other than the
Landlord’s Work) (collectively, the “TENANT’S WORK”), shall be designed by
Tenant (to the extent not designed by Landlord as part of the Landlord’s Work)
and shall be constructed by Tenant, all at Tenant’s sole cost and expense. All
improvements to be constructed by or on behalf of Tenant shall conform with the
Tenant Fit-Out Criteria attached as Exhibit “D” to the Lease. All of the
Tenant’s Work shall be performed by or on behalf of Tenant in a good and
workmanlike manner and in accordance with all local, state and federal laws,
ordinances, building codes (including any variances lawfully granted) and other
applicable requirements of duly constituted public authorities and in accordance
with the terms of this Exhibit “E”. Tenant shall be responsible for obtaining
all building permits and other governmental permits and approvals necessary for
the construction of Tenant’s Work. Landlord shall cooperate with Tenant, at
Tenant’s cost, in Tenant’s efforts to obtain such permits and other approvals.
Landlord and Tenant shall work cooperatively together to develop the Final
Tenant Improvement Construction Documents in the manner described below in this
Subsection 1.

 

(i)       Tenant shall cause the architect and engineer selected by Tenant and
reasonably approved by Landlord to design and oversee the Tenant’s Work (the
“TENANT DESIGN TEAM”) to prepare, and forward to Landlord for Landlord’s review
and approval, conceptual documents generally describing the proposed Tenant’s
Work (the “TENANT IMPROVEMENT CONCEPTUAL DOCUMENTS”). Schedule 3 hereto sets out
the time schedule for submittal of the Tenant Improvement Conceptual Documents
to Landlord, for Landlord’s comments thereon to Tenant and the Tenant Design
Team, and for the resubmittal of revised Tenant Improvement Conceptual Documents
by the Tenant Design Team to Landlord. Landlord’s approval of the proposed
Tenant Improvement Conceptual Documents shall not be unreasonably withheld,
conditioned or delayed. Without limiting the generality of the foregoing,
Landlord’s disapproval of the Tenant Improvement Conceptual Documents shall not
be deemed unreasonable if, in Landlord’s professional judgment, the improvements
contemplated in the Tenant Improvement Conceptual Documents (a) are inconsistent
with a first class building, (b) would have an adverse effect on the Building
(including, without limitation, structural elements of the Building), or any
Building System, (c) would materially diminish the value of the Building or the
Property, or (d) are inconsistent with the Tenant Fit-Out Criteria attached as
Exhibit “D” to the Lease. If Landlord disapproves the Tenant Improvement
Conceptual Documents, Landlord shall state the reasons for such disapproval and
Tenant shall incorporate the necessary changes into the Tenant Improvement
Conceptual Documents and resubmit same to Landlord for review in accordance with
the process described in this Paragraph.

 

(ii)       Tenant shall then cause the Tenant Design Team to prepare, and
forward to Landlord for Landlord’s review, schematic design documents for the
Tenant’s Work which shall be based in all material respects on the Tenant
Improvement Conceptual Documents (the “TENANT IMPROVEMENT SCHEMATIC DOCUMENTS”).
Schedule 3 hereto sets out the time schedule for submittal of the Tenant
Improvement Schematic Documents to Landlord, for Landlord’s comments thereon to
Tenant and the Tenant Design Team, and for the resubmittal of revised Tenant
Improvement Schematic Documents by the Tenant Design Team. In the event Landlord
fails to provide any comment within the appropriate time period indicated on
Schedule 3, the Tenant Improvement Schematic Documents so submitted shall be
deemed to have been approved by Landlord. Any comments or suggested changes of
Landlord shall be in writing and may be noted on the applicable drawings and
plans provided they are legible and sufficiently detailed as warranted under the
circumstances, including specific references and notations on applicable
drawings and plans to highlight areas in which changes are requested. Landlord’s
comments shall be limited to reasonable changes with respect to newly developed
features in the Tenant Improvement Schematic Documents that materially deviate
from the Tenant Improvement Conceptual Documents (as opposed to refinements of
features that existed in the previous set of Tenant Improvement Conceptual
Documents). If Landlord advises Tenant of requested changes to the Tenant
Improvement Schematic Documents in a timely manner in accordance with Schedule 3
hereto, Tenant shall incorporate such changes into the Tenant Improvement
Schematic Documents within the time period provided in Schedule 3.

 

-8-

 

 

(iii)     Tenant shall then cause the Tenant Design Team to prepare, and forward
to Landlord for Landlord’s review, design development documents for the Tenant’s
Work which shall be consistent in all material respects with the Tenant
Improvement Schematic Documents (the “TENANT IMPROVEMENT DESIGN DEVELOPMENT
DOCUMENTS”), which shall consist of drawings and other documents to fix and
describe the character of the Tenant’s Work as to architectural, mechanical and
electrical systems, materials and such other elements as may be appropriate.
Schedule 3 hereto sets out the time schedule for submittal of the proposed
Tenant Improvement Design Development Documents to Landlord, for Landlord’s
comments thereon to Tenant and the Tenant Design Team, and for the resubmittal
of revised proposed Tenant Improvement Design Development Documents by the
Tenant Design Team to Landlord. In the event Landlord fails to provide any
comment within the appropriate time period indicated on Schedule 3, the proposed
Tenant Improvement Design Development Documents so submitted shall be deemed to
have been approved by Landlord. Any comments or suggested changes of Landlord
shall be in writing and may be noted on the applicable drawings and plans
provided they are legible and sufficiently detailed as warranted under the
circumstances, including specific references and notations on applicable
drawings and plans to highlight areas in which changes are requested. Landlord’s
comments shall be limited to reasonable changes with respect to newly developed
features in the proposed Tenant Improvement Design Development Documents that
materially deviate from the Tenant Improvement Schematic Documents (as opposed
to refinements of features that existed in the previous set of Tenant
Improvement Conceptual Documents or Tenant Improvement Schematic Documents). If
Landlord advises Tenant of requested changes in the Tenant Improvement Design
Development Documents in a timely manner in accordance with Schedule 3 hereto,
Tenant shall incorporate such changes into the Tenant Improvement Design
Development Documents within the time period provided in Schedule 3.

 

(iv)     The Tenant Design Team shall then prepare complete construction
documents for the Tenant’s Work consistent with the final Tenant Improvement
Design Development Documents, which shall consist of drawings and specifications
setting forth in detail the requirements for the construction of the Tenant’s
Work (the “TENANT IMPROVEMENT CONSTRUCTION DOCUMENTS”). Schedule 3 hereto sets
out the time schedule for submittal of the proposed Tenant Improvement
Construction Documents to Landlord, for Landlord’s comments thereon to Tenant
and the Tenant Design Team, and for the resubmittal of revised proposed Tenant
Improvement Construction Documents by the Tenant Design Team to Landlord. In the
event Landlord fails to provide any comment within the appropriate time period
indicated on Schedule 3, the proposed Tenant Improvement Construction Documents
so submitted shall be deemed to have been approved by Landlord. Any comments or
suggested changes of Landlord shall be in writing and may be noted on the
applicable drawings and plans provided they are legible and sufficiently
detailed as warranted under the circumstances, including specific references and
notations on applicable drawings and plans to highlight areas in which changes
are requested. Landlord’s comments shall be limited to reasonable changes with
respect to newly developed features in the proposed Tenant Improvement
Construction Documents that materially deviate from the Tenant Improvement
Design Development Documents (as opposed to refinements of features that existed
in the previous set of Tenant Improvement Conceptual Documents or Tenant
Improvement Schematic Documents). If Landlord advises Tenant of such requested
changes in the Tenant Improvement Construction Documents in a timely manner in
accordance with Schedule 3 hereto, Tenant shall incorporate such changes into
the Tenant Improvement Construction Documents within the time period provided in
Schedule 3. The final form of the Tenant Improvement Construction Documents, as
they shall have been developed and approved in accordance with the procedures
set forth in this Subsection iv, are referred to as the “FINAL TENANT
IMPROVEMENT CONSTRUCTION DOCUMENTS”.

 

-9-

 

 

(v)      In addition to the foregoing, the design of certain utilities, risers
and other elements of the Tenant’s Work will impact the design of the Base
Building Work (“CRITICAL DESIGN ELEMENTS”) and therefore require an accelerated
review and approval protocol. Accordingly, Schedule 4 hereto sets out the time
schedule for submittal of the plans and other information related to the
Critical Design Elements to Landlord, for Landlord’s comments thereon to Tenant,
and for Tenant’s resubmittal of the revised plans to Landlord. Failure of Tenant
to meet these dates shall not constitute a Tenant Delay but shall authorize
Landlord to make certain assumptions about the location and configuration of the
Critical Design Elements, and any subsequent need or desire by Tenant to
relocate or reconfigure any of the Critical Design Elements shall be submitted
to Landlord as a Tenant Change Request, and any delay resulting therefrom shall
be a Tenant Delay.

 

(vi)    Any delays of Tenant in submitting or re-submitting the TI Conceptual
Documents, the TI Schematic Documents, the TI Design Development Documents, the
TI Construction Documents, and any delays in the progress of the Landlord’s Work
resulting from review and/or implementation of any changes in the design of the
Tenant’s Work initiated by Tenant, shall extend on a day-for-day basis all
target dates and deadlines for Landlord relating to the completion and delivery
of the Landlord’s Work, and for providing access to the Building to Tenant for,
among other things, the construction of the Tenant’s Work and the installation
of Tenant’s furniture, fixtures and equipment, and shall be a Tenant Delay.
Landlord’s review and/or approval of any of Tenant’s plans, drawings or
specifications shall create no responsibility or liability on the part of
Landlord for their completeness, design sufficiency or compliance with Laws.

 

-10-

 

 

2.            Construction of the Tenant’s Work.

 

A.          Commencement of Tenant’s Work.

 

(i)       Tenant shall be afforded access to the Premises for the commencement
of the Tenant’s Work (a) with respect to Phase 1-A, on the Phase 1-A Delivery
Date (as defined in Section 1(f) of the Lease), and (b) with respect to Phase
1-B, on the Phase 1-B Delivery Date (as defined in Section 1(g) of the Lease).
The parties acknowledge and agree that on the Phase 1-A Delivery Date, Phase 1-A
of the Premises will be in Non-Weathertight Condition. As used herein,
“NON-WEATHERTIGHT CONDITION” means (A) means that all or part of Phase 1-A of
the Premises will be partially incomplete and not finally and permanently
enclosed and protected from the elements, (B) the following elements of
Landlord’s Work will be installed and/or completed: Base Building and Tenant
underground utilities (provided that Tenant has timely submitted its plans for
Critical Design Elements in accordance with this Exhibit “E”, including Schedule
4 hereto); building foundations; Base Building structural steel; roof deck and
roof membrane, and; precast exterior walls, and (C) the following elements of
the Landlord’s Work will not be complete: windows; doors/emergency exits;
sprinklers; miscellaneous metals; utility rooms (electric, water, sprinkler
rooms), and; domestic water line. The period of time during which the
Non-Weathertight Condition of Phase 1-A of the Premises continues (currently
estimated to be approximately sixty (60) days after the Phase 1-A Delivery Date)
is referred to herein as the “NON-WEATHERTIGHT PERIOD”. Tenant agrees that all
Tenant Improvements to be constructed during the Non-Weathertight Period shall
be of a kind that can be constructed, and thereafter maintained, in the
Non-Weathertight Condition of Phase 1-A of the Premises. The parties agree that,
without limitation, the following elements of the Tenant’s Work may be
undertaken while Phase 1-A is in Non-Weathertight Condition: layout; hangers for
pipes; structural support steel/hangers for walkable ceiling, and; frame duct
and pipe openings in structural steel. At Tenant’s request, and at Tenant’s
expense, Landlord will implement and maintain during the Non-Weathertight
Period, to the extent practicable (1) temporary protections and barriers to
prevent entry of rain, adverse winds, and other adverse weather and
precipitation into the Premises, and (2) temporary utilities available to the
Tenant to the levels required under this Exhibit “E”, provided, however, that
the implementation of such temporary measures shall not be deemed to expand the
scope of Tenant’s Work that may be undertaken during the Non-Weathertight
Period.

 

(ii)      If at any time after the occurrence of the Phase 1-A Delivery Date it
becomes apparent that Landlord may not achieve Phase 1-A Substantial Completion
by July 16, 2020, either party may elect to call a special meeting of the
Landlord’s and Tenant’s design and construction teams, which meeting shall be
held promptly after such election. In such meeting, the parties and their
respecting contractors and representatives shall work cooperatively together to
establish a mutually acceptable protocol for the prosecution of the Landlord’s
Work and the Tenant’s Work within Phase 1-A of the Premises in a manner that
assures, to the extent possible, that Tenant is able to complete the Tenant’s
Work in accordance with Tenant’s construction schedule.

 

(iii)     With respect to Phase 1-B of the Premises, Tenant acknowledges that
its contractors may be on Phase 1-B of Premises at the same time that Landlord
is undertaking and/or completing the Landlord’s Work, and accordingly Landlord
and Tenant agree to cooperate with each other (including, without limitation,
causing their contractors, suppliers and materialmen to keeping their materials,
tools and equipment safely and securely stored overnight) and coordinate with
their respective contractors, suppliers and materialmen so that each party’s
work does not unreasonably interfere with the other party’s work.

 

(iv)    In general, Landlord and Tenant shall use, and shall cause their
contractors and subcontractors to use, reasonable efforts to work
collaboratively to accommodate the prosecution of each parties’ work during any
period of joint use and access of the Building. In all events, each party shall
use its good faith efforts to mitigate delays.

 

-11-

 

 

B.          Tenant’s Contractors. To promote harmony as between the performance
of Landlords’ Work and the performance of Tenant’s Work, Tenant shall either
engage Landlord’s General Contractor or engage another general contractor
reasonably acceptable to Landlord (in either case, referred to in this capacity
as “TENANT’S GENERAL CONTRACTOR”) to perform Tenant’s Work. Landlord hereby
approves CRB USA or its affiliate as Tenant’s General Contractor. All other
contractors, architects, engineers and consultants engaged by Tenant with
respect to the Tenant’s Work shall be subject to Landlord’s approval (not to be
unreasonably withheld, conditioned or delayed) and shall be licensed to do
business in the Commonwealth of Pennsylvania. In connection with Tenant’s Work,
and without limiting any of the requirements of applicable Laws, Tenant shall
enter into a written construction contract (the “TENANT’S WORK CONTRACT”) with
Tenant’s General Contractor in a form reasonably acceptable to Landlord, which
shall comply with the provisions of this Exhibit “E” and provide for, among
other things: (1) a 1-year warranty for all defective workmanship and materials;
(2) a requirement that Tenant’s General Contractor maintain insurance as
required by Section 12 of the Lease (subject to Article III, Section C below);
(3) a requirement that Tenant’s General Contractor perform the Tenant’s Work in
substantial accordance with the Final Tenant Improvement Construction Documents
and in a good and workmanlike manner; (4) a requirement that Tenant’s General
Contractor be responsible for daily cleanup work and final clean up (including
removal of debris) of the Tenant’s Work area; (5) a schedule and sequence of
construction activities and completion reasonably acceptable to Landlord; and
(6) assignability following an Event of Default by Tenant under the Lease to
Landlord and/or any of its mortgagees (collectively, the “Approval Criteria”).
Prior to commencing any construction of the Tenant’s Work, Tenant shall submit
to Landlord certificates evidencing that Tenant’s General Contractor has named
Landlord and any mortgagee designated by Landlord as additional insureds with
respect to the Tenant’s Work. Tenant shall be responsible for the cost of all
utilities consumed on the Premises during the Tenant’s Work, and shall pay such
amounts to Landlord within thirty (30) days after receiving Landlord’s invoice
therefor. Landlord and its architects and engineers shall have the right, from
time to time during the course of construction of the Tenant’s Work to inspect
the work being done to ensure that the same is being constructed in accordance
with the Final Tenant Improvement Construction Documents and in compliance with
the requirements of this Lease. Tenant agrees to fully cooperate with Landlord
and cause Tenant’s General Contractor and each of Tenant’s subcontractors and
other of Tenant’s contractors and design professionals to similarly cooperate so
that the undertaking of the Tenant’s Work will be performed only with compatible
labor and completed in as smooth and harmonious a manner as is possible.

 

C.          Payment for Tenant’s Work. Tenant shall be solely responsible for
all costs of the Tenant’s Work. Tenant promptly shall pay for any labor,
services, materials, supplies or equipment furnished in connection with the
Tenant’s Work. Tenant shall keep the Premises free from any liens arising out of
any labor, services, materials, supplies or equipment furnished in connection
with the Tenant’s Work. Tenant shall take all steps permitted by law in order to
avoid the imposition of any such lien. Should any such lien or notice of such
lien be filed against the Premises, Tenant shall take action in court to seek
discharge of the same by bonding or otherwise within thirty (30) days after
Tenant has notice that the lien or claim is filed, regardless of the validity of
such lien or claim. In addition to the foregoing, to compensate Landlord for the
cost of certain enhanced steel elements for Phase 1-A of the Base Building
requested by Tenant, as well as power for three (3) loading dock doors, Tenant
shall pay to Landlord, within five (5) days after the Effective Date of the
Lease, the sum of $268,542.00. Provided that Landlord shall perform all of its
obligations under the Lease and this Exhibit “E” in regard to the completion of
Landlord’s Work, including timely delivery of the Premises to Tenant for the
completion of Tenant’s Work, in the condition required hereunder, all at
Landlord’s sole cost and expense, Tenant intends to invest, within approximately
twelve (12) months following the Phase 1-A Delivery Date (subject to Excusable
Delay and Landlord Delay, if any) not less than $40,000,000 in hard and soft
costs to prepare and outfit the Premises for Tenant’s occupancy and the conduct
of Tenant’s business.

 

-12-

 

 

 

D.          Substantial Completion of the Tenant’s Work. Substantial completion
for the Tenant’s Work shall mean the date that: (i) Tenant has delivered to
Landlord a certificate of occupancy or similar approval issued by the applicable
governmental authority, with only minor punchlist items remaining, and (ii)
Tenant has delivered to Landlord a certificate of Tenant’s architect (in AIA
Form G704-2017 or other form agreed to by the parties) certifying (a) that the
Tenant’s Work has been substantially completed substantially in accordance with
the Tenant Improvement Construction Documents and all applicable Laws, and (b)
that the entire Premises is capable of being occupied for the intended purposes
thereof without any further work necessary for the completion of the same other
than punchlist items which do not unreasonably interfere with the usual and
customary intended use of the Premises. Within sixty (60) days after Substantial
Completion, Tenant shall deliver to Landlord a set of the as-built drawings and
specifications for the Tenant’s Work and copies of all permits and approvals,
operating manuals, and third party warranties and guaranties relating to the
Tenant’s Work. Because Substantial Completion of the Landlord’s Work will occur
prior to the completion by Tenant of the Tenant’s Work, Tenant agrees that in
the event any portion of the Landlord’s Work (including, without limitation, the
Building entrance, sidewalks or landscaping) is damaged by Tenant or any of its
contractors, suppliers or materialmen during the construction of the Tenant’s
Work, Tenant shall cause all such damage to be promptly repaired to its original
condition at Tenant’s expense. Tenant covenants that it shall repair or replace
at its expense defective materials or workmanship in the construction of the
Tenant’s Work brought to its attention or of which it becomes aware within one
(1) year following substantial completion of the work in question, or within
such longer period as may be provided by any warranty obtained by Tenant from
its contractor or supplier; provided, that the foregoing shall not limit
Tenant’s obligations under Section 9 of the Lease or Landlord’s responsibilities
under Article III.C (builder’s risk insurance) of this Work Letter. Except for
Landlord Delay, no delay in the substantial completion of Tenant’s Work shall
delay the Commencement Date under the Lease.

 

E.           Mechanics Liens. In conducting the Tenant’s Work, Tenant shall be
bound by the provisions of Section 13 of the Lease respecting mechanics’ liens.

 

-13-

 

 

F.          Tenant Delay. “Tenant Delay” means any delay in the critical path of
the schedule for the performance of Landlord’s Work to the extent caused by any
act or failure to act by Tenant or its Agent in violation of this Exhibit “E”,
including, without limitation: (i) the failure to complete any item of Tenant’s
Work upon which Landlord’s Work is dependent; (i) Tenant approved TCRs or change
orders; any directive by Tenant to cease work; (iii) specification by Tenant of
a finish or unique specialty item that is unavailable or has a lead time
exceeding that of comparable products, provided that Landlord will notify Tenant
if any finish or unique specialty item specified by Tenant is likely to have an
unusually long lead time or result in a Tenant Delay; failure of Tenant or
Tenant’s Design Team to produce the Final Tenant Improvement Construction
Documents according to all applicable codes, laws and regulations within the
time periods set forth herein; (iv) failure of Tenant or Tenant’s Design Team to
respond to the Tenant Improvements General Contractor’s requests for
information; failure of Tenant to respond or submit Tenant materials within the
time periods set forth on Schedule 2, Schedule 3 or Schedule 4 attached to this
Exhibit “E”, which delay has a material adverse effect on the critical path of
the Landlord’s Work; (v) failure to cooperate with government authorities having
jurisdiction over Landlord’s Work; failure of Tenant to timely pay Landlord or
any of Tenant’s contractors, subcontractors, architects or other professionals;
(vi) interference by Tenant or it contractors in the progress of the Landlord’s
Work, and; (vii) any other item expressly identified in the Lease (including
this Exhibit “E”) as a Tenant Delay.

 

G.          Landlord Delay. “Landlord Delay” means: (i) the failure of Landlord
to respond to Tenant’s design submittals within the time periods set forth on
Schedule 2, Schedule 3 or Schedule 4 attached to this Exhibit “E”, to the extent
such delay causes a material delay in the critical path of the Tenant’s Work,
or; (ii) following final completion of the Landlord’s Work in Phase 1-A of the
Premises, any delay in the critical path of Tenant’s Work caused by Landlord’s
post-completion repair of Landlord’s Work pursuant to Landlord’s Construction
Warranty (including any Latent Defect in the Landlord’s Work) with respect to
Phase 1-A, provided the period of Landlord Delay shall be lesser of (a) the
number of days of actual delay in the critical path of Tenant’s Work in Phase
1-A resulting from such repairs, or (b) the number of days that Landlord’s
contractors are mobilized on the Premises to undertake and complete the repair;
and (iii) following final completion of the Landlord’s Work in Phase 1-B of the
Premises, any delay in the critical path of Tenant’s Work caused by Landlord’s
post-completion repair of Landlord’s Work pursuant to Landlord’s Construction
Warranty (including any Latent Defect in the Landlord’s Work) with respect to
Phase 1-B, provided the Landlord Delay shall be lesser of (a) the number of days
of actual delay in the critical path of Tenant’s Work in Phase 1-B resulting
from such repairs, or (b) the number of days that Landlord’s contractors are
mobilized on the Premises to undertake and complete the repair.

 

H.          Calculation of Landlord and Tenant Delay. In calculating Landlord
Delay and Tenant Delay hereunder, if Landlord shall successfully assert one or
more Tenant Delays and Tenant shall successfully assert one or more Landlord
Delays, then any such delays occurring concurrently shall have the effect of
negating and disregarding both such delays for the number of days they occur
concurrently, for purposes of interpreting the obligations of Landlord and
Tenant hereunder. In all events, each party shall use its good faith efforts to
mitigate delays.

 

I.            As-Built Drawings; Warranties and Guaranties. Promptly upon
receipt thereof from Tenant’s General Contractor or from the various vendors,
Tenant shall deliver to Landlord a set of the as-built drawings and
specifications for the Tenant’s Work and copies of all permits and approvals,
operating manuals, and third party warranties and guaranties relating to the
Tenant’s Work. All such third-party warranties and guaranties shall name
Landlord as a beneficiary thereof.

 

-14-

 

 

Article III

 

Miscellaneous

 

A.         Representatives. Whenever in this Exhibit “E” Landlord is required to
submit any documents to Tenant for Tenant’s review or Tenant is given the
authority to make comments or changes to any documents submitted by Landlord or
approve changes requested by Landlord, “Tenant” shall mean Sumit Verma, Tenant’s
authorized representative and “Premises Manager” for this purpose (or such other
representative or Premises Manager as may be designated by Tenant from time to
time), and Landlord shall be entitled to rely on the actions of such person as
being authorized by Tenant. Whenever in this Exhibit “E” Tenant is required to
submit any documents to Landlord for Landlord’s review or Landlord is given the
authority to make comments or changes to any documents submitted by Tenant or
approve changes requested by Tenant, “Landlord” shall mean Janice Wong,
Landlord’s authorized representative and “Premises Manager” for this purpose (or
such other representative or Premises Manager as may be designated by Landlord
from time to time), and Tenant shall be entitled to rely on the actions of such
person as being authorized by Landlord.

 

B.         Cooperation of the Parties. The parties agree to meet regularly to
discuss and develop the base building and tenant improvement documents described
in this Exhibit “E”, it being the intention of the parties to work
collaboratively to design and implement the project in a first class manner and
in form mutually agreeable to the parties.

 

C.          Builder’s Risk Insurance.

 

(i)       Notwithstanding anything herein or in the Lease to the contrary, until
final completion of the Premises (including the Landlord’s Work and the Tenant’s
Work), Landlord shall cause Landlord’s General Contractor to carry builder’s
risk insurance for both the Landlord’s Work and the Tenant’s Work, in an amount
equal to the full replacement value thereof, with business interruption
coverage, naming Landlord, Landlord’s General Contractor, Tenant, Tenant’s
General Contractor and all of their respective contractors, subcontractors and
vendors as insureds. Such builder’s risk coverage shall be in form and substance
reasonably acceptable to Landlord and Tenant. Evidence of such coverage shall be
provided to Tenant before the start of construction of the Tenant’s Work,
including providing to Tenant a copy of the policy or policies with all
applicable conditions, definitions, exclusions, and endorsements. After
production of the policy or policies to Tenant, Tenant shall pay to Landlord
Tenant’s pro rata share of the cost of such insurance (calculated as the total
premium for the builder’s risk insurance multiplied by a fraction, the numerator
of which is the total estimated cost of the Tenant’s Work and the denominator of
which is the sum of the total estimated cost of the Tenant’s Work plus the total
estimated cost of the Landlord’s Work). Unless the parties shall agree
otherwise, Landlord shall be solely responsible for adjusting or settling any
claims under the builder’s risk policy respecting the Landlord’s Work, and
Tenant shall be solely responsible for adjusting or settling any claims under
the builder’s risk policy respecting Tenant’s Work.

 

 

(ii)       The Landlord and Tenant waive all rights against (a) each other and
(b) any of their respective architects, contractors, subcontractors,
sub-subcontractors, agents, and employees, for damages caused by fire, or other
causes of loss, to the extent those losses are covered by property insurance
required by this Exhibit “E” or other property insurance applicable to the
project, except such rights as they have to proceeds of such insurance. The
Landlord and Tenant shall each require similar written waivers in favor of the
individuals and entities identified above from their respective general
contractors and its subcontractors. The policies of insurance purchased and
maintained by each person or entity agreeing to waive claims pursuant to this
Section shall not prohibit this waiver of subrogation. This waiver of
subrogation shall be effective as to a person or entity (x) even though that
person or entity would otherwise have a duty of indemnification, contractual or
otherwise, (y) even though that person or entity did not pay the insurance
premium directly or indirectly, or (z) whether or not the person or entity had
an insurable interest in the damaged property.

 

-15-

 

 

SCHEDULE 1 to EXHIBIT “E”

 

THE BASE BUILDING SCHEMATIC DOCUMENTS

 

[Intentionally Omitted]

 

-16-

 

 

SCHEDULE 2 to EXHIBIT “E”

 

TIMETABLE FOR SUBMISSION AND APPROVAL OF PLANS AND
SPECIFICATIONS FOR LANDLORD’S WORK

 

[Intentionally Omitted]

 

-17-

 

 

SCHEDULE 3 to Exhibit “E”

 

TIMETABLE FOR SUBMISSION AND APPROVAL OF PLANS AND
SPECIFICATIONS FOR TENANT’S WORK

 

[Intentionally Omitted]

 

-18-

 

 

SCHEDULE 4 to Exhibit “E”

 

TIMETABLE FOR SUBMISSION AND APPROVAL OF PLANS FOR
CRITICAL DESIGN ELEMENTS

 

[Intentionally Omitted]

 

-19-

 

 

EXHIBIT “F”

 

DEFINITIVE AGREEMENT TERMS

 

The Definitive Agreement between Buyer and Seller shall contain terms and
conditions which include the following:

 

1.For purposes of this Exhibit “F”, Landlord is herein referred to as “Seller”
and Tenant is herein referred to as “Buyer”. Additionally, for purposes of this
Exhibit, the following terms shall have the meanings set forth below:

 

“Definitive Agreement” means a ROFO Definitive Agreement and/or a Purchase
Option Definitive Agreement, as applicable.

 

“Purchase Option” means Tenant’s option to purchase the Property set forth in
Section 31 of the Lease.

 

“ROFO” means Tenant’s right of first offer to purchase set forth in Section 30
of the Lease.

 

“Settlement” means closing on sale and transfer of the Property to Tenant.

 

2.The Purchase Price for the Property and the date of Settlement, shall be (i)
with respect to the ROFO, as set forth in Landlord’s Offer, and (ii) with
respect to the Purchase Option, as set forth in Section 31.

 

3.Buyer shall accept the Property in its then-current as-is, where-is condition,
but Seller in its capacity as Landlord shall perform before Settlement any
pending but unperformed Landlord Maintenance obligations in regard to the
Property or the Premises unless expressly waived by Buyer/Tenant. There shall be
no due diligence period (except, in the case of a ROFO, as may be set forth in
Landlord’s Offer). Buyer shall fully and unconditionally release Seller from all
liability relating to the physical condition of the Property, including without
limitation, all environmental conditions.

 

4.Seller shall convey good and marketable fee simple title to the Property by
Special Warranty Deed in sufficient form to be recorded in Office of the
Recorder of Deeds in Philadelphia County, Pennsylvania (the “Deed”). The Deed
may contain such provisions and restrictions as may be required by PAID, the
United States Navy, or the Federal Government, including without limitation
certain environmental restrictions and the requirement to pay ground rent. Buyer
shall accept title to the Property subject to: existing leases; any and all
impositions, restrictions, easements, encumbrances, rights of way, liens and
exceptions of record existing on the date Landlord’s Offer (in the case of the
ROFO) or Tenant’s Purchase Notice (in the case of the Purchase Option) but
notwithstanding the foregoing, free of all liens, mortgages and monetary
encumbrances created voluntarily or involuntarily by or through Seller; any and
all real property taxes and impositions not yet due and payable; the
then-current physical condition of the Property, including any violations of
building codes, fire laws and other laws and regulations; all zoning rules,
regulations, restrictions or ordinances; all standard pre-printed title
objections of the title insurance company insuring Buyer's title; and any liens,
encumbrances and exceptions created or suffered by Buyer; provided, however,
that if Seller cannot convey title as aforesaid at the time of settlement,
Seller shall have the right, at its option, to postpone the date of settlement
for sixty (60) days during which time Seller shall attempt to cure or satisfy
the title defects. If, despite Seller’s commercially reasonable efforts, Seller
is unable to deliver title as required above, Buyer either shall accept such
title as Seller can deliver, with abatement of the purchase price to the extent
of any liens of a fixed or ascertainable amount (not to exceed the Purchase
Price), or rescind its exercise of its ROFO or purchase option and this Lease
shall continue in effect. Buyer's title shall be insurable as aforesaid at
ordinary rates by any reputable title insurance company selected by Buyer.

 

1

 

 

5.Seller shall not be required to make any representations or warranties to
Buyer except (i) for customary representations and warranties as to Seller’s due
formation and authority to enter into and consummate the transaction, (ii)
representations relating to claims, liens, judgments and litigation affecting
Seller that could affect Seller’s ability to consummate the contemplated
transaction, and (iii) as may otherwise be required by law.

 

6.At Settlement, Seller shall deliver to Buyer executed original counterparts
of: (i) the Deed; (ii) a quit-claim bill of sale for any personal property of
Seller used exclusively with respect to the Property; (iii) an assignment and
assumption of the Leases, in form and substance reasonably satisfactory to the
parties (which Buyer shall countersign and return to Seller); (iv) a letter, in
Seller’s customary form, addressed to each tenant informing it of the sale; (v)
a Nonforeign Person Certification, as required under Section 1445 of the
Internal Revenue Code; (vi) evidence that all monetary liens affecting the
Property (other than liens of real estate taxes not yet due and payable) that
are required to be removed as set forth above have been released of record;
(vii) to the extent obtained (and as a condition precedent to Buyer’s obligation
to complete Settlement) lease estoppel certificates for all tenants of the
Property, other than Tenant, in form and substance reasonably acceptable to
Buyer, (viii) a standard affidavit of title and such other instruments or
certifications from Seller as shall be reasonably required by Buyer’s title
company to insure the Property; (ix) proof reasonably satisfactory to Title
Company of Seller’s existence, good standing, and authority to enter into this
transaction; (x) a counterpart closing statement, in form and substance
acceptable to the parties, executed by Seller (an executed counterpart of which
shall be delivered by Buyer to Seller at Settlement); (xi) keys, combinations,
and security codes for all locks and security devices on the Premises; and (xii)
one or more assignments of warranties, reports and records relating to the
Building and Property.

 

7.Seller and Buyer shall share equally in the payment for any documentary stamps
to be affixed to the deed of conveyance and any realty transfer taxes imposed
upon or in connection with the conveyance (except that Buyer shall be solely
responsible for any transfer or similar tax resulting from and assignment, or
deemed assignment of the Definitive Agreement by Buyer) . All amounts prepaid by
Seller for operating expenses and any other charges which are applicable to the
period of time after Settlement and which have not been paid previously by Buyer
shall be paid by Buyer to Seller at the time of Settlement. Buyer shall pay to
Seller all Rent that accrues pursuant to this lease prior to the date of
settlement. All other apportionable income and expenses related to the Property
will be apportioned pro rata on a per diem basis as of 11:59 p.m. on the day
before Settlement in such manner as is customary in the geographical location
where the Property is located.

 

2

 

 

8.Seller shall have the right to require the purchase of the Property by Buyer
be structured as a tax deferred exchange under Section 1031 of the Internal
Revenue Code and the regulations adopted thereunder, or such substantially
equivalent provision of the Internal Revenue Code as is then applicable to sales
of property; in which event Buyer shall execute such documents and instruments
as may be required by Seller to facilitate a tax deferred exchange under
applicable law. Such like-kind exchange shall be at no additional cost or
liability to Buyer.

 

9.Subject to the terms of the Definitive Agreement, if Settlement fails to occur
by reason of Seller’s refusal to perform any of its obligations under the
Definitive Agreement, Buyer, as its sole and exclusive remedy, may elect to
either (a) terminate the Definitive Agreement by written notice to Seller, in
which event the Definitive Agreement shall terminate and the Lease shall
continue in full force and effect, or (b) exercise the remedy of specific
performance to cause Seller to convey to Buyer title to the Property, as long as
any action for specific performance is commenced within sixty (60) days of such
default.

 

10.The risk of loss due to casualty or condemnation shall remain with Seller
until Settlement.

 

3

 

 

EXHIBIT “G”

 

ENVIRONMENTAL DOCUMENTS

 

[Intentionally Omitted]

 

4

 

 

EXHIBIT “H”

 

FORM OF SNDA


[Intentionally Omitted]

 

5

 

 

EXHIBIT “I”

 

FORM OF LANDLORD’S STATEMENT

 

[Intentionally Omitted]

 

6

 

 

EXHIBIT “J”

 

MEMORANDUM OF LEASE

 

[Intentionally Omitted]

 

7